Exhibit 10.13

 

 

 

VOLUME SUBMITTER

DEFINED CONTRIBUTION PLAN

FIDELITY BASIC PLAN DOCUMENT NO. 14

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.



--------------------------------------------------------------------------------

Exelixis, Inc. 401(K) Plan

 

PREAMBLE.

   1 ARTICLE 1.   

    ADOPTION AGREEMENT.

   1 ARTICLE 2.   

    DEFINITIONS.

   1 2.01.   

DEFINITIONS.

   1 2.02.   

INTERPRETATION AND CONSTRUCTION OF TERMS.

   10 2.03.   

SPECIAL EFFECTIVE DATES.

   10 ARTICLE 3.   

    SERVICE.

   10 3.01.   

CREDITING OF ELIGIBILITY SERVICE.

   10 3.02.   

RE-CREDITING OF ELIGIBILITY SERVICE FOLLOWING TERMINATION OF EMPLOYMENT.

   11 3.03.   

CREDITING OF VESTING SERVICE.

   11 3.04.   

APPLICATION OF VESTING SERVICE TO A PARTICIPANT’S ACCOUNT FOLLOWING A BREAK IN
VESTING SERVICE.

   11 3.05.   

SERVICE WITH PREDECESSOR EMPLOYER.

   11 3.06.   

CHANGE IN SERVICE CREDITING.

   11 ARTICLE 4.   

    PARTICIPATION.

   12 4.01.   

DATE OF PARTICIPATION.

   12 4.02.   

TRANSFERS OUT OF COVERED EMPLOYMENT.

   12 4.03.   

TRANSFERS INTO COVERED EMPLOYMENT.

   12 4.04.   

RESUMPTION OF PARTICIPATION FOLLOWING REEMPLOYMENT.

   12 ARTICLE 5.   

    CONTRIBUTIONS.

   13 5.01.   

CONTRIBUTIONS SUBJECT TO LIMITATIONS.

   13 5.02.   

COMPENSATION TAKEN INTO ACCOUNT IN DETERMINING CONTRIBUTIONS.

   13 5.03.   

DEFERRAL CONTRIBUTIONS.

   13 5.04.   

EMPLOYEE CONTRIBUTIONS.

   15 5.05.   

No DEDUCTIBLE EMPLOYEE CONTRIBUTIONS.

   15 5.06.   

ROLLOVER CONTRIBUTIONS.

   15 5.07.   

QUALIFIED NONELECTIVE EMPLOYER CONTRIBUTIONS.

   16 5.08.   

MATCHING EMPLOYER CONTRIBUTIONS.

   17 5.09.   

QUALIFIED MATCHING EMPLOYER CONTRIBUTIONS.

   17 5.10.   

NONELECTIVE EMPLOYER CONTRIBUTIONS.

   17 5.11.   

VESTED INTEREST IN CONTRIBUTIONS.

   19 5.12.   

TIME FOR MAKING CONTRIBUTIONS.

   19 5.13.   

RETURN OF EMPLOYER CONTRIBUTIONS.

   20 5.14.   

FROZEN PLAN.

   20 ARTICLE 6.   

    LIMITATIONS ON CONTRIBUTIONS.

   20 6.01.   

SPECIAL DEFINITIONS.

   20 6.02.   

CODE SECTION 402(G) LIMIT ON DEFERRAL CONTRIBUTIONS.

   26 6.03.   

ADDITIONAL LIMIT ON DEFERRAL CONTRIBUTIONS (“ADP” TEST).

   27 6.04.   

ALLOCATION AND DISTRIBUTION OF “EXCESS CONTRIBUTIONS”.

   28 6.05.   

REDUCTIONS IN DEFERRAL CONTRIBUTIONS TO MEET CODE REQUIREMENTs.

   28 6.06.   

LIMIT ON MATCHING EMPLOYER CONTRIBUTIONS AND EMPLOYEE CONTRIBUTIONS (“ACP”
TEST).

   28

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

i



--------------------------------------------------------------------------------

6.07.   

ALLOCATION, DISTRIBUTION, AND FORFEITURE OF “EXCESS AGGREGATE CONTRIBUTIONS”.

   30 6.08.   

INCOME OR LOSS ON DISTRIBUTABLE CONTRIBUTIONS.

   30 6.09.   

DEEMED SATISFACTION OF “ADP” TEST.

   31 6.10.   

DEEMED SATISFACTION OF “ACP” TEST WITH RESPECT TO MATCHING EMPLOYER
CONTRIBUTIONS.

   32 6.11.   

CHANGING TESTING METHODS.

   33 6.12.   

CODE SECTION 415 LIMITATIONS.

   34 ARTICLE 7.   

    PARTICIPANTS’ ACCOUNTS.

   36 7.01.   

INDIVIDUAL ACCOUNTS.

   36 7.02.   

VALUATION OF ACCOUNTS.

   37 ARTICLE 8.   

    INVESTMENT OF CONTRIBUTIONS.

   37 8.01.   

MANNER OF INVESTMENT.

   37 8.02.   

INVESTMENT DECISIONS.

   37 8.03.   

PARTICIPANT DIRECTIONS TO TRUSTEE.

   38 ARTICLE 9.   

    PARTICIPANT LOANS.

   38 9.01.   

SPECIAL DEFINITION.

   38 9.02.   

PARTICIPANT LOANS.

   38 9.03.   

SEPARATE LOAN PROCEDURES.

   38 9.04.   

AVAILABILITY OF LOANS.

   38 9.05.   

LIMITATION ON LOAN AMOUNT.

   38 9.06.   

INTEREST RATE.

   38 9.07.   

LEVEL AMORTIZATION.

   38 9.08.   

SECURITY.

   39 9.09.   

LOAN REPAYMENTS.

   39 9.10.   

DEFAULT.

   39 9.11.   

EFFECT OF TERMINATION WHERE PARTICIPANT HAS OUTSTANDING LOAN BALANCE.

   39 9.12.   

DEEMED DISTRIBUTIONS UNDER CODE SECTION 72(P).

   39 9.13.   

DETERMINATION OF VESTED INTEREST UPON DISTRIBUTION WHERE PLAN LOANS IS
OUTSTANDING.

   40 ARTICLE 10.   

    IN-SERVICE WITHDRAWALS.

   40 10.01.   

AVAILABILITY OF IN-SERVICE WITHDRAWALS.

   40 10.02.   

WITHDRAWAL OF EMPLOYEE CONTRIBUTIONS.

   40 10.03.   

WITHDRAWAL OF ROLLOVER CONTRIBUTIONS.

   40 10.04.   

AGE 59 1/2 WITHDRAWALS.

   40 10.05.   

HARDSHIP WITHDRAWALS.

   41 10.06.   

PRESERVATION OF PRIOR PLAN IN-SERVICE WITHDRAWAL RULES.

   42 10.07.   

RESTRICTIONS ON IN-SERVICE WITHDRAWALS.

   43 ARTICLE 11.   

    RIGHT TO BENEFITS.

   43 11.01.   

NORMAL OR EARLY RETIREMENT.

   43 11.02.   

LATE RETIREMENT.

   43 11.03.   

DISABILITY RETIREMENT.

   43 11.04.   

DEATH.

   43 11.05.   

OTHER TERMINATION OF EMPLOYMENT.

   44 11.06.   

APPLICATION FOR DISTRIBUTION.

   44 11.07.   

APPLICATION OF VESTING SCHEDULE FOLLOWING PARTIAL DISTRIBUTION.

   44 11.08.   

FORFEITURES.

   44 11.09.   

APPLICATION OF FORFEITURES.

   45 11.10.   

REINSTATEMENT OF FORFEITURES.

   45 11.11.   

ADJUSTMENT FOR INVESTMENT EXPERIENCE.

   45

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

ii



--------------------------------------------------------------------------------

ARTICLE 12.   

    DISTRIBUTIONS.

   46 12.01.   

RESTRICTIONS ON DISTRIBUTIONS.

   46 12.02.   

TIMING OF DISTRIBUTION FOLLOWING RETIREMENT OR TERMINATION OF EMPLOYMENT.

   46 12.03.   

PARTICIPANT CONSENT TO DISTRIBUTION.

   47 12.04.   

REQUIRED COMMENCEMENT OF DISTRIBUTION TO PARTICIPANTS.

   47 12.05.   

REQUIRED COMMENCEMENT OF DISTRIBUTION TO BENEFICIARIES.

   47 12.06.   

WHEREABOUTS OF PARTICIPANTS AND BENEFICIARIES.

   48 ARTICLE 13.   

    FORM OF DISTRIBUTION.

   49 13.01.   

NORMAL FORM OF DISTRIBUTION UNDER PROFIT SHARING PLAN.

   49 13.02.   

CASH OUT OF SMALL ACCOUNTS.

   49 13.03.   

MINIMUM DISTRIBUTIONS.

   49 13.04.   

DIRECT ROLLOVERS.

   52 13.05.   

NOTICE REGARDING TIMING AND FORM OF DISTRIBUTION.

   53 13.06.   

DETERMINATION OF METHOD OF DISTRIBUTION.

   54 13.07.   

NOTICE TO TRUSTEE.

   54 ARTICLE 14.   

    SUPERSEDING ANNUITY DISTRIBUTION PROVISIONS.

   54 14.01.   

SPECIAL DEFINITIONS.

   54 14.02.   

APPLICABILITY.

   54 14.03.   

ANNUITY FORM OF PAYMENT.

   55 14.04.    “QUALIFIED JOINT AND SURVIVOR ANNUITY” AND “QUALIFIED
PRERETIREMENT SURVIVOR ANNUITY” REQUIREMENTS.    55 14.05.    WAIVER OF THE
“QUALIFIED JOINT AND SURVIVOR ANNUITY” AND/OR “QUALIFIED PRERETIREMENT SURVIVOR
ANNUITY” RIGHTS.    56 14.06.   

SPOUSE’S CONSENT TO WAIVER.

   56 14.07.   

NOTICE REGARDING “QUALIFIED JOINT AND SURVIVOR ANNUITY”.

   57 14.08.   

NOTICE REGARDING “QUALIFIED PRERETIREMENT SURVIVOR ANNUITY”.

   57 14.09.   

FORMER SPOUSE.

   57 ARTICLE 15.   

    TOP-HEAVY PROVISIONS.

   57 15.01.   

DEFINITIONS.

   57 15.02.   

APPLICATION.

   59 15.03.   

MINIMUM CONTRIBUTION.

   59 15.04.   

DETERMINATION OF MINIMUM REQUIRED CONTRIBUTION.

   60 15.05.   

ACCELERATED VESTING.

   60 15.06.   

EXCLUSION OF COLLECTIVELY-BARGAINED EMPLOYEES.

   60 ARTICLE 16.   

    AMENDMENT AND TERMINATION.

   60 16.01.   

AMENDMENTS BY THE EMPLOYER THAT DO NOT AFFECT VOLUME SUBMITTER STATUS.

   60 16.02.    AMENDMENTS BY THE EMPLOYER ADOPTING PROVISIONS NOT INCLUDED IN
VOLUME SUBMITTER SPECIMEN PLAN.    61 16.03.   

AMENDMENT BY THE VOLUME SUBMITTER SPONSOR.

   61 16.04.   

AMENDMENTS AFFECTING VESTED INTEREST AND/OR ACCRUED BENEFITS.

   61 16.05.   

RETROACTIVE AMENDMENTS MADE BY VOLUME SUBMITTER SPONSOR.

   61 16.06.   

TERMINATION AND DISCONTINUATION OF CONTRIBUTIONS.

   62 16.07.   

DISTRIBUTION UPON TERMINATION OF THE PLAN.

   62 16.08.   

MERGER OR CONSOLIDATION OF PLAN; TRANSFER OF PLAN ASSETS.

   62

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

iii



--------------------------------------------------------------------------------

ARTICLE 17.   

    AMENDMENT AND CONTINUATION OF PRIOR PLAN; TRANSFER OF FUNDS TO OR FROM OTHER
QUALIFIED PLANS.

   62 17.01.   

AMENDMENT AND CONTINUATION OF PRIOR PLAN.

   62 17.02.   

TRANSFER OF FUNDS FROM AN EXISTING PLAN.

   63 17.03.   

ACCEPTANCE OF ASSETS BY TRUSTEE.

   64 17.04.   

TRANSFER OF ASSETS FROM TRUST.

   64 ARTICLE 18.   

    MISCELLANEOUS.

   65 18.01.   

COMMUNICATION TO PARTICIPANTS.

   65 18.02.   

LIMITATION OF RIGHTS.

   65 18.03.   

NONALIEN ABILITY OF BENEFITS.

   66 18.04.   

QUALIFIED DOMESTIC RELATIONS ORDERS PROCEDURES.

   66 18.05.   

APPLICATION OF PLAN PROVISIONS FOR MULTIPLE EMPLOYER PLANS.

   66 18.06.   

VETERANS REEMPLOYMENT RIGHTS.

   67 18.07.   

FACILITY OF PAYMENT.

   67 18.08.   

INFORMATION BETWEEN EMPLOYER AND/OR ADMINISTRATOR AND TRUSTEE.

   67 18.09.   

EFFECT OF FAILURE TO QUALIFY UNDER CODE.

   67 18.10.   

DIRECTIONS, NOTICES AND DISCLOSURE.

   67 18.11.   

GOVERNING LAW.

   68 18.12.   

DISCHARGE OF DUTIES BY FIDUCIARIES.

   68 ARTICLE 19.   

    PLAN ADMINISTRATION.

   68 19.01.   

POWERS AND RESPONSIBILITIES OF THE ADMINISTRATOR.

   68 19.02.   

DELEGATION OF AUTHORITY TO INVESTMENT PROFESSIONAL.

   68 19.03.   

NONDISCRIMINATORY EXERCISE OF AUTHORITY.

   68 19.04.   

CLAIMS AND REVIEW PROCEDURES.

   68 19.05.   

NAMED FIDUCIARY.

   68 19.06.   

COSTS OF ADMINISTRATION.

   68 ARTICLE 20.   

    TRUST AGREEMENT.

   69 20.01.   

ACCEPTANCE OF TRUST RESPONSIBILITIES.

   69 20.02.   

ESTABLISHMENT OF TRUST FUND.

   69 20.03.   

EXCLUSIVE BENEFIT.

   69 20.04.   

POWERS OF TRUSTEE.

   69 20.05.   

ACCOUNTS.

   70 20.06.   

APPROVAL OF ACCOUNTS.

   70 20.07.   

DISTRIBUTION FROM TRUST FUND.

   70 20.08.   

TRANSFER OF AMOUNTS FROM QUALIFIED PLAN.

   71 20.09.   

TRANSFER OF ASSETS FROM TRUST.

   71 20.10.   

SEPARATE TRUST OR FUND FOR EXISTING PLAN ASSETS.

   71 20.11.   

SELF-DIRECTED BROKERAGE OPTION.

   72 20.12.   

EMPLOYER STOCK INVESTMENT OPTION.

   73 20.13.   

VOTING; DELIVERY OF INFORMATION.

   77 20.14.   

COMPENSATION AND EXPENSES OF TRUSTEE.

   78 20.15.   

RELIANCE BY TRUSTEE ON OTHER PERSONS.

   78 20.16.   

INDEMNIFICATION BY EMPLOYER.

   78 20.17.   

CONSULTATION BY TRUSTEE WITH COUNSEL.

   78 20.18.   

PERSONS DEALING WITH THE TRUSTEE.

   78 20.19.   

RESIGNATION OR REMOVAL OF TRUSTEE.

   78 20.20.   

FISCAL YEAR OF THE TRUST.

   79 20.21.   

AMENDMENT.

   79 20.22.   

PLAN TERMINATION.

   79 20.23.   

PERMITTED REVERSION OF FUNDS TO EMPLOYER.

   79 20.24.   

GOVERNING LAW.

   80 20.25.   

ASSIGNMENT AND SUCCESSORS.

   80

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

iv



--------------------------------------------------------------------------------

Preamble.

This volume submitter plan consists of three parts: (1) an Adoption Agreement
that is a separate document incorporated by reference into this Basic Plan
Document; (2) this Basic Plan Document; and (3) a Trust Agreement that is a part
of this Basic Plan Document and is found in Article 20. Each part of the volume
submitter plan contains substantive provisions that are integral to the
operation of the plan. The Adoption Agreement is the means by which an adopting
Employer elects the optional provisions that shall apply under its plan. The
Basic Plan Document describes the standard provisions elected in the Adoption
Agreement. The Trust Agreement describes the powers and duties of the Trustee
with respect to plan assets.

The volume submitter plan is intended to qualify under Code Section 401 (a).
Depending upon the Adoption Agreement completed by an adopting Employer, the
volume submitter plan may be used to implement a profit sharing plan with or
without a cash or deferred arrangement intended to qualify under Code
Section 40l(k). Provisions appearing on the Additional Provisions Addendum of
the Adoption Agreement, if present, supplement or alter provisions appearing in
the Adoption Agreement in the manner described therein. Provisions appearing on
the Additional Provisions Addendum of the Basic Plan Document, if present,
supplement or alter provisions appearing in the Basic Plan Document in the
manner described therein. Provisions appearing on the Superseding Provisions
Addendum of the Adoption Agreement, if present, supersede any conflicting
provisions appearing in the Adoption Agreement, Basic Plan Document or any
addendum to either in the manner described therein.

Article 1. Adoption Agreement.

Article 2. Definitions.

2.01. Definitions. Wherever used herein, the following terms have the meanings
set forth below, unless a different meaning is clearly required by the context:

(a) “Account” means an account established for the purpose of recording any
contributions made on behalf of a Participant and any income, expenses, gains,
or losses incurred thereon. The Administrator shall establish and maintain
sub-accounts within a Participant’s Account as necessary to depict accurately a
Participant’s interest under the Plan.

(b) “Active Participant” means any Eligible Employee who has met the
requirements of Article 4 to participate in the Plan and who may be entitled to
receive allocations under the Plan.

(c) “Administrator” means the Employer adopting this Plan, as listed in
Subsection 1.02(a) of the Adoption Agreement, or any other person designated by
the Employer in Subsection 1.01(c) of the Adoption Agreement.

(d) “Adoption Agreement” means Article 1, under which the Employer establishes
and adopts, or amends the Plan and Trust and designates the optional provisions
selected by the Employer, and the Trustee accepts its responsibilities under
Article 20. The provisions of the Adoption Agreement shall be an integral part
of the Plan.

(e) “Annuity Starting Date” means the first day of the first period for which an
amount is payable as an annuity or in any other form permitted under the Plan.

(f) “Basic Plan Document” means this Fidelity volume submitter plan document,
qualified with the Internal Revenue Service as Basic Plan Document No. 14.

(g) “Beneficiary” means the person or persons (including a trust) entitled under
Section 11.04 or 14.04 to receive benefits under the Plan upon the death of a
Participant.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

1



--------------------------------------------------------------------------------

(h) “Break in Vesting Service” means a 12-consecutive-month period beginning on
an Employee’s Severance Date or any anniversary thereof in which the Employee is
not credited with an Hour of Service.

Notwithstanding the foregoing, the following special rules apply in determining
whether an Employee who is on leave has incurred a Break in Vesting Service:

(1) If an individual is absent from work because of maternity/paternity leave on
the first anniversary of his Severance Date, the 12-consecutive-month period
beginning on the individual’s Severance Date shall not constitute a Break in
Vesting Service. For purposes of this paragraph, “maternity/paternity leave”
means a leave of absence (i) by reason of the pregnancy of the individual,
(ii) by reason of the birth of a child of the individual, (iii) by reason of the
placement of a child with the individual in connection with the adoption of such
child by the individual, or (iv) for purposes of caring for a child for the
period beginning immediately following such birth or placement.

(2) If an individual is absent from work because of FMLA leave and returns to
employment with the Employer or a Related Employer following such FMLA leave, he
shall not incur a Break in Vesting Service due to such FMLA leave. For purposes
of this paragraph, “FMLA leave” means an approved leave of absence pursuant to
the Family and Medical Leave Act of 1993.

(i) “Catch-Up Contribution” means any Deferral Contribution made to the Plan by
the Employer in accordance with the provisions of Subsection 5.03(a).

(j) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(k) “Compensation” means wages as defined in Code Section 3401(a) and all other
payments of compensation to an Eligible Employee by the Employer (in the course
of the Employer’s trade or business) for services to the Employer while employed
as an Eligible Employee for which the Employer is required to furnish the
Eligible Employee a written statement under Code Sections 604l(d) and
6051(a)(3). Compensation must be determined without regard to any rules under
Code Section 3401 (a) that limit the remuneration included in wages based on the
nature or location of the employment or the services performed (such as the
exception for agricultural labor in Code Section 3401(a)(2)). Compensation shall
include amounts that are not includable in the gross income of the Participant
under a salary reduction agreement by reason of the application of Code
Section 125, 132(f)(4), 402(g)(3), 402(h), 403(b), or 457.

For any Self-Employed Individual, Compensation means Earned Income; provided,
however, that if the Employer elects to exclude specified items from
Compensation, such Earned Income shall be adjusted in a similar manner so that
it is equivalent under regulations issued under Code Section 414(s) to
Compensation for Participants who are not Self-Employed Individuals.

Compensation shall generally be based on the amount actually paid to the
Eligible Employee during the Plan Year or, for purposes of Article 5, if so
elected by the Employer in Subsection 1.05(b) of the Adoption Agreement, during
that portion of the Plan Year during which the Eligible Employee is an Active
Participant. Notwithstanding the preceding sentence, Compensation for purposes
of Section 6.12 (Code Section 415 Limitations) and Article 15 (Top-Heavy
Provisions) shall be based on the amount actually paid or made available to the
Participant during the Limitation Year for purposes of Section 6.12 and during
the Plan Year for purposes of Article 15.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

2



--------------------------------------------------------------------------------

If the initial Plan Year of a new plan consists of fewer than 12 months,
calculated from the Effective Date listed in Subsection 1.01(g)(1) of the
Adoption Agreement through the end of such initial Plan Year, Compensation for
such initial Plan Year shall generally be determined as follows:

(1) For purposes of determining Highly Compensated Employees under Subsection
2.01(cc) and, if selected in Subsection 1.05(b)(1)(A) or (2)(A) of the Adoption
Agreement, for purposes of allocating Nonelective Employer Contributions under
Section 1.12 of the Adoption Agreement (other than 401(k) Safe Harbor
Nonelective Employer Contributions), the initial Plan Year shall be the 12-month
period ending on the last day of the Plan Year.

(2) For purposes of Section 6.12 (Code Section 415 Limitations), if the Employer
has designated in Subsection 1.01(f) of the Adoption Agreement that the
Limitation Year is based on the Plan Year, the Limitation Year shall be the
12-month period ending on the last day of the Plan Year.

(3) For all other purposes, the initial Plan Year shall be the period from the
Effective Date listed in Subsection 1.01(g)(1) of the Adoption Agreement through
the end of the initial Plan Year.

The annual Compensation of each Active Participant taken into account for
determining benefits provided under the Plan for any 12-month determination
period shall not exceed the annual Compensation limit under Code
Section 401(a)(17) as in effect on the first day of the determination period
(e.g., $210,000 for determination periods beginning in 2005). A “determination
period” means the Plan Year or other 12-consecutive-month period over which
Compensation is otherwise determined for purposes of the Plan (e.g., the
Limitation Year).

The annual Compensation limit under Code Section 401(a)(17) shall be adjusted by
the Secretary to reflect increases in the cost of living, as provided in Code
Section 401(a)(17)(B); provided, however, that the dollar increase in effect on
January 1 of any calendar year is effective for determination periods beginning
in such calendar year. If a Plan determines Compensation over a determination
period that contains fewer than 12 calendar months (a “short determination
period”), then the Compensation limit for such “short determination period” is
equal to the Compensation limit for the calendar year in which the “short
determination period” begins multiplied by the ratio obtained by dividing the
number of full months in the “short determination period” by 12; provided,
however, that such proration shall not apply if there is a “short determination
period” because (i) the Employer elected in Subsection 1.05(b) of the Adoption
Agreement to determine contributions based only on Compensation paid during the
portion of the Plan Year during which an individual was an Active Participant or
(ii) an Employee is covered under the Plan less than a full Plan Year.

In lieu of requiring an Active Participant to cease making Deferral
Contributions for a Plan Year after his Compensation has reached the annual
Compensation limit under Code Section 401(a)(17), the annual Compensation limit
shall be applied with respect to Deferral Contributions by limiting the total
Deferral Contributions an Active Participant may make for a Plan Year to the
product of (i) such Active Participant’s Compensation for the Plan Year up to
the annual Compensation limit multiplied by (ii) the deferral limit specified in
Subsection 1.07(a)(1)(A) of the Adoption Agreement or Subsection 5.03(a), as
applicable.

(1) “Contribution Period” means the period for which Matching Employer and
Nonelective Employer Contributions are made and calculated. The Contribution
Period for Matching Employer Contributions described in Subsection 1.11 of the
Adoption Agreement is the period specified by the Employer in Subsection 1.1l(d)
of the Adoption Agreement.

The Contribution Period for Nonelective Employer Contributions is the Plan Year,
unless the Employer designates a different Contribution Period in Subsection
1.12(c) of the Adoption Agreement.

(m) “Deferral Contribution” means any contribution made to the Plan by the
Employer in accordance with the provisions of Section 5.03.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

3



--------------------------------------------------------------------------------

(n) “Early Retirement Age” means the early retirement age specified in
Subsection 1.14(b) of the Adoption Agreement, if any.

(o) “Earned Income” means the net earnings of a Self-Employed Individual derived
from the trade or business with respect to which the Plan is established and for
which the personal services of such individual are a material income-providing
factor, excluding any items not included in gross income and the deductions
allocated to such items, except that net earnings shall be determined with
regard to the deduction allowed under Code Section 164(f), to the extent
applicable to the Employer. Net earnings shall be reduced by contributions of
the Employer to any qualified plan, to the extent a deduction is allowed to the
Employer for such contributions under Code Section 404.

(p) “Effective Date” means the effective date specified by the Employer in
Subsection 1.01(g)(l). The Employer may select special Effective Dates with
respect to specified Plan provisions, as set forth in Section (a) of the Special
Effective Dates Addendum to the Adoption Agreement. In the event that another
plan is merged into and made a part of the Plan, the effective date of the
merger shall be reflected in the Plan Mergers Addendum to the Adoption
Agreement.

(q) “Eligibility Computation Period” means each 12-consecutive-month period
beginning with an Employee’s Employment Commencement Date and each anniversary
thereof.

(r) “Eligibility Service” means an Employee’s service that is taken into account
in determining his eligibility to participate in the Plan as may be required
under Subsection 1.04(b) of the Adoption Agreement. Eligibility Service shall be
credited in accordance with Article 3.

(s) “Eligible Employee” means any Employee of the Employer who is in the class
of Employees eligible to participate in the Plan. The Employer must specify in
Subsection 1.04(d) of the Adoption Agreement any Employee or class of Employees
not eligible to participate in the Plan. Regardless of the provisions of
Subsection 1.04(d) of the Adoption Agreement, the following Employees are
automatically excluded from eligibility to participate in the Plan:

(1) any individual who is a signatory to a contract, letter of agreement, or
other document that acknowledges his status as an independent contractor not
entitled to benefits under the Plan or who is not otherwise classified by the
Employer as a common law employee, even if such individual is later determined
to be a common law employee; and

(2) any Employee who is a resident of Puerto Rico.

If the Employer elects, in Subsection 1.04(d)(2)(A) of the Adoption Agreement,
to exclude collective bargaining employees from the eligible class, the
exclusion applies to any Employee of the Employer included in any unit of
Employees covered by an agreement which the Secretary of Labor finds to be a
collective bargaining agreement between employee representatives and one or more
employers, unless the collective bargaining agreement requires the Employee to
be covered under the Plan. The term “employee representatives” does not include
any organization more than half the members of which are owners, officers, or
executives of the Employer.

If the Employer does not elect, in Subsection 1.04(d)(2)(C) of the Adoption
Agreement, to exclude Leased Employees from the eligible class, contributions or
benefits provided by the leasing organization which are attributable to services
performed for the Employer shall be treated as provided by the Employer and
there shall be no duplication of benefits under this Plan.

Anything to the contrary herein notwithstanding, unless the Employer elects to
exclude statutory employees who are full-time life insurance salespersons (as
described in Code Section 7701(a)(20)) from the eligible class in Subsection
1.04(d)(2)(E) of the Adoption Agreement, such statutory employees are Eligible
Employees.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

4



--------------------------------------------------------------------------------

(t) “Employee” means any common law employee (or statutory employee who is a
full-time life insurance salesperson as described in Code Section 7701(a)(20))
of the Employer or a Related Employer, any Self-Employed Individual, and any
Leased Employee. Notwithstanding the foregoing, a Leased Employee shall not be
considered an Employee if Leased Employees do not constitute more than 20
percent of the Employer’s non-highly compensated work-force (taking into account
all Related Employers) and the Leased Employee is covered by a money purchase
pension plan maintained by the leasing organization and providing (1) a
nonintegrated employer contribution rate of at least 10 percent of compensation,
as defined for purposes of Code Section 415(c)(3), (2) full and immediate
vesting, and (3) immediate participation by each employee of the leasing
organization.

(u) “Employee Contribution” means any after-tax contribution made by an Active
Participant to the Plan.

(v) “Employer” means the employer named in Subsection 1.02(a) of the Adoption
Agreement and any Related Employer designated in the Participating Employers
Addendum to the Adoption Agreement. If the Employer has elected in Subsection
(b) of the Participating Employers Addendum to the Adoption Agreement that the
term “Employer” includes all Related Employers, an employer that becomes a
Related Employer as a result of an asset or stock acquisition, merger or other
similar transaction shall not be included in the term “Employer” for periods
prior to the first day of the second Plan Year beginning after the date of such
transaction, unless the Employer has designated therein to accept such Related
Employer as a participating employer prior to that date. Notwithstanding the
foregoing, the term “Employer” for purposes of authorizing any particular action
under the Plan means solely the employer named in Subsection 1.02(a) of the
Adoption Agreement.

If the organization or other entity named in the Adoption Agreement is a sole
proprietor or a professional corporation and the sole proprietor of such
proprietorship or the sole shareholder of the professional corporation dies,
then the legal representative of such sole proprietor or shareholder shall be
deemed to be the Employer until such time as, through the disposition of such
sole proprietor’s or sole shareholder’s estate or otherwise, any organization or
other entity succeeds to the interests of the sole proprietor in the
proprietorship or the sole shareholder in the professional corporation. The
legal representative of a sole proprietor or shareholder shall be (1) the person
appointed as such by the sole proprietor or shareholder prior to his death under
a legally enforceable power of attorney, or, if none, (2) the executor or
administrator of the sole proprietor’s or shareholder’s estate.

If a participating Employer designated through Subsection 1.02(b) of the
Adoption Agreement is not related to the Employer (hereinafter “un-Related
Employer”), the term “Employer” includes such un-Related Employer and the
provisions of Section 18.05 shall apply.

(w) “Employment Commencement Date” means the date on which an Employee first
performs an Hour of Service.

(x) “Entry Date” means the date(s) specified by the Employer in Subsection
1.04(c) of the Adoption Agreement as of which an Eligible Employee who has met
the applicable eligibility requirements begins to participate in the Plan. The
Employer may specify different Entry Dates for purposes of eligibility to
participate in the Plan for purposes of (1) making Deferral Contributions and
(2) receiving allocations of Matching and/or Nonelective Employer Contributions.

(y) “ERISA” means the Employee Retirement Income Security Act of 1974, as from
time to time amended.

(z) “401(k) Safe Harbor Matching Employer Contribution” means any Matching
Employer Contribution made by the Employer to the Plan in accordance with
Subsection 1.11(a)(3) of the Adoption Agreement, the 401(k) Safe Harbor Matching
Employer Contributions Addendum to the Adoption Agreement, and Section 5.08,
that is intended to satisfy the requirements of Code Section 401(k)(12)(B).

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

5



--------------------------------------------------------------------------------

(aa) “401(k) Safe Harbor Nonelective Employer Contribution” means any
Nonelective Employer Contribution made by the Employer to the Plan in accordance
with Subsection 1.12(a)(3) of the Adoption Agreement, the 401(k) Safe Harbor
Nonelective Employer Contributions Addendum to the Adoption Agreement, and
Section 5.10, that is intended to satisfy the requirements of Code
Section 401(k)(12)(C).

(bb) “Fund Share” means the share, unit, or other evidence of ownership in a
Permissible Investment.

(cc) “Highly Compensated Employee” means both highly compensated active
Employees and highly compensated former Employees.

A highly compensated active Employee includes any Employee who performs service
for the Employer during the “determination year” and who (1) at any time during
the “determination year” or the “look-back year” was a five percent owner or
(2) received Compensation from the Employer during the “look-back year” in
excess of the dollar amount specified in Code Section 414(q)(l)(B)(i) adjusted
pursuant to Code Section 415(d) (e.g., $95,000 for “determination years”
beginning in 2005 and “look-back years” beginning in 2004) and, if elected by
the Employer in Subsection 1.06(d)(l) of the Adoption Agreement, was a member of
the top-paid group for such year.

For this purpose, the “determination year” shall be the Plan Year. The
“look-back year” shall be the twelve-month period immediately preceding the
“determination year”, unless the Employer has elected in Subsection 1.06(c)(l)
of the Adoption Agreement to make the “look-back year” the calendar year
beginning within the preceding Plan Year.

A highly compensated former Employee includes any Employee who separated from
service (or was deemed to have separated) prior to the “determination year”,
performs no service for the Employer during the “determination year”, and was a
highly compensated active Employee for either the separation year or any
“determination year” ending on or after the Employee’s 55th birthday, as
determined under the rules in effect for determining Highly Compensated
Employees for such separation year or “determination year”.

The determination of who is a Highly Compensated Employee, including the
determinations of the number and identity of Employees in the top-paid group,
shall be made in accordance with Code Section 414(q) and the Treasury
Regulations issued thereunder.

(dd) “Hour of Service”, with respect to any individual, means:

(1) Each hour for which the individual is directly or indirectly paid, or
entitled to payment, for the performance of duties for the Employer or a Related
Employer, each such hour to be credited to the individual for the Eligibility
Computation Period in which the duties were performed;

(2) Each hour for which the individual is directly or indirectly paid, or
entitled to payment, by the Employer or a Related Employer (including payments
made or due from a trust fund or insurer to which the Employer contributes or
pays premiums) on account of a period of time during which no duties are
performed (irrespective of whether the employment relationship has terminated)
due to vacation, holiday, illness, incapacity, disability, layoff, jury duty,
military duty, or leave of absence, each such hour to be credited to the
individual for the Eligibility Computation Period in which such period of time
occurs, subject to the following rules:

(A) No more than 501 Hours of Service shall be credited under this paragraph
(2) on account of any single continuous period during which the individual
performs no duties, unless the individual performs no duties because of military
duty, the individual’s employment rights are protected by law, and the
individual returns to employment with the Employer or a Related Employer during
the period that his employment rights are protected under Federal law;

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

6



--------------------------------------------------------------------------------

(B) Hours of Service shall not be credited under this paragraph (2) for a
payment which solely reimburses the individual for medically-related expenses,
or which is made or due under a plan maintained solely for the purpose of
complying with applicable worker’s compensation, unemployment compensation or
disability insurance laws; and

(C) If the period during which the individual performs no duties falls within
two or more Eligibility Computation Periods and if the payment made on account
of such period is not calculated on the basis of units of time, the Hours of
Service credited with respect to such period shall be allocated between not more
than the first two such Eligibility Computation Periods on any reasonable basis
consistently applied with respect to similarly situated individuals;

(3) Each hour not counted under paragraph (1) or (2) for which he would have
been scheduled to work for the Employer or a Related Employer during the period
that he is absent from work because of military duty, provided the individual’s
employment rights are protected under Federal law and the individual returns to
work with the Employer or a Related Employer during the period that his
employment rights are protected, each such hour to be credited to the individual
for the Eligibility Computation Period for which he would have been scheduled to
work; and

(4) Each hour not counted under paragraph (1), (2), or (3) for which back pay,
irrespective of mitigation of damages, has been either awarded or agreed to be
paid by the Employer or a Related Employer, shall be credited to the individual
for the Eligibility Computation Period to which the award or agreement pertains
rather than the Eligibility Computation Period in which the award, agreement, or
payment is made.

For purposes of paragraphs (2) and (4) above, Hours of Service shall be
calculated in accordance with the provisions of Section 2530.200b-2(b) and
(c) of the Department of Labor regulations, which are incorporated herein by
reference.

If the Employer does not maintain records that accurately reflect the actual
Hours of Service to be credited to an Employee, 190 Hours of Service will be
credited to the Employee for each month worked. The Employer may also elect to
credit Hours of Service in accordance with the above equivalency.

(ee) “Inactive Participant” means any individual who was an Active Participant,
but is no longer an Eligible Employee and who has an Account under the Plan.

(ff) “Investment Professional” or “Financial Advisor” or “Broker” or “Registered
Investment Advisor”, collectively, the “Investment Professional”, means any
(1) securities broker-dealer registered under the Securities Exchange Act of
1934, (2) bank, as defined in Section 3(a)(6) of the Securities Exchange Act of
1934, or (3) investment advisor registered under the Investment Advisors Act of
1940 that the Employer designates as its agent for certain purposes in a
separate written communication provided to the Trustee or recordkeeper.

(gg) “Leased Employee” means any individual who provides services to the
Employer or a Related Employer (the “recipient”) but is not otherwise an
employee of the recipient if (1) such services are provided pursuant to an
agreement between the recipient and any other person (the “leasing
organization”), (2) such individual has performed services for the recipient (or
for the recipient and any related persons within the meaning of Code
Section 414(n)(6)) on a substantially full-time basis for at least one year, and
(3) such services are performed under primary direction of or control by the
recipient. The determination of who is a Leased Employee shall be made in
accordance with any rules and regulations issued by the Secretary of the
Treasury or his delegate.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

7



--------------------------------------------------------------------------------

(hh) “Limitation Year” means the 12-consecutive-month period designated by the
Employer in Subsection 1.01(f) of the Adoption Agreement. If no other Limitation
Year is designated by the Employer, the Limitation Year shall be the calendar
year. All qualified plans of the Employer and any Related Employer must use the
same Limitation Year. If the Limitation Year is amended to a different
12-consecutive-month period, the new Limitation Year must begin on a date within
the Limitation Year in which the amendment is made.

(ii) “Matching Employer Contribution” means any contribution made by the
Employer to the Plan in accordance with Section 5.08 or 5.09 on account of an
Active Participant’s eligible contributions, as elected by the Employer in
Subsection 1.11 (c) of the Adoption Agreement.

(jj) “Nonelective Employer Contribution” means any contribution made by the
Employer to the Plan in accordance with Section 5.10.

(kk) “Non-Highly Compensated Employee” means any Employee who is not a Highly
Compensated Employee.

(ll) “Normal Retirement Age” means the normal retirement age specified in
Subsection 1.14(a) of the Adoption Agreement. If the Employer enforces a
mandatory retirement age in accordance with Federal law, the Normal Retirement
Age is the lesser of that mandatory age or the age specified in Subsection
1.14(a) of the Adoption Agreement.

(mm) “Participant” means any individual who is either an Active Participant or
an Inactive Participant.

(nn) “Permissible Investment” means each investment specified by the Employer as
available for investment of assets of the Trust and agreed to by the Trustee and
the Volume Submitter Sponsor. The Permissible Investments under the Plan shall
be listed in the Service Agreement.

(oo) “Plan” means the plan established by the Employer in the form of the volume
submitter plan, as set forth herein as a new plan or as an amendment to an
existing plan, by executing the Adoption Agreement, together with any and all
amendments hereto.

(pp) “Plan Year” means the 12-consecutive-month period ending on the date
designated in Subsection 1.01(d) of the Adoption Agreement, except that the
initial Plan Year of a new Plan may consist of fewer than 12 months, calculated
from the Effective Date listed in Subsection 1.01(g)(l) of the Adoption
Agreement through the end of such initial Plan Year, in which event Compensation
for such initial Plan Year shall be treated as provided in Subsection 2.01(k).
Additionally, in the event the Plan has a short Plan year, i.e., a Plan Year
consisting of fewer than 12 months, otherwise applicable limits and requirements
that are applied on a Plan Year basis shall be prorated, but only if and to the
extent required by law.

(qq) “Qualified Matching Employer Contribution” means any contribution made by
the Employer to the Plan on account of Deferral Contributions or Employee
Contributions made by or on behalf of Active Participants in accordance with
Section 5.09, that may be included in determining whether the Plan meets the
“ADP” test described in Section 6.03.

(rr) “Qualified Nonelective Employer Contribution” means any contribution made
by the Employer to the Plan on behalf of Non-Highly Compensated Employees in
accordance with Section 5.07, that may be included in determining whether the
Plan meets the “ADP” test described in Section 6.03 or the “ACP” test described
in Section 6.06.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

8



--------------------------------------------------------------------------------

(ss) “Reemployment Commencement Date” means the date on which an Employee who
terminates employment with the Employer and all Related Employers first performs
an Hour of Service following such termination of employment.

(tt) “Related Employer” means any employer other than the Employer named in
Subsection 1.02(a) of the Adoption Agreement if the Employer and such other
employer are members of a controlled group of corporations (as defined in Code
Section 414(b)) or an affiliated service group (as defined in Code
Section 414(m)), or are trades or businesses (whether or not incorporated) which
are under common control (as defined in Code Section 414(c)), or such other
employer is required to be aggregated with the Employer pursuant to regulations
issued under Code Section 414(o).

(uu) “Required Beginning Date” means:

(1) for a Participant who is not a five percent owner, April 1 of the calendar
year following the calendar year in which occurs the later of (i) the
Participant’s retirement or (ii) the Participant’s attainment of age 70 1/2;
provided, however, that a Participant may elect to have his Required Beginning
Date determined without regard to the provisions of clause (i).

(2) for a Participant who is a five percent owner, April 1 of the calendar year
following the calendar year in which the Participant attains age 70 1/2.

Once the Required Beginning Date of a five percent owner or a Participant who
has elected to have his Required Beginning Date determined in accordance with
the provisions of Section 2.01(uu)(l)(ii) has occurred, such Required Beginning
Date shall not be re-determined, even if the Participant ceases to be a five
percent owner in a subsequent year or continues in employment with the Employer
or a Related Employer.

For purposes of this Subsection 2.01(uu) a Participant is treated as a five
percent owner if such Participant is a five percent owner as defined in Code
Section 416(i) (determined in accordance with Code Section 416 but without
regard to whether the Plan is top-heavy) at any time during the Plan Year ending
with or within the calendar year in which such owner attains age 70 1/2.

(vv) “Rollover Contribution” means any distribution from an eligible retirement
plan, as defined in Section 13.04, that an Employee elects to contribute to the
Plan in accordance with the provisions of Section 5.06.

(ww) “Roth 401(k) Contribution” means any Deferral Contribution made to the Plan
by the Employer in accordance with the provisions of Subsection 5.03(b) that is
not excludable from gross income and is intended to satisfy the requirements of
Code Section 402A.

(xx) “Self-Employed Individual” means an individual who has Earned Income for
the taxable year from the Employer or who would have had Earned Income but for
the fact that the trade or business had no net profits for the taxable year,
including, but not limited to, a partner in a partnership, a sole proprietor, a
member in a limited liability company or a shareholder in a subchapter S
corporation.

(yy) “Service Agreement” means the agreement between the Employer and the Volume
Submitter Sponsor (or an agent or affiliate of the Volume Submitter Sponsor)
relating to the provision of investment and other services to the Plan and shall
include any addendum to the agreement and any other separate written agreement
between the Employer and the Volume Submitter Sponsor (or an agent or affiliate
of the Volume Submitter Sponsor) relating to the provision of services to the
Plan.

(zz) “Severance Date” means the earlier of (i) the date an Employee retires,
dies, quits, or is discharged from employment with the Employer and all Related
Employers or (ii) the 12-month anniversary of the date on which the Employee was
otherwise first absent from employment; provided,

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

9



--------------------------------------------------------------------------------

however, that if an individual terminates or is absent from employment with the
Employer and all Related Employers because of military duty, such individual
shall not incur a Severance Date if his employment rights are protected under
Federal law and he returns to employment with the Employer or a Related Employer
within the period during which he retains such employment rights, but, if he
does not return to such employment within such period, his Severance Date shall
be the earlier of (1) the first anniversary of the date his absence commenced or
(2) the last day of the period during which he retains such employment rights.

(aaa) “Trust” means the trust created by the Employer in accordance with the
provisions of Section 20.01.

(bbb) “Trust Agreement” means the agreement between the Employer and the
Trustee, as set forth in Article 20, under which the assets of the Plan are
held, administered, and managed.

(ccc) “Trustee” means the trustee designated in Section 1.03 of the Adoption
Agreement, or its successor or permitted assigns. The term Trustee shall include
any delegate of the Trustee as may be provided in the Trust Agreement.

(ddd) “Trust Fund” means the property held in Trust by the Trustee for the
benefit of Participants and their Beneficiaries.

(eee) “Vesting Service” means an Employee’s service that is taken into account
in determining his vested interest in his Matching Employer and Nonelective
Employer Contributions Accounts as may be required under Section 1.16 of the
Adoption Agreement. Vesting Service shall be credited in accordance with Article
3.

(fff) “Volume Submitter Sponsor” means Fidelity Management & Research Company or
its successor.

2.02. Interpretation and Construction of Terms. Where required by the context,
the noun, verb, adjective, and adverb forms of each defined term shall include
any of its other forms. Pronouns used in the Plan are in the masculine gender
but include the feminine gender unless the context clearly indicates otherwise.
Wherever used herein, the singular shall include the plural, and the plural
shall include the singular, unless the context requires otherwise.

2.03. Special Effective Dates. Some provisions of the Plan are only effective
beginning as of a specified date or until a specified date. Any such special
effective dates are specified within Plan text where applicable and are
exceptions to the general Plan Effective Date as defined in Section 2.01(p).

Article 3. Service.

3.01. Crediting of Eligibility Service. If the Employer has selected an
Eligibility Service requirement in Subsection 1.04(b) of the Adoption Agreement
for an Eligible Employee to become an Active Participant, Eligibility Service
shall be credited to an Employee as follows:

(a) If the Employer has selected the one year or two years of Eligibility
Service requirement described in Subsection 1.04(b) of the Adoption Agreement,
an Employee shall be credited with a year of Eligibility Service for each
Eligibility Computation Period during which the Employee has been credited with
the number of Hours of Service specified in that Subsection, as applicable.

(b) If the Employer has selected a days or months of Eligibility Service
requirement described in Subsection 1.04(b) of the Adoption Agreement, an
Employee shall be credited with Eligibility Service for the aggregate of the
periods beginning with the Employee’s Employment Commencement Date (or

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

10



--------------------------------------------------------------------------------

Reemployment Commencement Date) and ending on his subsequent Severance Date;
provided, however, that an Employee who has a Reemployment Date within the
12-consecutive-month period following the earlier of the first date of his
absence or his Severance Date shall be credited with Eligibility Service for the
period between his Severance Date and his Reemployment Date. A day of
Eligibility Service shall be credited for each day on which an Employee is
credited with Eligibility Service. Months of Eligibility Service shall be
measured from the Employee’s Employment Commencement Date or Reemployment
Commencement Date to the corresponding date in the applicable following month.

3.02. Re-Crediting of Eligibility Service Following Termination of Employment.
An Employee whose employment with the Employer and all Related Employers
terminates and who is subsequently reemployed by the Employer or a Related
Employer shall be re-credited upon reemployment with his Eligibility Service
earned prior to his termination of employment.

3.03. Crediting of Vesting Service. If the Plan provides for Matching Employer
and/or Nonelective Employer Contributions that are not 100 percent vested when
made, Vesting Service shall be credited to an Employee, subject to any
exclusions elected by the Employer in Subsection 1.16(b) of the Adoption
Agreement, for the aggregate of the periods beginning with the Employee’s
Employment Commencement Date (or Reemployment Commencement Date) and ending on
his subsequent Severance Date; provided, however, that an Employee who has a
Reemployment Date within the 12-consecutive-month period following the earlier
of the first date of his absence or his Severance Date shall be credited with
Vesting Service for the period between his Severance Date and his Reemployment
Date. Fractional periods of a year shall be expressed in terms of days.

3.04. Application of Vesting Service to a Participant’s Account Following a
Break in Vesting Service. The following rules describe how Vesting Service
earned before and after a Break in Vesting Service shall be applied for purposes
of determining a Participant’s vested interest in his Matching Employer and
Nonelective Employer Contributions Accounts.

(a) If a Participant incurs five-consecutive Breaks in Vesting Service, all
years of Vesting Service earned by the Employee after such Breaks in Service
shall be disregarded in determining the Participant’s vested interest in his
Matching Employer and Nonelective Employer Contributions Account balances
attributable to employment before such Breaks in Vesting Service. However,
Vesting Service earned both before and after such Breaks in Vesting Service
shall be included in determining the Participant’s vested interest in his
Matching Employer and Nonelective Employer Contributions Account balances
attributable to employment after such Breaks in Vesting Service.

(b) If a Participant incurs fewer than five-consecutive Breaks in Vesting
Service, Vesting Service earned both before and after such Breaks in Vesting
Service shall be included in determining the Participant’s vested interest in
his Matching Employer and Nonelective Employer Contributions Account balances
attributable to employment both before and after such Breaks in Vesting Service.

3.05. Service with Predecessor Employer. If the Plan is the plan of a
predecessor employer, an Employee’s Eligibility and Vesting Service shall
include years of service with such predecessor employer. In any case in which
the Plan is not the plan maintained by a predecessor employer, service for an
employer specified in Section 1.17 of the Adoption Agreement shall be treated as
Eligibility and/or Vesting Service as specified in Subsection 1.17(a)(l) and/or
Subsection 1.17(a)(2) of the Adoption Agreement.

3.06. Change in Service Crediting. If an amendment to the Plan or a transfer
from employment as an Employee covered under another qualified plan maintained
by the Employer or a Related Employer results in a change in the method of
crediting Eligibility and/or Vesting Service with respect to a Participant
between the Hours of Service crediting method set forth in Section 2530.200b-2
of the Department of Labor Regulations and the elapsed-time crediting method set
forth in Section 1.410(a)-7 of the Treasury Regulations, each Participant with
respect to whom the method of crediting Eligibility and/or Vesting Service is
changed shall have his Eligibility and/or Vesting Service determined using
either the Hours of Service method for the entire Eligibility Computation Period
and/or Plan Year, for vesting purposes, or the elapsed time method for the
entire Eligibility Computation Period and/or Plan Year, for vesting purposes,
whichever provides the greater period of Eligibility Service and/or Vesting
Service.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

11



--------------------------------------------------------------------------------

Article 4. Participation.

4.01. Date of Participation. If the Plan is an amendment, as indicated in
Subsection 1.01(g)(2)(B) of the Adoption Agreement, all employees who were
active participants in the Plan immediately prior to the Effective Date shall
continue as Active Participants on the Effective Date, provided that they are
Eligible Employees on the Effective Date. If elected by the Employer in
Subsection 1.04(f) of the Adoption Agreement, all Eligible Employees who are in
the service of the Employer on the date specified in Subsection 1.04(f) (and, if
this is an amendment, as indicated in Subsection 1.01(g)(2)(B) of the Adoption
Agreement, were not active participants in the Plan immediately prior to that
date) shall become Active Participants on the date elected by the Employer in
Subsection 1.04(f) of the Adoption Agreement. Any other Eligible Employee shall
become an Active Participant in the Plan on the Entry Date coinciding with or
immediately following the date on which he first satisfies the eligibility
requirements set forth in Subsections 1.04(a) and (b) of the Adoption Agreement.

Any age and/or Eligibility Service requirement that the Employer elects to apply
in determining an Eligible Employee’s eligibility to make Deferral Contributions
shall also apply in determining an Eligible Employee’s eligibility to make
Employee Contributions, if Employee Contributions are permitted under the Plan,
and to receive Qualified Nonelective Employer Contributions. An Eligible
Employee who has met the eligibility requirements with respect to certain
contributions, but who has not met the eligibility requirements with respect to
other contributions, shall become an Active Participant in accordance with the
provisions of the preceding paragraph, but only with respect to the
contributions for which he has met the eligibility requirements.

Notwithstanding any other provision of the Plan, if the Employer selects in
Subsection 1.01(g)(5) of the Adoption Agreement that the Plan is a frozen plan,
no Employee who was not already an Active Participant on the date the Plan was
frozen shall become an Active Participant while the Plan is frozen. If the
Employer amends the Plan to remove the freeze, Employees shall again become
Active Participants in accordance with the provisions of the amended Plan.

4.02. Transfers Out of Covered Employment. If any Active Participant ceases to
be an Eligible Employee, but continues in the employ of the Employer or a
Related Employer, such Employee shall cease to be an Active Participant, but
shall continue as an Inactive Participant until his entire Account balance is
forfeited or distributed. An Inactive Participant shall not be entitled to
receive an allocation of contributions or forfeitures under the Plan for the
period that he is not an Eligible Employee and wages and other payments made to
him by the Employer or a Related Employer for services other than as an Eligible
Employee shall not be included in Compensation for purposes of determining the
amount and allocation of any contributions to the Account of such Inactive
Participant. Such Inactive Participant shall continue to receive credit for
Vesting Service completed during the period that he continues in the employ of
the Employer or a Related Employer.

4.03. Transfers Into Covered Employment. If an Employee who is not an Eligible
Employee becomes an Eligible Employee, such Eligible Employee shall become an
Active Participant immediately as of his transfer date if such Eligible Employee
has already satisfied the eligibility requirements and would have otherwise
previously become an Active Participant in accordance with Section 4.01.
Otherwise, such Eligible Employee shall become an Active Participant in
accordance with Section 4.01.

Wages and other payments made to an Employee prior to his becoming an Eligible
Employee by the Employer or a Related Employer for services other than as an
Eligible Employee shall not be included in Compensation for purposes of
determining the amount and allocation of any contributions to the Account of
such Eligible Employee.

4.04. Resumption of Participation Following Reemployment. If a Participant who
terminates employment with the Employer and all Related Employers is reemployed
as an Eligible Employee, he shall again become an Active Participant on his
Reemployment Commencement Date. If a former Employee is reemployed as an
Eligible

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

12



--------------------------------------------------------------------------------

Employee on or after an Entry Date coinciding with or following the date on
which he met the age and service requirements elected by the Employer in
Section 1.04 of the Adoption Agreement, he shall become an Active Participant on
his Reemployment Commencement Date. Any other former Employee who is reemployed
as an Eligible Employee shall become an Active Participant as provided in
Section 4.01 or 4.03. Any distribution which a Participant is receiving under
the Plan at the time he is reemployed by the Employer or a Related Employer
shall cease, except as otherwise required under Section 12.04.

Article 5. Contributions.

5.01. Contributions Subject to Limitations. All contributions made to the Plan
under this Article 5 shall be subject to the limitations contained in Article 6.

5.02. Compensation Taken into Account in Determining Contributions. In
determining the amount or allocation of any contribution that is based on a
percentage of Compensation, only Compensation paid to a Participant prior to
termination for services rendered to the Employer while employed as an Eligible
Employee shall be taken into account. Except as otherwise specifically provided
in this Article 5, for purposes of determining the amount and allocation of
contributions under this Article 5, Compensation shall not include any amounts
elected by the Employer with respect to such contributions in Subsection 1.05(a)
or (b), as applicable, of the Adoption Agreement.

If the initial Plan Year of a new plan consists of fewer than 12 months,
calculated from the Effective Date listed in Subsection 1.01(g)(1) of the
Adoption Agreement through the end of such initial Plan Year, except as
otherwise provided in this paragraph, Compensation for purposes of determining
the amount and allocation of contributions under this Article 5 for such initial
Plan Year shall include only Compensation for services during the period
beginning on the Effective Date listed in Subsection 1.01(g)(1) of the Adoption
Agreement and ending on the last day of the initial Plan Year. Notwithstanding
the foregoing, to the extent selected in Subsection 1.05(b)(1)(A) or (2)(A) of
the Adoption Agreement, Compensation for purposes of determining the amount and
allocation of Nonelective Employer Contributions, other than 401(k) Safe Harbor
Nonelective Employer Contributions, under this Article 5 for such initial Plan
Year shall include Compensation for the full 12-consecutive-month period ending
on the last day of the initial Plan Year.

5.03. Deferral Contributions. If so provided in Subsection 1.07(a) of the
Adoption Agreement, each Active Participant may elect to execute a salary
reduction agreement with the Employer to reduce his Compensation by an amount,
as specified in Subsection 1.07(a) of the Adoption Agreement, for each payroll
period. Except as specifically elected by the Employer within Subsections
1.07(a) of the Adoption Agreement, with respect to each payroll period, an
Active Participant may not elect to make Deferral Contributions in excess of the
percentage of Compensation specified by the Employer in Subsection 1.07(a)(1)(A)
of the Adoption Agreement and Subsection 5.03(a) below. Notwithstanding the
foregoing, if the Employer has elected 401(k) Safe Harbor Matching Contributions
in Option 1.11(a)(3) of the Adoption Agreement, a Participant must be permitted
to make Deferral Contributions under the Plan sufficient to receive the full
401(k) Safe Harbor Matching Employer Contribution provided under Subsection
(a)(1) or (2), as applicable of the 401(k) Safe Harbor Matching Employer
Contributions Addendum to the Adoption Agreement.

An Active Participant’s salary reduction agreement shall become effective on the
first day of the first payroll period for which the Employer can reasonably
process the request, but not earlier than the later of (a) the effective date of
the provisions permitting Deferral Contributions or (b) the date the Employer
adopts such provisions. The Employer shall make a Deferral Contribution on
behalf of the Participant corresponding to the amount of said reduction. Under
no circumstances may a salary reduction agreement be adopted retroactively.

An Active Participant may elect to change or discontinue the amount by which his
Compensation is reduced by notice to the Employer as provided in Subsection
1.07(a)(1)(C) or (D) of the Adoption Agreement. Notwithstanding the Employer’s
election in Subsection 1.07(a)(l)(C) or (D) of the Adoption Agreement, if the
Employer has elected 401(k) Safe Harbor Matching Employer Contributions in
Subsection l.11(a)(3) of the Adoption Agreement or 401(k) Safe Harbor
Nonelective Employer Contributions in; Subsection 1.12(a)(3) of the

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

13



--------------------------------------------------------------------------------

Adoption Agreement, an Active Participant may elect to change or discontinue the
amount by which his Compensation is reduced by notice to the Employer within a
reasonable period, as specified by the Employer (but not less than 30 days), of
receiving the notice described in Section 6.09.

Based upon the Employer’s elections in Subsection 1.07(a) of the Adoption
Agreement, the following special types of Deferral Contributions may be made to
the Plan:

(a) Catch-Up Contributions. If elected by the Employer in Subsection 1.07(a)(4)
of the Adoption Agreement, an Active Participant who has attained or is expected
to attain age 50 before the close of the calendar year shall be eligible to make
Catch-Up Contributions to the Plan in excess of an otherwise applicable Plan
limit, but not in excess of (i) the dollar limit in effect under Code
Section 414(v)(2)(B)(ii) for the calendar year or (ii) when added to the other
Deferral Contributions made by the Participant for the calendar year, the
deferral limit described in Subsection 1.07(a)(l)(A) of the Adoption Agreement,
provided such deferral limit is not less than 75 percent. Except as otherwise
elected by the Employer in the Adoption Agreement, if the Employer elects to
provide for Catch-Up Contributions pursuant to Subsection 1.07(a)(4) of the
Adoption Agreement, such deferral limit shall be 75 percent of Compensation. An
otherwise applicable Plan limit is a limit that applies to Deferral
Contributions without regard to Catch-Up Contributions, including, but not
limited to, (1) the dollar limitation on Deferral Contributions under Code
Section 402(g), described in Section 6.02, (2) the limitations on annual
additions in effect under Code Section 415, described in Section 6.12, and
(3) the limitation on Deferral Contributions for Highly Compensated Employees
under Code Section 401(k)(3), described in Section 6.03.

In the event that the deferral limit described in Subsection 1.07(a)(l)(A) of
the Adoption Agreement or the administrative limit described in Section 6.05, as
applicable, is changed during the Plan Year, for purposes of determining
Catch-Up Contributions for the Plan Year, such limit shall be determined using
the time-weighted average method described in Section 1.414(v)-l(b)(2)(i)(B)(l)
of the Treasury Regulations, applying the alternative definition of compensation
permitted under Section 1.414(v)-l(b)(2)(i)(B)(2) of the Treasury Regulations.

(b) Roth 401(k) Contributions. Notwithstanding any other provision of the Plan
to the contrary, if the Employer elects in Subsection 1.07(a)(5) of the Adoption
Agreement to permit Roth 401(k) Contributions, then a Participant may
irrevocably designate all or a portion of his Deferral Contributions made
pursuant to Subsection 1.07(a) of the Adoption Agreement as Roth 401(k)
Contributions that are includible in the Participant’s gross income at the time
deferred, pursuant to Code Section 402A and any applicable guidance or
regulations issued thereunder. A Participant may change his designation
prospectively with respect to future Deferral Contributions as of the date or
dates elected by the Employer in Subsection 1.07(a)(l)(C) of the Adoption
Agreement. The Administrator will maintain all such contributions made pursuant
to Code Section 402A separately and make distributions in accordance with the
Plan unless required to do otherwise by Code Section 402A and any applicable
guidance or regulations issued thereunder.

(c) Automatic Enrollment Contributions. If the Employer elected Option
1.07(a)(6) of the Adoption Agreement, for each Active Participant to whom the
Employer has elected to apply the automatic enrollment contribution provisions,
such Active Participant’s Compensation shall be reduced by the percentage
specified by the Employer in Option 1.07(a)(6) of the Adoption Agreement. These
amounts shall be contributed to the Plan on behalf of such Active Participant as
Deferral Contributions.

An Active Participant’s Compensation shall continue to be reduced and Deferral
Contributions made to the Plan on his behalf until the Active Participant elects
to change or discontinue the percentage by which his Compensation is reduced by
notice to the Employer as provided in Subsection 1.07(a)(l)(C) or (D) of the
Adoption Agreement. An Eligible Employee may affirmatively elect not to have his
Compensation reduced in accordance with this Subsection 5.03(c) by notice to the
Employer within a reasonable period ending no later than the date Compensation
subject to reduction hereunder becomes available to the Active Participant.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

14



--------------------------------------------------------------------------------

If the Employer elected Option 1.07(b) of the Adoption Agreement, the deferral
election of an Active Participant on whose behalf Deferral Contributions are
being made pursuant to the automatic enrollment provisions described above shall
be increased annually by the percentage of Compensation specified in Subsection
1.07(b)(1) of the Adoption Agreement, unless and until the percentage of
Compensation being contributed on behalf of the Active Participant reaches the
limit specified in Subsection 1.07(b)(2) of the Adoption Agreement or, if none,
in Subsection 1.07(a)(1) of the Adoption Agreement. An Active Participant may
affirmatively elect not to have his deferral election increased in accordance
with the provisions of this paragraph by notice to the Employer within a
reasonable period ending no later than the date Compensation subject to the
increase becomes available to the Active Participant.

Notwithstanding any other provision of this Section or of any Participant’s
salary reduction agreement, in no event shall a Participant be permitted to make
Deferral Contributions in excess of his “effectively available Compensation.” A
Participant’s “effectively available Compensation” is his Compensation remaining
after all applicable amounts have been withheld (e.g., tax-withholding and
withholding of contributions to a cafeteria plan).

5.04. Employee Contributions. If so provided by the Employer in Subsection
1.08(a) of the Adoption Agreement, each Active Participant may elect to make
non-deductible Employee Contributions to the Plan in accordance with the rules
and procedures established by the Employer and subject to the limits provided in
Subsection 1.08(a) of the Adoption Agreement. An Active Participant may not
elect to make non-deductible Employee Contributions in excess of the percentage
of Compensation specified by the Employer in Subsection 1.08(a)(1) of the
Adoption Agreement.

5.05. No Deductible Employee Contributions. No deductible Employee Contributions
may be made to the Plan. Deductible Employee Contributions made prior to
January 1, 1987 shall be maintained in a separate Account. No part of the
deductible Employee Contributions Account shall be used to purchase life
insurance.

5.06. Rollover Contributions. If so provided by the Employer in Subsection
1.09(a) of the Adoption Agreement, an Eligible Employee who is or was entitled
to receive an eligible rollover distribution, as defined in Code
Section 402(c)(4) and Treasury Regulations issued thereunder, including an
eligible rollover distribution received by the Eligible Employee as a surviving
spouse or as a spouse or former spouse who is an alternate payee under a
qualified domestic relations order, from an eligible retirement plan, as defined
in Section 13.04, may elect to contribute all or any portion of such
distribution to the Trust directly from such eligible retirement plan (a “direct
rollover”) or within 60 days of receipt of such distribution to the Eligible
Employee. Rollover Contributions shall only be made in the form of cash,
allowable Fund Shares, or promissory notes evidencing a plan loan to the
Eligible Employee; provided, however, that Rollover Contributions shall only be
permitted in the form of promissory notes if the Plan otherwise provides for
loans.

Notwithstanding the foregoing, the Plan shall not accept the following as
Rollover Contributions:

(a) any rollover of after-tax employee contributions that is not made by a
direct rollover;

(b) if elected by the Employer in Subsection 1.09(a)(1) of the Adoption
Agreement, a direct rollover of after-tax employee contributions from a
qualified plan described in Code Section 401(a) or 403(a);

(c) any rollover of after-tax employee contributions from an annuity contract
described in Code Section 403(b) or from an individual retirement account or
annuity described in Code Section 408(a) or (b);

(d) any rollover of nondeductible individual retirement account or annuity
contributions;

(e) any rollover of after-tax employee contributions from an eligible deferred
compensation plan described in Code Section 457(b) that is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state;

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

15



--------------------------------------------------------------------------------

(f) if elected by the Employer in Subsection 1.09(a)(2) of the Adoption
Agreement, any rollover of “designated Roth contributions”, as defined in
Subsection 6.01(e);

(g) any rollover of the non-taxable portion of an Eligible Employee’s
“designated Roth contributions”, as defined in Subsection 6.0l(e), that is not
made by a direct rollover; or

(h) any rollover of “designated Roth contributions”, as defined in Subsection
6.01(e), from a Roth IRA described in Code Section 408A.

To the extent the Plan accepts Rollover Contributions of after-tax employee
contributions, the Plan will separately account for such contributions,
including separate accounting for the portion of the Rollover Contribution that
is includible in gross income and the portion that is not includible in gross
income.

Any rollover of “designated Roth contributions”, as defined in Subsection
6.01(e), shall be subject to the requirements of Code Section 402(c). To the
extent the Plan accepts Rollover Contributions of “designated Roth
contributions”, the Plan will separately account for such contributions in
accordance with the provisions of Section 7.01, including separate accounting
for the portion of the Rollover Contribution that is includible in gross income
and the portion that is not includible in gross income, if applicable. If the
Plan accepts a direct rollover of “designated Roth contributions”, the Trustee
and the Plan Administrator shall be entitled to rely on a statement from the
distributing plan’s administrator identifying (i) the Eligible Employee’s basis
in the rolled over amounts and (ii) the date on which the Eligible Employee’s
5-taxable-year period of participation (as required under Code
Section 402A(d)(2) for a qualified distribution of “designated Roth
contributions”) started under the distributing plan. If the 5-taxable-year
period of participation under the distributing plan would end sooner than the
Eligible Employee’s 5-taxable-year period of participation under the Plan, the
5-taxable-year period of participation applicable under the distributing plan
shall continue to apply with respect to the Rollover Contribution.

An Eligible Employee who has not yet become an Active Participant in the Plan in
accordance with the provisions of Article 3 may make a Rollover Contribution to
the Plan. Such Eligible Employee shall be treated as a Participant under the
Plan for all purposes of the Plan, except eligibility to have Deferral
Contributions made on his behalf and to receive an allocation of Matching
Employer or Nonelective Employer Contributions.

The Administrator shall develop such procedures and require such information
from Eligible Employees as it deems necessary to ensure that amounts contributed
under this Section 5.06 meet the requirements for tax-deferred rollovers
established by this Section 5.06 and by Code Section 402(c). No Rollover
Contributions may be made to the Plan until approved by the Administrator.

If a Rollover Contribution made under this Section 5.06 is later determined by
the Administrator not to have met the requirements of this Section 5.06 or of
the Code or Treasury regulations, the Trustee shall, within a reasonable time
after such determination is made, and on instructions from the Administrator,
distribute to the Employee the amounts then held in the Trust attributable to
such Rollover Contribution.

A Participant’s Rollover Contributions Account shall be subject to the terms of
the Plan, including Article 14, except as otherwise provided in this
Section 5.06.

5.07. Qualified Nonelective Employer Contributions. The Employer may, in its
discretion, make a Qualified Nonelective Employer Contribution for the Plan Year
in any amount necessary to satisfy or help to satisfy the “ADP” test, described
in Section 6.03, and/or the “ACP” test, described in Section 6.06. Unless the
Employer elects the allocation provisions in Subsection 1.10(a)(l) of the
Adoption Agreement, any Qualified Nonelective Employer Contribution shall be
allocated among the Accounts of Non-Highly Compensated Employees who were Active
Participants at any time during the Plan Year in the ratio that each eligible
Active Participant’s “testing compensation”, as defined in Subsection 6.01(r),
for the Plan Year bears to the total “testing compensation” paid to all eligible
Active Participants for the Plan Year. If the Employer elects the allocation
provisions in Subsection 1.10(a)(l) of the Adoption Agreement, any Qualified
Nonelective Employer Contribution shall be allocated among the Accounts of only
those Non-Highly Compensated Employees who are designated by the Employer and
who

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

16



--------------------------------------------------------------------------------

were Active Participants at any time during the Plan Year and shall be allocated
to each such Non-Highly Compensated Employee in the amount determined by the
Employer; provided, however, that the amount of any Qualified Nonelective
Contribution included in a Non-Highly Compensated Employee’s “contribution
percentage amounts”, as defined in Subsection 6.01(c), shall not exceed 5% of
such Non-Highly Compensated Employee’s “testing compensation”, as defined in
Subsection 6.01(r), and the amount of any Qualified Nonelective Contribution
included as “in a Non-Highly Compensated Employee’s “includable contributions”,
as defined in Subsection 6.01(n), shall not exceed 5% of such Non-Highly
Compensated Employee’s “testing compensation”, as defined in Subsection 6.01(r).

Participants shall not be required to satisfy any Hours of Service or employment
requirement for the Plan Year in order to receive an allocation of Qualified
Nonelective Employer Contributions.

Qualified Nonelective Employer Contributions shall be distributable only in
accordance with the distribution provisions that are applicable to Deferral
Contributions; provided, however, that a Participant shall not be permitted to
take a hardship withdrawal of amounts credited to his Qualified Nonelective
Employer Contributions Account after the later of December 31, 1988 or the last
day of the Plan Year ending before July 1, 1989.

5.08. Matching Employer Contributions. If so provided by the Employer in
Section 1.11 of the Adoption Agreement, the Employer shall make a Matching
Employer Contribution on behalf of each of its “eligible” Participants. For
purposes of this Section 5.08, an “eligible” Participant means any Participant
who was an Active Participant during the Contribution Period, who meets the
requirements in Subsection 1.11(e) of the Adoption Agreement or Section 1.13 of
the Adoption Agreement, as applicable, and who had eligible contributions, as
elected by the Employer in Subsection 1.11(c) of the Adoption Agreement, made on
his behalf during the Contribution Period. The amount of the Matching Employer
Contribution shall be determined in accordance with Subsection 1.11(a) and/or
(b) of the Adoption Agreement and/or the 401(k) Safe Harbor Matching Employer
Contributions Addendum to the Adoption Agreement, as applicable.

Notwithstanding the foregoing, unless otherwise elected in Subsection
1.11(c)(1)(A) of the Adoption Agreement, the Employer shall not make Matching
Employer Contributions, other than 401(k) Safe Harbor Matching Employer
Contributions, with respect to an “eligible” Participant’s Catch-Up
Contributions. If, due to application of a Plan limit, Matching Employer
Contributions other than 401(k) Safe Harbor Matching Employer Contributions are
attributable to Catch-Up Contributions, such Matching Employer Contributions,
plus any income and minus any loss allocable thereto, shall be forfeited and
applied as provided in Section 11.09.

5.09. Qualified Matching Employer Contributions. If so provided by the Employer
in Subsection 1.11(f) of the Adoption Agreement, prior to making its Matching
Employer Contribution (other than any 401(k) Safe Harbor Matching Employer
Contribution) to the Plan, the Employer may designate all or a portion of such
Matching Employer Contribution as a Qualified Matching Employer Contribution.
The Employer shall notify the Trustee of such designation at the time it makes
its Matching Employer Contribution. Qualified Matching Employer Contributions
shall be distributable only in accordance with the distribution provisions that
are applicable to Deferral Contributions; provided, however, that a Participant
shall not be permitted to take a hardship withdrawal of amounts credited to his
Qualified Matching Employer Contributions Account after the later of
December 31, 1988 or the last day of the Plan Year ending before July 1, 1989.

If the amount of an Employer’s Qualified Matching Employer Contribution is
determined based on a Participant’s Compensation, and the Qualified Matching
Employer Contribution is necessary to satisfy the “ADP” test described in
Section 6.03, the compensation used in determining the amount of the Qualified
Matching Employer Contribution shall be “testing compensation”, as defined in
Subsection 6.01(r). If the Qualified Matching Employer Contribution is not
necessary to satisfy the “ADP” test described in Section 6.03, the compensation
used to determine the amount of the Qualified Matching Employer Contribution
shall be Compensation as defined in Subsection 2.01(k), modified as provided in
Section 5.02.

5.10. Nonelective Employer Contributions. If so provided by the Employer in
Section 1.12 of the Adoption Agreement, the Employer shall make Nonelective
Employer Contributions to the Trust in accordance with

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

17



--------------------------------------------------------------------------------

Subsection 1.12(a) and/or (b) of the Adoption Agreement to be allocated among
“eligible” Participants. For purposes of this Section 5.10, an “eligible”
Participant means any Participant who was an Active Participant during the
period for which the contribution is made and who meets the requirements in
Subsection 1.12(d) of the Adoption Agreement or Section 1.13 of the Adoption
Agreement, as applicable. Nonelective Employer Contributions shall be allocated
as follows:

(a) If the Employer has elected a fixed contribution formula, Nonelective
Employer Contributions shall be allocated among “eligible” Participants in the
manner specified in Section 1.12 of the Adoption Agreement or the 401(k) Safe
Harbor Nonelective Employer Contributions Addendum to the Adoption Agreement, as
applicable.

(b) If the Employer has elected a discretionary contribution amount, Nonelective
Employer Contributions shall be allocated among “eligible” Participants, as
determined in accordance with Section 1.12 and Section 1.13 of the Adoption
Agreement, as follows:

(1) If the non-integrated formula is elected in Subsection 1.12(b)(1) of the
Adoption Agreement, Nonelective Employer Contributions shall be allocated to
“eligible” Participants in the ratio that each “eligible” Participant’s
Compensation bears to the total Compensation paid to all “eligible” Participants
for the Contribution Period.

(2) If the integrated formula is elected in Subsection 1.12(b)(2) of the
Adoption Agreement, Nonelective Employer Contributions shall be allocated in the
following steps:

(A) First, to each “eligible” Participant in the same ratio that the sum of the
“eligible” Participant’s Compensation and “excess Compensation” for the Plan
Year bears to the sum of the Compensation and “excess Compensation” of all
“eligible” Participants for the Plan Year. This allocation as a percentage of
the sum of each “eligible” Participant’s Compensation and “excess Compensation”
shall not exceed the “permitted disparity limit”, as defined in Section 1.12 of
the Adoption Agreement.

Notwithstanding the foregoing, if in any Plan Year an “eligible” Participant has
reached the “cumulative permitted disparity limit”, such “eligible” Participant
shall receive an allocation under this Subsection 5.10(b)(2)(A) based on two
times his Compensation for the Plan Year, rather than the sum of his
Compensation and “excess Compensation” for the Plan Year. If an “eligible”
Participant did not benefit under a qualified defined benefit plan or target
benefit plan for any Plan Year beginning on or after January 1, 1994, the
“eligible” Participant shall have no “cumulative disparity limit”.

(B) Second, if any Nonelective Employer Contributions remain after the
allocation in Subsection 5.10(b)(2)(A), the remaining Nonelective Employer
Contributions shall be allocated to each “eligible” Participant in the same
ratio that the “eligible” Participant’s Compensation for the Plan Year bears to
the total Compensation of all “eligible” Participants for the Plan Year.

Notwithstanding the provisions of Subsections 5.10(b)(2)(A) and (B) above, if in
any Plan Year an “eligible” Participant benefits under another qualified plan or
simplified employee pension, as defined in Code Section 408(k), that provides
for or imputes permitted disparity, the Nonelective Employer Contributions for
the Plan Year allocated to such “eligible” Participant shall be in the ratio
that his Compensation for the Plan Year bears to the total Compensation paid to
all “eligible” Participants.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

18



--------------------------------------------------------------------------------

For purposes of this Subsection 5.10(b)(2), the following definitions shall
apply:

(C) “Cumulative permitted disparity limit” means 35 multiplied by the sum of an
“eligible” Participant’s annual permitted disparity fractions, as defined in
Sections 1.401(l)-5(b)(3) through (b)(7) of the Treasury Regulations,
attributable to the “eligible” Participant’s total years of service under the
Plan and any other qualified plan or simplified employee pension, as defined in
Code Section 408(k), maintained by the Employer or a Related Employer. For each
Plan Year commencing prior to January 1, 1989, the annual permitted disparity
fraction shall be deemed to be one, unless the Participant never accrued a
benefit under any qualified plan or simplified employee pension maintained by
the Employer or a Related Employer during any such Plan Year. In determining the
annual permitted disparity fraction for any Plan Year, the Employer may elect to
assume that the full disparity limit has been used for such Plan Year.

(D) “Excess Compensation” means Compensation in excess of the “integration
level” specified by the Employer in Subsection 1.12(b)(2) of the Adoption
Agreement.

5.11. Vested Interest in Contributions. A Participant’s vested interest in the
following sub-accounts shall be 100 percent:

(a) his Deferral Contributions Account;

(b) his Qualified Nonelective Employer Contributions Account;

(c) his Qualified Matching Employer Contributions Account;

(d) his 401(k) Safe Harbor Nonelective Employer Contributions Account;

(e) his 401(k) Safe Harbor Matching Employer Contributions Account;

(f) his Rollover Contributions Account;

(g) his Employee Contributions Account; and

(h) his deductible Employee Contributions Account.

Except as otherwise specifically provided in the Vesting Schedule Addendum to
the Adoption Agreement or as may be required under Section 15.05, a
Participant’s vested interest in his Nonelective Employer Contributions Account
attributable to Nonelective Employer Contributions other than those described in
Subsection 5.1 l(d) above, shall be determined in accordance with the vesting
schedule elected by the Employer in Subsection 1.16(c)(l) of the Adoption
Agreement. Except as otherwise specifically provided in the Vesting Schedule
Addendum to the Adoption Agreement, a Participant’s vested interest in his
Matching Employer Contributions Account attributable to Matching Employer
Contributions other than those described in Subsection 5.11(e) above, shall be
determined in accordance with the vesting schedule elected by the Employer in
Subsection 1.16(c)(2) of the Adoption Agreement.

5.12. Time for Making Contributions. The Employer shall pay its contribution for
each Plan Year not later than the time prescribed by law for filing the
Employer’s Federal income tax return for the fiscal (or taxable) year with or
within which such Plan Year ends (including extensions thereof).

If the Employer has elected the payroll period as the Contribution Period in
Subsection l.ll(d) of the Adoption Agreement, the Employer shall remit any
401(k) Safe Harbor Matching Employer Contributions made during a Plan Year
quarter to the Trustee no later than the last day of the immediately following
Plan Year quarter.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

19



--------------------------------------------------------------------------------

The Employer should remit Employee Contributions and Deferral Contributions to
the Trustee as of the earliest date on which such contributions can reasonably
be segregated from the Employer’s general assets, but not later than the 15th
business day of the calendar month following the month in which such amount
otherwise would have been paid to the Participant, or within such other time
frame as may be determined by applicable regulation or legislation.

The Trustee shall have no authority to inquire into the correctness of the
amounts contributed and remitted to the Trustee, to determine whether any
contribution is payable under this Article 5, or to enforce, by suit or
otherwise, the Employer’s obligation, if any, to make a contribution to the
Trustee. The Trustee is a directed trustee pursuant to ERISA Section 403(a)(l)
for all purposes, and, specifically, has no responsibility or authority to
collect Plan contributions or loan repayments or to pursue any claim the Plan
might have with respect to loan repayments or Plan contributions.

5.13. Return of Employer Contributions. The Trustee shall, upon request by the
Employer, return to the Employer the amount (if any) determined under
Section 20.23. Such amount shall be reduced by amounts attributable thereto
which have been credited to the Accounts of Participants who have since received
distributions from the Trust, except to the extent such amounts continue to be
credited to such Participants’ Accounts at the time the amount is returned to
the Employer. Such amount shall also be reduced by the losses of the Trust
attributable thereto, if and to the extent such losses exceed the gains and
income attributable thereto, but shall not be increased by the gains and income
of the Trust attributable thereto, if and to the extent such gains and income
exceed the losses attributable thereto. To the extent such gains exceed losses,
the gains shall be forfeited and applied as provided in Section 11.09. In no
event shall the return of a contribution hereunder cause the balance of the
individual Account of any Participant to be reduced to less than the balance
which would have been credited to the Account had the mistaken amount not been
contributed.

5.14. Frozen Plan. If the Employer has selected in Subsection 1.01(g)(5) of the
Adoption Agreement that the Plan is a frozen plan, then during the period that
the Plan is a frozen Plan and notwithstanding any other provision of the Plan to
the contrary, no further contributions may be made to the Plan in accordance
with this Article 5. If the Employer amends the Plan to remove the freeze,
contributions shall resume in accordance with the provisions of the amended
Plan.

Article 6. Limitations on Contributions.

6.01. Special Definitions. For purposes of this Article, the following
definitions shall apply:

(a) “Annual additions” mean the sum of the following amounts allocated to an
Active Participant for a Limitation Year:

(1) all employer contributions allocated to an Active Participant’s account
under qualified defined contribution plans maintained by the “415 employer”,
including amounts applied to reduce employer contributions as provided under
Section 11.09, but excluding amounts treated as Catch-Up Contributions;

(2) all employee contributions allocated to an Active Participant’s account
under a qualified defined contribution plan or a qualified defined benefit plan
maintained by the “415 employer” if separate accounts are maintained with
respect to such Active Participant under the defined benefit plan;

(3) all forfeitures allocated to an Active Participant’s account under a
qualified defined contribution plan maintained by the “415 employer”;

(4) all amounts allocated to an “individual medical benefit account” which is
part of a pension or annuity plan maintained by the “415 employer”;

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

20



--------------------------------------------------------------------------------

(5) all amounts derived from contributions paid or accrued after December 31,
1985, in taxable years ending after such date, which are attributable to
post-retirement medical benefits allocated to the separate account of a key
employee, as defined in Code Section 419A(d)(3), under a “welfare benefit fund”
maintained by the “415 employer”; and

(6) all allocations to an Active Participant under a “simplified employee
pension”.

(b) “Contribution percentage” means the ratio (expressed as a percentage) of
(1) the “contribution percentage amounts” allocated to an “eligible
participant’s” Accounts for the Plan Year to (2) the “eligible participant’s”
“testing compensation” for the Plan Year.

(c) “Contribution percentage amounts” mean those amounts included in applying
the “ACP” test.

(1) “Contribution percentage amounts” include the following:

(A) any Employee Contributions made by an “eligible participant” to the Plan;

(B) any Matching Employer Contributions on eligible contributions as elected by
the Employer in Subsection 1.11(c) of the Adoption Agreement, made for the Plan
Year, but excluding (A) Qualified Matching Employer Contributions that are taken
into account in satisfying the “ADP” test described in Section 6.03 and
(B) Matching Employer Contributions that are forfeited either to correct “excess
aggregate contributions” or because the contributions to which they relate are
“excess deferrals”, “excess contributions”, “excess aggregate contributions”, or
Catch-Up Contributions (in the event the Plan does not provide for Matching
Employer Contributions with respect to Catch-Up Contributions);

(C) if elected, Qualified Nonelective Employer Contributions, excluding
Qualified Nonelective Employer Contributions that are taken into account in
satisfying the “ADP” test described in Section 6.03;

(D) if elected, 401(k) Safe Harbor Nonelective Employer Contributions, to the
extent such contributions are not required to satisfy the safe harbor
contribution requirements under Section 1.401(k)-3(b) of the Treasury
Regulations, excluding 401(k) Safe Harbor Nonelective Employer Contributions
that are taken into account in satisfying the “ADP” test described in
Section 6.03; and

(E) if elected, Deferral Contributions, provided that the “ADP” test described
in Section 6.03 is satisfied both including Deferral Contributions included as
“contribution percentage amounts” and excluding such Deferral Contributions.

(2) Notwithstanding the foregoing, for any Plan Year in which the “ADP” test
described in Section 6.03 is deemed satisfied pursuant to Section 6.09 with
respect to some or all Deferral Contributions, “contribution percentage amounts”
shall not include the following:

(A) any Deferral Contributions with respect to which the “ADP” test is deemed
satisfied; and

(B) if elected, the following Matching Employer Contributions:

(i) if the requirements described in Section 6.10 for deemed satisfaction of the
“ACP” test with respect to some or all Matching Employer Contributions are met,
those Matching Employer Contributions with respect to which the “ACP” test is
deemed satisfied; or

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

21



--------------------------------------------------------------------------------

(ii) if the “ADP” test is deemed satisfied using 401(k) Safe Harbor Matching
Employer Contributions, but the requirements described in Section 6.10 for
deemed satisfaction of the “ACP” test with respect to Matching Employer
Contributions are not met, any Matching Employer Contributions made on behalf of
an “eligible participant” for the Plan Year that do not exceed four percent of
the “eligible participant’s” Compensation for the Plan Year.

(3) Notwithstanding any other provisions of this Subsection, if an Employer
elects to change from the current year testing method described in Subsection
1.06(a)(l) of the Adoption Agreement to the prior year testing method described
in Subsection 1.06(a)(2) of the Adoption Agreement, the following shall not be
considered “contribution percentage amounts” for purposes of determining the
“contribution percentages” of Non-Highly Compensated Employees for the prior
year immediately preceding the Plan Year in which the change is effective:

(A) Qualified Matching Employer Contributions that were taken into account in
satisfying the “ADP” test described in Section 6.03 for such prior year;

(B) Qualified Nonelective Employer Contributions that were taken into account in
satisfying the “ADP” test described in Section 6.03 or the “ACP” test described
in Section 6.06 for such prior year;

(C) 401(k) Safe Harbor Nonelective Employer Contributions that were taken into
account in satisfying the “ADP” test described in Section 6.03 or the “ACP” test
described in Section 6.06 for such prior year or that were required to satisfy
the safe harbor contribution requirements under Section 1.401(k)-3(b) of the
Treasury Regulations for such prior year; and

(D) all Deferral Contributions.

To be included in determining an “eligible participant’s” “contribution
percentage” for a Plan Year, Employee Contributions must be made to the Plan
before the end of such Plan Year and other “contribution percentage amounts”
must be allocated to the “eligible participant’s” Account as of a date within
such Plan Year and made before the last day of the 12-month period immediately
following the Plan Year to which the “contribution percentage amounts” relate.
If an Employer has elected the prior year testing method described in Subsection
1.06(a)(2) of the Adoption Agreement, “contribution percentage amounts” that are
taken into account for purposes of determining the “contribution percentages” of
Non-Highly Compensated Employees for the prior year relate to such prior year.
Therefore, such “contribution percentage amounts” must be made before the last
day of the Plan Year being tested.

(d) “Deferral ratio” means the ratio (expressed as a percentage) of (1) the
amount of “includable contributions” made on behalf of an Active Participant for
the Plan Year to (2) the Active Participant’s “testing compensation” for such
Plan Year. An Active Participant who does not receive “includable contributions”
for a Plan Year shall have a “deferral ratio” of zero.

(e) “Designated Roth contributions” mean any Roth 401(k) Contributions made to
the Plan and any “elective deferrals” made to another plan that would be
excludable from a Participant’s income, but for the Participant’s election to
designate such contributions as Roth contributions and include them in income.

(f) “Determination year” means (1) for purposes of determining income or loss
with respect to “excess deferrals”, the calendar year in which the “excess
deferrals” were made and (2) for purposes of determining income or loss with
respect to “excess contributions”, and “excess aggregate contributions”, the
Plan Year in which such “excess contributions” or “excess aggregate
contributions” were made.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

22



--------------------------------------------------------------------------------

(g) “Elective deferrals” mean all employer contributions, other than Deferral
Contributions, made on behalf of a Participant pursuant to an election to defer
under any qualified cash or deferred arrangement as described in Code
Section 40l(k), any simplified employee pension cash or deferred arrangement as
described in Code Section 402(h)(l)(B), any eligible deferred compensation plan
under Code Section 457, any plan as described under Code Section 501(c)(18), and
any employer contributions made on behalf of a Participant pursuant to a salary
reduction agreement for the purchase of an annuity contract under Code
Section 403(b). “Elective deferrals” include “designated Roth contributions”
made to another plan. “Elective deferrals” do not include any deferrals properly
distributed as excess “annual additions” or any deferrals treated as catch-up
contributions in accordance with the provisions of Code Section 414(v).

(h) “Eligible participant” means any Active Participant who is eligible to make
Employee Contributions, or Deferral Contributions (if the Employer takes such
contributions into account in calculating “contribution percentages”), or to
receive a Matching Employer Contribution. Notwithstanding the foregoing, the
term “eligible participant” shall not include any Active Participant who is
included in a unit of Employees covered by an agreement which the Secretary of
Labor finds to be a collective bargaining agreement between employee
representatives and one or more employers.

(i) “Excess aggregate contributions” with respect to any Plan Year mean the
excess of

(1) The aggregate “contribution percentage amounts” actually taken into account
in computing the average “contribution percentages” of “eligible participants”
who are Highly Compensated Employees for such Plan Year, over

(2) The maximum amount of “contribution percentage amounts” permitted to be made
on behalf of Highly Compensated Employees under Section 6.06 (determined by
reducing “contribution percentage amounts” made for the Plan Year on behalf of
“eligible participants” who are Highly Compensated Employees in order of their
“contribution percentages” beginning with the highest of such “contribution
percentages”).

“Excess aggregate contributions” shall be determined after first determining
“excess deferrals” and then determining “excess contributions”.

(j) “Excess contributions” with respect to any Plan Year mean the excess of

(1) The aggregate amount of “includable contributions” actually taken into
account in computing the average “deferral percentage” of Active Participants
who are Highly Compensated Employees for such Plan Year, over

(2) The maximum amount of “includable contributions” permitted to be made on
behalf of Highly Compensated Employees under Section 6.03 (determined by
reducing “includable contributions” made for the Plan Year on behalf of Active
Participants who are Highly Compensated Employees in order of their “deferral
ratios”, beginning with the highest of such “deferral ratios”).

(k) “Excess deferrals” mean those Deferral Contributions and/or “elective
deferrals” that are includable in a Participant’s gross income under Code
Section 402(g) to the extent such Participant’s Deferral Contributions and/or
“elective deferrals” for a calendar year exceed the dollar limitation under such
Code Section for such calendar year.

(1) “Excess 415 amount” means the excess of an Active Participant’s “annual
additions” for the Limitation Year over the “maximum permissible amount”.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

23



--------------------------------------------------------------------------------

(m) “415 employer” means the Employer and any other employers which constitute a
controlled group of corporations (as defined in Code Section 414(b) as modified
by Code Section 415(h)) or which constitute trades or businesses (whether or not
incorporated) which are under common control (as defined in Code Section 414(c)
as modified by Code Section 415(h)) or which constitute an affiliated service
group (as defined in Code Section 414(m)) and any other entity required to be
aggregated with the Employer pursuant to regulations issued under Code
Section 414(o).

(n) “Includable contributions” mean those amounts included in applying the “ADP”
test.

(1) “Includable contributions” include the following:

(A) any Deferral Contributions made on behalf of an Active Participant,
including “excess deferrals” of Highly Compensated Employees and “designated
Roth contributions”, except as specifically provided in Subsection 6.01(n)(2);

(B) if elected, Qualified Nonelective Employer Contributions, excluding
Qualified Nonelective Employer Contributions that are taken into account in
satisfying the “ACP” test described in Section 6.06; and

(C) if elected, Qualified Matching Employer Contributions on Deferral
Contributions or Employee Contributions made for the Plan Year; provided,
however, that the maximum amount of Qualified Matching Employer Contributions
included in “includable contributions” with respect to an Active Participant
shall not exceed the greater of 5% of the Active Participant’s “testing
compensation” or 100% of his Deferral Contributions for the Plan Year.

(2) “Includable contributions” shall not include the following:

(A) Catch-Up Contributions, except to the extent that a Participant’s Deferral
Contributions are classified as Catch-Up Contributions as provided in
Section 6.04 solely because of a failure of the “ADP” test described in
Section 6.03;

(B) “excess deferrals” of Non-Highly Compensated Employees that arise solely
from Deferral Contributions made under the Plan or plans maintained by the
Employer or a Related Employer;

(C) Deferral Contributions that are taken into account in satisfying the “ACP”
test described in Section 6.06;

(D) additional elective contributions made pursuant to Code Section 414(u) that
are treated as Deferral Contributions;

(E) for any Plan Year in which the “ADP” test described in Section 6.03 is
deemed satisfied pursuant to Section 6.09 with respect to some or all Deferral
Contributions, the following:

(i) any Deferral Contributions with respect to which the “ADP” test is deemed
satisfied; and

(ii) Qualified Matching Employer Contributions, except to the extent that the
“ADP” test described in Section 6.03 must be satisfied with respect to some
Deferral Contributions and such Qualified Matching Employer Contributions are
used in applying the “ADP” test.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

24



--------------------------------------------------------------------------------

(3) Notwithstanding any other provision of this Subsection, if an Employer
elects to change from the current year testing method described in Subsection
1.06(a)(l) of the Adoption Agreement to the prior year testing method described
in Subsection 1.06(a)(2) of the Adoption Agreement, the following shall not be
considered “includable contributions” for purposes of determining the “deferral
ratios” of Non-Highly Compensated Employees for the prior year immediately
preceding the Plan Year in which the change is effective:

(A) Deferral Contributions that were taken into account in satisfying the “ACP”
test described in Section 6.06 for such prior year;

(B) Qualified Nonelective Employer Contributions that were taken into account in
satisfying the “ADP” test described in Section 6.03 or the “ACP” test described
in Section 6.06 for such prior year;

(C) 401(k) Safe Harbor Nonelective Employer Contributions that were taken into
account in satisfying the “ADP” test described in Section 6.03 or the “ACP” test
described in Section 6.06 for such prior year or that were required to satisfy
the safe harbor contribution requirements under Section 1.401(k)-3(b) of the
Treasury Regulations for such prior year;

(D) 401(k) Safe Harbor Matching Employer Contributions that were taken into
account in satisfying the “ADP” test described in Section 6.03 for such prior
year or that were required to satisfy the safe harbor contribution requirements
under Section 1.401(k)- 3(c) of the Treasury Regulations for such prior year;
and

(E) all Qualified Matching Employer Contributions.

To be included in determining an Active Participant’s “deferral ratio” for a
Plan Year, “includable contributions” must be allocated to the Participant’s
Account as of a date within such Plan Year and made before the last day of the
12-month period immediately following the Plan Year to which the “includable
contributions” relate. If an Employer has elected the prior year testing method
described in Subsection 1.06(a)(2) of the Adoption Agreement, “includable
contributions” that are taken into account for purposes of determining the
“deferral ratios” of Non-Highly Compensated Employees for the prior year relate
to such prior year. Therefore, such “includable contributions” must be made
before the last day of the Plan Year being tested.

(o) “Individual medical benefit account” means an individual medical benefit
account as defined in Code Section 415(1)(2).

(p) “Maximum permissible amount” means for a Limitation Year with respect to any
Active Participant the lesser of (1) the maximum dollar amount permitted for the
Limitation Year under Code Section 415(c)(l)(A) adjusted as provided in Code
Section 415(d) (e.g., $42,000 for the Limitation Year ending in 2005) or (2) 100
percent of the Active Participant’s Compensation for the Limitation Year. If a
short Limitation Year is created because of an amendment changing the Limitation
Year to a different 12-consecutive-month period, the dollar limitation specified
in clause (1) above shall be adjusted by multiplying it by a fraction the
numerator of which is the number of months in the short Limitation Year and the
denominator of which is 12.

The Compensation limitation specified in clause (2) above shall not apply to any
contribution for medical benefits within the meaning of Code Section 40l(h) or
419A(f)(2) after separation from service which is otherwise treated as an
“annual addition” under Code Section 419A(d)(2) or 415(1)(1).

(q) “Simplified employee pension” means a simplified employee pension as defined
in Code Section 408(k).

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

25



--------------------------------------------------------------------------------

(r) “Testing compensation” means compensation as defined in Code Section 414(s).
“Testing compensation” shall be based on the amount actually paid to a
Participant during the “testing year” or, at the option of the Employer, during
that portion of the “testing year” during which the Participant is an Active
Participant; provided, however, that if the Employer elected different
Eligibility Service requirements for purposes of eligibility to make Deferral
Contributions and to receive Matching Employer Contributions, then “testing
compensation” must be based on the amount paid to a Participant during the full
“testing year”.

The annual “testing compensation” of each Active Participant taken into account
in applying the “ADP” test described in Section 6.03 and the “ACP” test
described in Section 6.06 for any “testing year” shall not exceed the annual
compensation limit under Code Section 401(a)(17) as in effect on the first day
of the “testing year” (e.g., $210,000 for the “testing year” beginning in 2005).
This limit shall be adjusted by the Secretary to reflect increases in the cost
of living, as provided in Code Section 40l(a)(17)(B); provided, however, that
the dollar increase in effect on January 1 of any calendar year is effective for
“testing years” beginning in such calendar year. If a Plan determines “testing
compensation” over a period that contains fewer than 12 calendar months (a
“short determination period”), then the Compensation limit for such “short
determination period” is equal to the Compensation limit for the calendar year
in which the “short determination period” begins multiplied by the ratio
obtained by dividing the number of full months in the “short determination
period” by 12; provided, however, that such proration shall not apply if there
is a “short determination period” because (1) an election was made, in
accordance with any rules and regulations issued by the Secretary of the
Treasury or his delegate, to apply the “ADP” test described in Section 6.03
and/or the “ACP” test described in Section 6.06 based only on Compensation paid
during the portion of the “testing year” during which an individual was an
Active Participant or (2) an Employee is covered under the Plan for fewer than
12 calendar months or (3) there is a short initial Plan Year.

(s) “Testing year” means

(1) if the Employer has elected the current year testing method in Subsection
1.06(a)(l) of the Adoption Agreement, the Plan Year being tested.

(2) if the Employer has elected the prior year testing method in Subsection
1.06(a)(2) of the Adoption Agreement, the Plan Year immediately preceding the
Plan Year being tested.

(t) “Welfare benefit fund” means a welfare benefit fund as defined in Code
Section 419(e).

To the extent that types of contributions defined in Section 2.01 are referred
to in this Article 6, the defined term includes similar contributions made under
other plans where the context so requires.

6.02. Code Section 402(g) Limit on Deferral Contributions. In no event shall the
amount of Deferral Contributions, other than Catch-Up Contributions, made under
the Plan for a calendar year, when aggregated with the “elective deferrals” made
under any other plan maintained by the Employer or a Related Employer, exceed
the dollar limitation contained in Code Section 402(g) in effect at the
beginning of such calendar year.

A Participant may assign to the Plan any “excess deferrals” made during a
calendar year by notifying the Administrator on or before March 15 following the
calendar year in which the “excess deferrals” were made of the amount of the
“excess deferrals” to be assigned to the Plan. A Participant is deemed to notify
the Administrator of any “excess deferrals” that arise by taking into account
only those Deferral Contributions made to the Plan and those “elective
deferrals” made to any other plan maintained by the Employer or a Related
Employer. Notwithstanding any other provision of the Plan, “excess deferrals”,
plus any income and minus any loss allocable thereto, as determined under
Section 6.08, shall be distributed no later than April 15 to any Participant to
whose Account “excess deferrals” were so assigned for the preceding calendar
year and who claims “excess deferrals” for such calendar year. In the event that
“excess deferrals” are allocated to a Participant’s Deferral Contributions
Accounts, such “excess deferrals” will be distributed first from the
Participant’s Deferral Contributions for the Plan Year other than his Roth
401(k) Contributions then from his Roth 401(k) Contributions.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

26



--------------------------------------------------------------------------------

“Excess deferrals” to be distributed to a Participant for a calendar year shall
be reduced by any “excess contributions” for the Plan Year beginning within such
calendar year that were previously distributed or re-characterized in accordance
with the provisions of Section 6.04.

Any Matching Employer Contributions attributable to “excess deferrals”, plus any
income and minus any loss allocable thereto, as determined under Section 6.08,
shall be forfeited and applied as provided in Section 11.09.

“Excess deferrals” shall be treated as “annual additions” under the Plan, unless
such amounts are distributed no later than the first April 15 following the
close of the calendar year in which the “excess deferrals” were made.

6.03. Additional Limit on Deferral Contributions (“ADP” Test). Unless the
Employer has elected in Subsection 1.11(a)(3) or Subsection 1.12(a)(3) of the
Adoption Agreement to make 401(k) Safe Harbor Matching Employer Contributions or
401(k) Safe Harbor Nonelective Employer Contributions for a Plan Year,
notwithstanding any other provision of the Plan to the contrary, the Deferral
Contributions, excluding additional elective contributions made pursuant to Code
Section 414(u) that are treated as Deferral Contributions and Catch-Up
Contributions (except to the extent that a Participant’s Deferral Contributions
are classified as Catch-Up Contributions as provided in Section 6.04 solely
because of a failure of the “ADP” test described herein), made with respect to
the Plan Year on behalf of Active Participants who are Highly Compensated
Employees for such Plan Year may not result in an average “deferral ratio” for
such Active Participants that exceeds the greater of:

(a) the average “deferral ratio” for the “testing year” of Active Participants
who are Non-Highly Compensated Employees for the “testing year” multiplied by
1.25; or

(b) the average “deferral ratio” for the “testing year” of Active Participants
who are Non-Highly Compensated Employees for the “testing year” multiplied by
two, provided that the average “deferral ratio” for Active Participants who are
Highly Compensated Employees for the Plan Year being tested does not exceed the
average “deferral ratio” for Participants who are Non-Highly Compensated
Employees for the “testing year” by more than two percentage points.

For the first Plan Year in which the Plan provides a cash or deferred
arrangement, the average “deferral ratio” for Active Participants who are
Non-Highly Compensated Employees used in determining the limits applicable under
Subsections 6.03(a) and (b) shall be either three percent or the actual average
“deferral ratio” for such Active Participants for such first Plan Year, as
elected by the Employer in Section 1.06(b) of the Adoption Agreement.

The “deferral ratios” of Active Participants who are included in a unit of
Employees covered by an agreement which the Secretary of Labor finds to be a
collective bargaining agreement shall be disaggregated from the “deferral
ratios” of other Active Participants and the provisions of this Section 6.03
shall be applied separately with respect to each group.

The “deferral ratio” for any Active Participant who is a Highly Compensated
Employee for the Plan Year being tested and who is eligible to have “includable
contributions” allocated to his accounts under two or more cash or deferred
arrangements described in Code Section 40l(k) that are maintained by the
Employer or a Related Employer, shall be determined as if such “includable
contributions” were made under the Plan. If a Highly Compensated Employee
participates in two or more cash or deferred arrangements that have different
plan years, all “includable contributions” made during the Plan Year under all
such arrangements shall be treated as having been made under the Plan.
Notwithstanding the foregoing, certain plans, and contributions made thereto,
shall be treated as separate if mandatorily disaggregated under regulations
under Code Section 401(k).

If this Plan satisfies the requirements of Code Section 40l(k), 401(a)(4), or
410(b) only if aggregated with one or more other plans, or if one or more other
plans satisfy the requirements of such Code Sections only if aggregated with
this Plan, then this Section 6.03 shall be applied by determining the “deferral
ratios” of Employees as if all such plans were a single plan. Plans may be
aggregated in order to satisfy Code Section 401(k) only if they have the same
plan year and use the same method to satisfy the “ADP” test.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

27



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, if the Plan permits Employees
to make Deferral Contributions prior to the time the Employees have completed
the minimum age and service requirements of Code Section 410(a)(l)(A) and the
Employer elects, pursuant to Code Section 410(b)(4)(B), to disaggregate the Plan
into two component plans for purposes of complying with Code Section 410(b)(l),
one benefiting Employees who have completed such minimum age and service
requirements and the other benefiting Employees who have not, the Plan must be
disaggregated in the same manner for ADP testing purposes, unless the Plan
applies the alternative rule in Code Section 401(k)(3)(F). In determining the
component plans for purposes of such disaggregation, the Employer may apply the
maximum entry dates permitted under Code Section 410(a)(4).

The Employer shall maintain records sufficient to demonstrate satisfaction of
the “ADP” test and the amount of Qualified Nonelective Employer Contributions
and/or Qualified Matching Employer Contributions used in such test.

6.04. Allocation and Distribution of “Excess Contributions”. Notwithstanding any
other provision of this Plan, the “excess contributions” allocable to the
Account of a Participant, plus any income and minus any loss allocable thereto,
as determined under Section 6.08, shall be distributed to the Participant no
later than the last day of the Plan Year immediately following the Plan Year in
which the “excess contributions” were made, unless the Employer elected Catch-Up
Contributions in Subsection 1.07(a)(4) of the Adoption Agreement and such
“excess contributions” are classified as Catch-Up Contributions.

If “excess contributions” are to be distributed from the Plan and such “excess
contributions” are distributed more than 2 1/2 months after the last day of the
Plan Year in which the “excess contributions” were made, a ten percent excise
tax shall be imposed on the Employer maintaining the Plan with respect to such
amounts.

The “excess contributions” allocable to a Participant’s Account shall be
determined by reducing the “includable contributions” made for the Plan Year on
behalf of Active Participants who are Highly Compensated Employees in order of
the dollar amount of such “includable contributions”, beginning with the highest
such dollar amount. “Excess contributions” allocated to a Participant for a Plan
Year shall be reduced by the amount of any “excess deferrals” previously
distributed for the calendar year ending in such Plan Year.

“Excess contributions” shall be treated as “annual additions”.

For purposes of distribution, “excess contributions” shall be considered
allocated among a Participant’s Deferral Contributions Accounts and, if
applicable, the Participant’s Qualified Nonelective Employer Contributions
Account and/or Qualified Matching Employer Contributions Account in the order
prescribed and communicated to the Trustee, which order shall be uniform with
respect to all Participants and nondiscriminatory. In the event that “excess
contributions” are allocated to a Participant’s Deferral Contributions Accounts,
such “excess contributions” will be distributed first from the Participant’s
Deferral Contributions for the Plan Year other than his Roth 401(k)
Contributions then from his Roth 401(k) Contributions.

Any Matching Employer Contributions attributable to “excess contributions”, plus
any income and minus any loss allocable thereto, as determined under
Section 6.08, shall be forfeited and applied as provided in Section 11.09.

6.05. Reductions in Deferral Contributions to Meet Code Requirements. If the
Administrator anticipates that the Plan will not satisfy the “ADP” and/or “ACP”
test for the year, the Administrator may reduce the rate of Deferral
Contributions of Participants who are Highly Compensated Employees to an amount
determined by the Administrator to be necessary to satisfy the “ADP” and/or
“ACP” test.

6.06. Limit on Matching Employer Contributions and Employee Contributions (“ACP”
Test). The provisions of this Section 6.06 shall not apply to Active
Participants who are included in a unit of Employees covered by an agreement
which the Secretary of Labor finds to be a collective bargaining agreement
between employee representatives and one or more employers. The provisions of
this Section shall not apply to Matching Employer Contributions made on account
of amounts deferred pursuant to Code Section 457 under a separate eligible
deferred compensation plan.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

28



--------------------------------------------------------------------------------

Notwithstanding any other provision of the Plan to the contrary, Matching
Employer Contributions and Employee Contributions made with respect to a Plan
Year by or on behalf of “eligible participants” who are Highly Compensated
Employees for such Plan Year may not result in an average “contribution
percentage” for such “eligible participants” that exceeds the greater of:

(a) the average “contribution percentage” for the “testing year” of “eligible
participants” who are Non-Highly Compensated Employees for the “testing year”
multiplied by 1.25; or

(b) the average “contribution percentage” for the “testing year” of “eligible
participants” who are Non-Highly Compensated Employees for the “testing year”
multiplied by two, provided that the average “contribution percentage” for the
Plan Year being tested of “eligible participants” who are Highly Compensated
Employees does not exceed the average “contribution percentage” for the “testing
year” of “eligible participants” who are Non-Highly Compensated Employees for
the “testing year” by more than two percentage points.

For the first Plan Year in which the Plan provides for “contribution percentage
amounts” to be made, the “ACP” for “eligible participants” who are Non-Highly
Compensated Employees used in determining the limits applicable under paragraphs
(a) and (b) of this Section 6.06 shall be either three percent or the actual
“ACP” of such eligible participants for such first Plan Year, as elected by the
Employer in Section 1.06(b) of the Adoption Agreement.

The “contribution percentage” for any “eligible participant” who is a Highly
Compensated Employee for the Plan Year and who is eligible to have “contribution
percentage amounts” allocated to his accounts under two or more plans described
in Code Section 401(a) that are maintained by the Employer or a Related
Employer, shall be determined as if such “contribution percentage amounts” were
contributed to the Plan. If a Highly Compensated Employee participates in two or
more such plans that have different plan years, all “contribution percentage
amounts” made during the Plan Year under such other plans shall be treated as
having been contributed to the Plan. Notwithstanding the foregoing, certain
plans shall be treated as separate if mandatorily disaggregated under Treasury
Regulations issued under Code Section 401(m).

If this Plan satisfies the requirements of Code Section 401(m), 401(a)(4) or
410(b) only if aggregated with one or more other plans, or if one or more other
plans satisfy the requirements of such Code Sections only if aggregated with
this Plan, then this Section 6.06 shall be applied by determining the
“contribution percentages” of Employees as if all such plans were a single plan.
Plans may be aggregated in order to satisfy Code Section 401(m) only if they
have the same plan year and use the same method to satisfy the “ACP” test.

Notwithstanding anything herein to the contrary, if the Plan permits Employees
to make Employee Contributions and/or receive Matching Employer Contributions
prior to the time the Employees have completed the minimum age and service
requirements of Code Section 410(a)(1)(A) and the Employer elects, pursuant to
Code Section 410(b)(4)(B), to disaggregate the Plan into two component plans for
purposes of complying with Code Section 410(b)(1), one benefiting Employees who
have completed such minimum age and service requirements and the other
benefiting Employees who have not, the Plan must be disaggregated in the same
manner for ACP testing purposes, unless the Plan applies the alternative rule in
Code Section 401(m)(5)(C). In determining the component plans for purposes of
such disaggregation, the Employer may apply the maximum entry dates permitted
under Code Section 410(a)(4).

The Employer shall maintain records sufficient to demonstrate satisfaction of
the “ACP” test and the amount of Deferral Contributions, Qualified Nonelective
Employer Contributions, and/or Qualified Matching Employer Contributions used in
such test.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

29



--------------------------------------------------------------------------------

6.07. Allocation. Distribution, and Forfeiture of “Excess Aggregate
Contributions”. Notwithstanding any other provision of the Plan, the “excess
aggregate contributions” allocable to the Account of a Participant, plus any
income and minus any loss allocable thereto, as determined under Section 6.08,
shall be forfeited, if forfeitable, or if not forfeitable, distributed to the
Participant no later than the last day of the Plan Year immediately following
the Plan Year in which the “excess aggregate contributions” were made. If such
excess amounts are distributed more than 2 1/2 months after the last day of the
Plan Year in which such “excess aggregate contributions” were made, a ten
percent excise tax shall be imposed on the Employer maintaining the Plan with
respect to such amounts.

The “excess aggregate contributions” allocable to a Participant’s Account shall
be determined by reducing the “contribution percentage amounts” made for the
Plan Year on behalf of “eligible participants” who are Highly Compensated
Employees in order of the dollar amount of such “contribution percentage
amounts”, beginning with the highest such dollar amount.

“Excess aggregate contributions” shall be treated as “annual additions”.

“Excess aggregate contributions” shall be forfeited or distributed from a
Participant’s Employee Contributions Account, Matching Employer Contributions
Account and, if applicable, the Participant’s Deferral Contributions Account
and/or Qualified Nonelective Employer Contributions Account in the order
prescribed and communicated to the Trustee, which order shall be uniform with
respect to all Participants and nondiscriminatory. In the event that “excess
aggregate contributions” are allocated to a Participant’s Deferral Contributions
Accounts, such “excess aggregated contributions” will be distributed first from
the Participant’s Deferral Contributions for the Plan Year other than his Roth
401(k) Contributions then from his Roth 401(k) Contributions.

Forfeitures of “excess aggregate contributions” shall be applied as provided in
Section 11.09.

6.08. Income or Loss on Distributable Contributions. The income or loss
allocable to “excess deferrals”, “excess contributions”, and “excess aggregate
contributions” shall be determined under one of the following methods:

(a) the income or loss attributable to such distributable contributions shall be
the sum of (i) the income or loss for the “determination year” allocable to the
Participant’s Account to which such contributions were made multiplied by a
fraction, the numerator of which is the amount of the distributable
contributions and the denominator of which is the balance of the Participant’s
Account to which such contributions were made, determined as of the end of the
“determination year” without regard to any income or loss occurring during the
“determination year”, plus (ii) 10 percent of the amount determined under
(i) multiplied by the number of whole calendar months between the end of the
“determination year” and the date of distribution, counting the calendar month
of distribution if distribution occurs after the 15th of the month; or

(b) the income or loss attributable to such distributable contributions shall be
the sum of (i) the income or loss on such contributions for the “determination
year”, determined under any other reasonable method, plus (ii) the income or
loss on such contributions for the “gap period”, determined under such other
reasonable method. Any reasonable method used to determine income or loss
hereunder shall be used consistently for all Participants in determining the
income or loss allocable to distributable contributions hereunder and shall be
the same method that is used by the Plan in allocating income or loss to
Participants’ Accounts. For purposes of this paragraph, the “gap period” means
the period between the end of the “determination year” and the date of
distribution; provided, however, that income or loss for the “gap period” may be
determined as of a date that is no more than seven days before the date of
distribution.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

30



--------------------------------------------------------------------------------

6.09. Deemed Satisfaction of “ADP” Test. Notwithstanding any other provision of
this Article 6 to the contrary, if the Employer has elected in Subsection 1.1
l(a)(3) or Subsection 1.12(a)(3) of the Adoption Agreement to make 401(k) Safe
Harbor Matching Employer Contributions or 401(k) Safe Harbor Nonelective
Employer Contributions, the Plan shall be deemed to have satisfied the “ADP”
test described in Section 6.03 for a Plan Year provided all of the following
requirements are met:

(a) The 401(k) Safe Harbor Matching Employer Contribution or 401(k) Safe Harbor
Nonelective Employer Contribution must be allocated to an Active Participant’s
Account as of a date within such Plan Year and must be made before the last day
of the 12-month period immediately following such Plan Year.

(b) If the Employer has elected to make 401(k) Safe Harbor Matching Employer
Contributions, such 401(k) Safe Harbor Matching Employer Contributions must be
made with respect to Deferral Contributions made by the Active Participant for
such Plan Year.

(c) The Employer shall provide to each Active Participant during the Plan Year a
comprehensive notice, written in a manner calculated to be understood by the
average Active Participant, of the Active Participant’s rights and obligations
under the Plan. If the Employer either (i) is considering amending its Plan to
satisfy the “ADP” test using 401(k) Safe Harbor Nonelective Employer
Contributions, as provided in Section 6.11, or (ii) has selected 401(k) Safe
Harbor Nonelective Employer Contributions under Subsection 1.12(a)(3) of the
Adoption Agreement and selected Subsection (a)(2), but not Subsection (a)(2)(A)
of the 401(k) Safe Harbor Nonelective Employer Contributions Addendum, the
notice shall include a statement that the Plan may be amended to provide a
401(k) Safe Harbor Nonelective Employer Contribution for the Plan Year. The
notice shall be provided to each Active Participant within one of the following
periods, whichever is applicable:

(1) if the Employee is an Active Participant 90 days before the beginning of the
Plan Year, within the period beginning 90 days and ending 30 days, or any other
reasonable period, before the first day of the Plan Year; or

(2) if the Employee becomes an Active Participant after the date described in
paragraph (f) above, within the period beginning 90 days before and ending on
the date he becomes an Active Participant.

If the notice provides that the Plan may be amended to provide a 401(k) Safe
Harbor Nonelective Employer Contribution for the Plan Year and the Plan is
amended to provide such contribution, a supplemental notice shall be provided to
all Active Participants stating that a 401(k) Safe Harbor Nonelective Employer
Contribution in the specified amount shall be made for the Plan Year. Such
supplemental notice shall be provided to Active Participants at least 30 days
before the last day of the Plan year.

(d) If the Employer has elected to make 401(k) Safe Harbor Matching Employer
Contributions, the ratio of Matching Employer Contributions made on behalf of
each Highly Compensated Employee for the Plan Year to each such Highly
Compensated Employee’s eligible contributions for the Plan Year is not greater
than the ratio of Matching Employer Contributions to eligible contributions that
would apply to any Non-Highly Compensated Employee for whom such eligible
contributions are the same percentage of Compensation, adjusted as provided in
Section 5.02, for the Plan Year.

(e) Except as otherwise provided in Subsection 6.1 l(b), or with respect to the
Plan Year described in (2) below the Plan is amended to provide for 401(k) Safe
Harbor Matching Employer Contributions or 401(k) Safe Harbor Nonelective
Employer Contributions before the first day of such Plan Year, and except as
otherwise provided in Subsection 6.1 l(d) or with respect to a Plan Year
described in (1) through (4) below, such provisions remain in effect for an
entire 12-month Plan Year. The 12-month Plan Year requirement shall not apply
to:

(1) The first Plan Year of a newly established Plan (other than a successor
plan) if such Plan Year is at least 3 months long, provided that the 3-month
requirement shall not apply in the case of a newly established employer that
establishes a plan as soon as administratively feasible;

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

31



--------------------------------------------------------------------------------

(2) The Plan Year in which a cash or deferred arrangement is first added to an
existing plan (other than a successor plan) if the cash or deferred arrangement
is effective no later than 3 months before the end of such Plan Year;

(3) Any short Plan Year resulting from a change in Plan Year if (i) the Plan
satisfied the safe harbor requirements for the immediately preceding Plan Year
and (ii) the Plan satisfies the safe harbor requirements for the immediately
following Plan Year (or the immediately following 12 months, if the following
Plan Year has fewer than 12 months);

(4) The final Plan Year of a terminating Plan if any of the following applies:
(i) the Plan would satisfy the provisions of paragraph Subsection 6.11(d) below,
other than the provisions of paragraph Subsection 6.11(d)(3), treating the
termination as an election to reduce or suspend 401(k) Safe Harbor Matching
Employer Contributions; (ii) the termination is in connection with a transaction
described in Code Section 410(b)(6)(C); or (iii) the Employer incurs a
substantial business hardship comparable to a substantial business hardship
described in Code Section 412(d).

Notwithstanding any other provision of this Section, if the Employer has elected
a more stringent eligibility requirement in Section 1.04 of the Adoption
Agreement for 401(k) Safe Harbor Matching Employer Contributions or 401(k) Safe
Harbor Nonelective Employer Contributions than for Deferral Contributions, the
Plan shall be disaggregated and treated as two separate plans pursuant to Code
Section 410(b)(4)(B). The separate disaggregated plan that satisfies Code
Section 401(k)(12) shall be deemed to have satisfied the “ADP” test. The other
disaggregated plan shall be subjected to the “ADP” test described in
Section 6.03.

If the Employer has elected in Subsection (a)(l)(B) or (a)(2)(B) of the 401(k)
Safe Harbor Matching Employer Contributions Addendum to the Adoption Agreement
or Section (b) of the 401(k) Safe Harbor Nonelective Employer Contributions
Addendum to the Adoption Agreement to exclude collectively-bargained employees
from receiving 401(k) Safe Harbor Matching Employer Contributions or 401(k) Safe
Harbor Nonelective Employer Contributions, the Plan shall be deemed to have
satisfied the “ADP” test only with respect to those employees who are eligible
to receive such contributions. The remainder of the Plan shall be subjected to
the “ADP” test described in Section 6.03.

Except as otherwise provided in Subsection 6.11(d) regarding amendments
suspending or eliminating 401(k) Safe Harbor Matching Contributions, a plan that
does not meet the requirements specified in (a) through (e) above with respect
to a Plan Year may not default to ADP testing in accordance with Section 6.03
above.

6.10. Deemed Satisfaction of “ACP” Test With Respect to Matching Employer
Contributions. The portion of the Plan that is deemed to satisfy the “ADP” test
pursuant to Section 6.09 shall also be deemed to have satisfied the “ACP” test
described in Section 6.06 with respect to Matching Employer Contributions, if
Matching Employer Contributions to the Plan for the Plan Year meet all of the
following requirements:

(a) Matching Employer Contributions meet the requirements of Subsections 6.09(a)
and (b) as if they were 401(k) Safe Harbor Matching Employer Contributions;

(b) the percentage of eligible contributions matched does not increase as the
percentage of Compensation contributed increases;

(c) the ratio of Matching Employer Contributions made on behalf of each Highly
Compensated Employee for the Plan Year to each such Highly Compensated
Employee’s eligible contributions for the Plan Year is not greater than the
ratio of Matching Employer Contributions to eligible contributions that would
apply to each Non-Highly Compensated Employee for whom such eligible
contributions are the same percentage of Compensation, adjusted as provided in
Section 5.02, for the Plan Year;

(d) eligible contributions matched do not exceed six percent of a Participant’s
Compensation; and

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

32



--------------------------------------------------------------------------------

(e) if the Employer elected in Subsection 1.11(a)(2) or 1.11(b) of the Adoption
Agreement to provide discretionary Matching Employer Contributions, the Employer
also elected in Subsection 1.11(a)(2)(A) or 1.11(b)(1) of the Adoption
Agreement, as applicable, to limit the dollar amount of such discretionary
Matching Employer Contributions allocated to a Participant for the Plan Year to
no more than four percent of such Participant’s Compensation for the Plan Year.

The portion of the Plan not deemed to have satisfied the “ACP” test pursuant to
this Section shall be subject to the “ACP” test described in Section 6.06 with
respect to Matching Employer Contributions.

If the Plan provides for Employee Contributions, the “ACP” test described in
Section 6.06 must be applied with respect to such Employee Contributions.

6.11. Changing Testing Methods. Notwithstanding any other provisions of the
Plan, if the Employer elects to change between the “ADP” testing method and the
safe harbor testing method, the following shall apply:

(a) Except as otherwise specifically provided in this Section or Subsection
6.09(e), the Employer may not change from the “ADP” testing method to the safe
harbor testing method unless Plan provisions adopting the safe harbor testing
method are adopted before the first day of the Plan Year in which they are to be
effective and remain in effect for an entire 12-month Plan Year.

(b) A Plan may be amended during a Plan Year to make 401(k) Safe Harbor
Nonelective Employer Contributions to satisfy the testing rules for such Plan
Year if:

(1) The Employer provides both the initial and subsequent notices described in
Section 6.09 for such Plan Year within the time period prescribed in
Section 6.09.

(2) The Employer amends its Adoption Agreement no later than 30 days prior to
the end of such Plan Year to provide for 401(k) Safe Harbor Nonelective Employer
Contribution in accordance with the provisions of the 401(k) Safe Harbor
Nonelective Employer Contributions Addendum to the Adoption Agreement.

(c) Except as otherwise specifically provided in this Section, a Plan may not be
amended during the Plan Year to discontinue 401(k) Safe Harbor Nonelective or
Matching Employer Contributions and revert to the “ADP” testing method for such
Plan Year.

(d) A Plan may be amended to reduce or suspend 401(k) Safe Harbor Matching
Contributions on future contributions during a Plan Year and revert to the “ADP”
testing method for such Plan Year if:

(1) All Active Participants are provided notice of the reduction or suspension
describing (i) the consequences of the amendment, (ii) the procedures for
changing their salary reduction agreements and (iii) the effective date of the
reduction or suspension.

(2) The reduction or suspension of 401(k) Safe Harbor Matching Contributions is
no earlier than the later of (i) 30 days after the date the notice described in
paragraph (1) is provided to Active Participants or (ii) the date the amendment
is adopted.

(3) Active Participants are given a reasonable opportunity before the reduction
or suspension occurs, including a reasonable period after the notice described
in paragraph (1) is provided to Active Participants, to change their salary
reduction agreements elections.

(4) The Plan makes 401(k) Safe Harbor Matching Employer Contributions in
accordance with the provisions of the Adoption Agreement in effect prior to the
amendment with respect to Deferral Contributions made through the effective date
of the amendment.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

33



--------------------------------------------------------------------------------

If the Employer amends its Plan in accordance with the provisions of this
paragraph (d), the “ADP” test described in Section 6.03 shall be applied as if
it had been in effect for the entire Plan Year using the current year testing
method in Subsection 1.06(a)(l) of the Adoption Agreement.

6.12. Code Section 415 Limitations. Notwithstanding any other provisions of the
Plan, the following limitations shall apply:

(a) Employer Maintains Single Plan: If the “415 employer” does not maintain any
other qualified defined contribution plan or any “welfare benefit fund”,
“individual medical benefit account”, or “simplified employee pension” in
addition to the Plan, the provisions of this Subsection 6.12(a) shall apply.

(1) If a Participant does not participate in, and has never participated in any
other qualified defined contribution plan, “welfare benefit fund”, “individual
medical benefit account”, or “simplified employee pension” maintained by the
“415 employer”, which provides an “annual addition”, the amount of “annual
additions” to the Participant’s Account for a Limitation Year shall not exceed
the lesser of the “maximum permissible amount” or any other limitation contained
in the Plan. If a contribution that would otherwise be contributed or allocated
to the Participant’s Account would cause the “annual additions” for the
Limitation Year to exceed the “maximum permissible amount”, the amount
contributed or allocated shall be reduced so that the “annual additions” for the
Limitation Year shall equal the “maximum permissible amount”.

(2) Prior to the determination of a Participant’s actual Compensation for a
Limitation Year, the “maximum permissible amount” may be determined on the basis
of a reasonable estimation of the Participant’s Compensation for such Limitation
Year, uniformly determined for all Participants similarly situated. Any Employer
contributions based on estimated annual Compensation shall be reduced by any
“excess 415 amounts” carried over from prior Limitation Years.

(3) As soon as is administratively feasible after the end of the Limitation
Year, the “maximum permissible amount” for such Limitation Year shall be
determined on the basis of the Participant’s actual Compensation for such
Limitation Year.

(4) If there is an “excess 415 amount” with respect to a Participant for a
Limitation Year as a result of the estimation of the Participant’s Compensation
for the Limitation Year, the allocation of forfeitures to the Participant’s
Account, or a reasonable error in determining the amount of Deferral
Contributions that may be made on behalf of the Participant under the limits of
this Section 6.12, such “excess 415 amount” shall be disposed of as follows:

(A) Any Employee Contributions that have not been matched shall be reduced to
the extent necessary to reduce the “excess 415 amount”.

(B) If after application of Subsection 6.12(a)(4)(A) an “excess 415 amount”
still exists, any Employee Contributions that have been matched and the Matching
Employer Contributions attributable thereto shall be reduced to the extent
necessary to reduce the “excess 415 amount”.

(C) If after application of Subsection 6.12(a)(4)(B) an “excess 415 amount”
still exists, any Deferral Contributions that have not been matched shall be
reduced to the extent necessary to reduce the “excess 415 amount”. If both
pre-tax Deferral Contributions and Roth 401(k) Contributions have been made on
behalf of a Participant, the pre-tax Deferral Contributions that have not been
matched shall be reduced first. If there is still an “excess 415 amount” after
all such pre-tax Deferral Contributions have been distributed, then Roth 401(k)
Contributions that have not been matched shall be reduced to the extent
necessary.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

34



--------------------------------------------------------------------------------

(D) If after application of Subsection 6.12(a)(4)(C) an “excess 415 amount”
still exists, any Deferral Contributions that have been matched and the Matching
Employer Contributions attributable thereto shall be reduced to the extent
necessary to reduce the “excess 415 amount”. If both pre-tax Deferral
Contributions and Roth 401(k) Contributions have been made on behalf of a
Participant, the pre-tax Deferral Contributions that have been matched and the
Matching Contributions attributable thereto shall be reduced first. If there is
still an “excess 415 amount” after all such pre-tax Deferral Contributions have
been distributed, then Roth 401(k) Contributions that have been matched and the
Matching Contributions attributable thereto shall be reduced to the extent
necessary.

(E) If after the application of Subsection 6.12(a)(4)(D) an “excess 415 amount”
still exists, any Nonelective Employer Contributions shall be reduced to the
extent necessary to reduce the “excess 415 amount”.

(F) If after the application of Subsection 6.12(a)(4)(E) an “excess 415 amount”
still exists, any Qualified Nonelective Employer Contributions shall be reduced
to the extent necessary to reduce the “excess 415 amount”.

Employee Contributions and Deferral Contributions that are reduced as provided
above shall be returned to the Participant. Any income allocable to returned
Employee Contributions or Deferral Contributions shall also be returned or shall
be treated as additional “annual additions” for the Limitation Year in which the
excess contributions to which they are allocable were made.

If Matching Employer, Nonelective Employer, or Qualified Nonelective Employer
Contributions to a Participant’s Account are reduced as an “excess 415 amount”,
as provided above, then such “excess 415 amount” shall be allocated and
re-allocated among Active Participants, except to the extent such allocation or
re-allocation pursuant to the provisions of the Plan would cause an Active
Participant to exceed the limitations contained in this Section. If any excess
remains after allocation and re-allocation has been made as provided in the
preceding sentence, then such excess shall be held unallocated in a suspense
account established for the Limitation Year and shall be allocated and
re-allocated among Active Participants for the next Limitation Year.

If a suspense account is in existence at any time during the Limitation Year
pursuant to this Subsection 6.12(a)(4), it shall participate in the allocation
of the Trust Fund’s investment gains and losses. All amounts in the suspense
account must be allocated to the Accounts of Active Participants before any
Employer contribution may be made for the Limitation Year.

Except as otherwise specifically provided in this Subsection 6.12, “excess 415
amounts” may not be distributed to Participants.

(b) Employer Maintains Multiple Defined Contribution Type Plans: Unless the
Employer specifies another method for limiting “annual additions” in the 415
Correction Addendum to the Adoption Agreement, if the “415 employer” maintains
any other qualified defined contribution plan or any “welfare benefit fund”,
“individual medical benefit account”, or “simplified employee pension” in
addition to the Plan, the provisions of this Subsection 6.12(b) shall apply.

(1) If a Participant is covered under any other qualified defined contribution
plan or any “welfare benefit fund”, “individual medical benefit account”, or
“simplified employee pension” maintained by the “415 employer”, that provides an
“annual addition”, the amount of “annual additions” to the Participant’s Account
for a Limitation Year shall not exceed the lesser of

(A) the “maximum permissible amount”, reduced by the sum of any “annual
additions” to the Participant’s accounts for the same Limitation Year under such
other qualified defined contribution plans and “welfare benefit funds”,
“individual medical benefit accounts”, and “simplified employee pensions”, or

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

35



--------------------------------------------------------------------------------

(B) any other limitation contained in the Plan.

If the “annual additions” with respect to a Participant under other qualified
defined contribution plans, “welfare benefit funds”, “individual medical benefit
accounts”, and “simplified employee pensions” maintained by the “415 employer”
are less than the “maximum permissible amount” and a contribution that would
otherwise be contributed or allocated to the Participant’s Account under the
Plan would cause the “annual additions” for the Limitation Year to exceed the
“maximum permissible amount”, the amount to be contributed or allocated shall be
reduced so that the “annual additions” for the Limitation Year shall equal the
“maximum permissible amount”. If the “annual additions” with respect to the
Participant under such other qualified defined contribution plans, “welfare
benefit funds”, “individual medical benefit accounts”, and “simplified employee
pensions” in the aggregate are equal to or greater than the “maximum permissible
amount”, no amount shall be contributed or allocated to the Participant’s
Account under the Plan for the Limitation Year.

(2) Prior to the determination of a Participant’s actual Compensation for the
Limitation Year, the amounts referred to in Subsection 6.12(b)(1)(A) above may
be determined on the basis of a reasonable estimation of the Participant’s
Compensation for such Limitation Year, uniformly determined for all Participants
similarly situated. Any Employer contribution based on estimated annual
Compensation shall be reduced by any “excess 415 amounts” carried over from
prior Limitation Years.

(3) As soon as is administratively feasible after the end of the Limitation
Year, the amounts referred to in Subsection 6.12(b)(1)(A) shall be determined on
the basis of the Participant’s actual Compensation for such Limitation Year.

(4) Notwithstanding the provisions of any other plan maintained by a “415
employer”, if there is an “excess 415 amount” with respect to a Participant for
a Limitation Year as a result of estimation of the Participant’s Compensation
for the Limitation Year, the allocation of forfeitures to the Participant’s
account under any qualified defined contribution plan maintained by the “415
employer”, or a reasonable error in determining the amount of Deferral
Contributions that may be made on behalf of the Participant to the Plan or any
other qualified defined contribution plan maintained by the “415 employer” under
the limits of this Subsection 6.12(b), such “excess 415 amount” shall be deemed
to consist first of the “annual additions” allocated to this Plan and shall be
reduced as provided in Subsection 6.12(a)(4).

Article 7. Participants’ Accounts.

7.01. Individual Accounts. The Administrator shall establish and maintain an
Account for each Participant that shall reflect Employer and Employee
contributions made on behalf of the Participant and earnings, expenses, gains
and losses attributable thereto, and investments made with amounts in the
Participant’s Account. The Administrator shall separately account for any
Deferral Contributions made on behalf of a Participant and the earnings,
expenses, gains and losses attributable thereto. The Administrator shall
establish and maintain such other accounts and records as it decides in its
discretion to be reasonably required or appropriate in order to discharge its
duties under the Plan. The Administrator shall notify the Trustee of all
Accounts established and maintained under the Plan.

If “designated Roth contributions”, as defined in Section 6.01, are held under
the Plan either as Rollover Contributions or because of an Active Participant’s
election to make Roth 401(k) Contributions under the terms of the Plan, separate
accounts shall be maintained with respect to such “designated Roth
contributions.” Contributions and withdrawals of “designated Roth contributions”
will be credited and debited to the “designated Roth contributions” sub-account
maintained for each Participant within the Participant’s Account. The Plan will
maintain

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

36



--------------------------------------------------------------------------------

a record of the amount of “designated Roth contributions” in each such
sub-account. Gains, losses, and other credits or charges will be separately
allocated on a reasonable and consistent basis to each Participant’s “designated
Roth contributions” sub-account and the Participant’s other sub-accounts within
the Participant’s Account under the Plan. No contributions other than
“designated Roth contributions” and properly attributable earnings will be
credited to each Participant’s “designated Roth contributions” sub-account.

7.02. Valuation of Accounts. Participant Accounts shall be valued at their fair
market value at least annually as of a “determination date”, as defined in
Subsection 15.01(a), in accordance with a method consistently followed and
uniformly applied, and on such date earnings, expenses, gains and losses on
investments made with amounts in each Participant’s Account shall be allocated
to such Account.

Article 8. Investment of Contributions.

8.01. Manner of Investment. All contributions made to the Accounts of
Participants shall be held for investment by the Trustee. Except as otherwise
specifically provided in Section 20.10, the Accounts of Participants shall be
invested and reinvested only in Permissible Investments selected by the Employer
and designated in the Service Agreement. The Trustee shall have no
responsibility for the selection of investment options under the Trust and shall
not render investment advice to any person in connection with the selection of
such options.

8.02. Investment Decisions. Investments shall be directed by the Employer or by
each Participant or both, in accordance with the Employer’s election in
Subsection 1.24 of the Adoption Agreement. Pursuant to Section 20.04, the
Trustee shall have no discretion or authority with respect to the investment of
the Trust Fund.

(a) With respect to those Participant Accounts for which Employer investment
direction is elected, the Employer (in its capacity as a named fiduciary under
ERISA) has the right to direct the Trustee in writing with respect to the
investment and reinvestment of assets comprising the Trust Fund in the
Permissible Investments designated in the Service Agreement.

(b) With respect to those Participant Accounts for which Employer investment
direction is elected, each Participant shall direct the investment of his
Account among the Permissible Investments designated in the Service Agreement.
The Participant shall file initial investment instructions using procedures
established by the Administrator, selecting the Permissible Investments in which
amounts credited to his Account shall be invested.

(1) While any balance remains in the Account of a Participant after his death,
the Beneficiary of the Participant shall make decisions as to the investment of
the Account as though the Beneficiary were the Participant. To the extent
required by a qualified domestic relations order as defined in Code
Section 414(p), an alternate payee shall make investment decisions with respect
to any segregated account established in the name of the alternate payee as
provided in Section 18.04.

(2) If the Trustee receives any contribution under the Plan as to which
investment instructions have not been provided, such amount shall be invested in
the Permissible Investment selected by the Employer for such purposes.

To the extent that the Employer elects to allow Participants to direct the
investment of their Account in Section 1.24 of the Adoption Agreement, the Plan
is intended to constitute a plan described in ERISA Section 404(c) and
regulations issued thereunder. The fiduciaries of the Plan shall be relieved of
liability for any losses that are the direct and necessary result of investment
instructions given by the Participant, his Beneficiary, or an alternate payee
under a qualified domestic relations order. The Employer shall not be relieved
of fiduciary responsibility for the selection and monitoring of the Permissible
Investments under the Plan.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

37



--------------------------------------------------------------------------------

(c) All dividends, interest, gains and distributions of any nature received in
respect of Fund Shares shall be reinvested in additional shares of that
Permissible Investment.

(d) Expenses attributable to the acquisition of investments shall be charged to
the Account of the Participant for which such investment is made.

8.03. Participant Directions to Trustee. The method and frequency for change of
investments shall be determined under (a) the rules applicable to the
Permissible Investments selected by the Employer and designated in the Service
Agreement and (b) any additional rules of the Employer limiting the frequency of
investment changes, which are included in a separate written administrative
procedure adopted by the Employer and accepted by the Trustee. The Trustee shall
have no duty to inquire into the investment decisions of a Participant or to
advise him regarding the purchase, retention, or sale of assets credited to his
Account.

Article 9. Participant Loans.

9.01. Special Definition. For purposes of this Article, a “participant” is any
Participant or Beneficiary, including an alternate payee under a qualified
domestic relations order, as defined in Code Section 414(p), who is a
party-in-interest (as determined under ERISA Section 3(14)) with respect to the
Plan.

9.02. Participant Loans. If so provided by the Employer in Section 1.18 of the
Adoption Agreement, the Administrator shall allow “participants” to apply for a
loan from their Accounts under the Plan, subject to the provisions of this
Article 9.

9.03. Separate Loan Procedures. All Plan loans shall be made and administered in
accordance with separate loan procedures that are hereby incorporated into the
Plan by reference.

9.04. Availability of Loans. Loans shall be made available to all “participants”
on a reasonably equivalent basis. Loans shall not be made available to
“participants” who are Highly Compensated Employees in an amount greater than
the amount made available to other “participants”.

9.05. Limitation on Loan Amount. No loan to any “participant” shall be made to
the extent that such loan when added to the outstanding balance of all other
loans to the “participant” would exceed the lesser of (a) $50,000 reduced by the
excess (if any) of the highest outstanding balance of plan loans during the
one-year period ending on the day before the loan is made over the outstanding
balance of plan loans on the date the loan is made, or (b) one-half the present
value of the “participant’s” vested interest in his Account. For purposes of the
above limitation, plan loans include all loans from all plans maintained by the
Employer and any Related Employer.

9.06. Interest Rate. Subject to the requirements of the Servicemembers Civil
Relief Act, all loans shall bear a reasonable rate of interest as determined by
the Administrator based on the prevailing interest rates charged by persons in
the business of lending money for loans which would be made under similar
circumstances. The determination of a reasonable rate of interest must be based
on appropriate regional factors unless the Plan is administered on a national
basis in which case the Administrator may establish a uniform reasonable rate of
interest applicable to all regions.

9.07. Level Amortization. All loans shall by their terms require that repayment
(principal and interest) be amortized in level payments, not less than
quarterly, over a period not extending beyond five years from the date of the
loan unless such loan is for the purchase of a “participant’s” primary
residence. Notwithstanding the foregoing, the amortization requirement may be
waived while a “participant” is on a leave of absence from employment with the
Employer and any Related Employer either without pay or at a rate of pay which,
after withholding for employment and income taxes, is less than the amount of
the installment payments required under the terms of the loan, provided that the
period of such waiver shall not exceed one year, unless the “participant” is
absent because of military leave during which the “participant” performs
services with the uniformed services (as defined in chapter 43 of title 38 of
the United States Code), regardless of whether such military leave is a
qualified military leave in accordance with the provisions of Code
Section 414(u). Installment payments must resume after such leave of

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

38



--------------------------------------------------------------------------------

absence ends or, if earlier, after the first year of such leave of absence, in
an amount that is not less than the amount of the installment payments required
under the terms of the original loan. Unless a “participant” is absent because
of military leave, as discussed below, no waiver of the amortization
requirements shall extend the period of the loan beyond five years from the date
of the loan, unless the loan is for purchase of the “participant’s” primary
residence. If a “participant” is absent because of military leave during which
the “participant” performs services with the uniformed services (as defined in
chapter 43 of title 38 of the United States Code), regardless of whether such
military leave is a qualified military leave in accordance with the provisions
of Code Section 414(u), waiver of the amortization requirements may extend the
period of the loan to the maximum period permitted for such loan under the
separate loan procedures extended by the period of such military leave.

9.08. Security. Loans must be secured by the “participant’s” vested interest in
his Account not to exceed 50 percent of such vested interest. If the provisions
of Section 14.04 apply to a Participant, a Participant must obtain the consent
of his or her spouse, if any, to use his vested interest in his Account as
security for the loan. Spousal consent shall be obtained no earlier than the
beginning of the 90-day period that ends on the date on which the loan is to be
so secured. The consent must be in writing, must acknowledge the effect of the
loan, and must be witnessed by a Plan representative or notary public. Such
consent shall thereafter be binding with respect to the consenting spouse or any
subsequent spouse with respect to that loan.

9.09. Loan Repayments. If a “participant’s” loan is being repaid through payroll
withholding, the Employer shall remit any such loan repayment to the Trustee as
of the earliest date on which such amount can reasonably be segregated from the
Employer’s general assets, but not later than the earlier of (a) the close of
the period specified in the separate loan procedures for preventing a default or
(b) the 15th business day of the calendar month following the month in which
such amount otherwise would have been paid to the “participant”.

9.10. Default. The Administrator shall treat a loan in default if

(a) any scheduled repayment remains unpaid at the end of the period specified in
the separate loan procedures (unless payment is not made due to a waiver of the
amortization schedule for a “participant” who is on a leave of absence, as
described in Section 9.07), or

(b) there is an outstanding principal balance existing on a loan after the last
scheduled repayment date.

Upon default, the entire outstanding principal and accrued interest shall be
immediately due and payable. If a distributable event (as defined by the Code)
has occurred, the Administrator shall direct the Trustee to foreclose on the
promissory note and offset the “participant’s” vested interest in his Account by
the outstanding balance of the loan. If a distributable event has not occurred,
the Administrator shall direct the Trustee to foreclose on the promissory note
and offset the “participant’s” vested interest in his Account as soon as a
distributable event occurs. The Trustee shall have no obligation to foreclose on
the promissory note and offset the outstanding balance of the loan except as
directed by the Administrator.

9.11. Effect of Termination Where Participant has Outstanding Loan Balance. If a
Participant has an outstanding loan balance at the time his employment
terminates, the entire outstanding principal and accrued interest shall be
immediately due and payable. Any outstanding loan amounts that are immediately
due and payable hereunder shall be treated in accordance with the provisions of
Sections 9.10 and 9.12 as if the Participant had defaulted on the outstanding
loan. Notwithstanding the foregoing, if a Participant with an outstanding loan
balance terminates employment with the Employer and all Related Employers under
circumstances that do not constitute a separation from service, as described in
Subsection 12.01(b), such Participant may elect, within 60 days of such
termination, to roll over the outstanding loan to an eligible retirement plan,
as defined in Section 13.04, that accepts such rollovers.

9.12. Deemed Distributions Under Code Section 72(p). Notwithstanding the
provisions of Section 9.10, if a “participant’s” loan is in default, the
“participant” shall be treated as having received a taxable “deemed
distribution” for purposes of Code Section 72(p), whether or not a distributable
event has occurred. The tax treatment of that portion of a defaulted loan that
is secured by Roth 401(k) Contributions shall be determined in accordance with
Code Section 402A and guidance issued thereunder.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

39



--------------------------------------------------------------------------------

The amount of a loan that is a deemed distribution ceases to be an outstanding
loan for purposes of Code Section 72, except as otherwise specifically provided
herein, and a Participant shall not be treated as having received a taxable
distribution when the Participant’s Account is offset by the outstanding balance
of the loan amount as provided in Section 9.10. In addition, interest that
accrues on a loan after it is deemed distributed shall not be treated as an
additional loan to the Participant and shall not be included in the income of
the Participant as a deemed distribution. Notwithstanding the foregoing, unless
a Participant repays a loan that has been deemed distributed, with interest
thereon, the amount of such loan, with interest, shall be considered an
outstanding loan under Code Section 72(p) for purposes of determining the
applicable limitation on subsequent loans under Section 9.05.

If a Participant makes payments on a loan that has been deemed distributed,
payments made on the loan after the date it was deemed distributed shall be
treated as Employee Contributions to the Plan for purposes of increasing the
Participant’s tax basis in his Account, but shall not be treated as Employee
Contributions for any other purpose under the Plan, including application of the
“ACP” test described in Section 6.06 and application of the Code Section 415
limitations described in Section 6.12.

The provisions of this Section 9.12 regarding treatment of loans that are deemed
distributed shall not apply to loans made prior to January 1, 2002, except to
the extent provided under the transition rules in Q & A 22(c)(2) of
Section 1.72(p)-l of the Treasury Regulations.

9.13. Determination of Vested Interest Upon Distribution Where Plan Loan is
Outstanding. Notwithstanding any other provision of the Plan, the portion of a
“participant’s” vested interest in his Account that is held by the Plan as
security for a loan outstanding to the “participant” in accordance with the
provisions of this Article shall reduce the amount of the Account payable at the
time of death or distribution, but only if the reduction is used as repayment of
the loan. If less than 100 percent of a “participant’s” vested interest in his
Account (determined without regard to the preceding sentence) is payable to the
“participant’s” surviving spouse or other Beneficiary, then the Account shall be
adjusted by first reducing the “participant’s” vested interest in his Account by
the amount of the security used as repayment of the loan, and then determining
the benefit payable to the surviving spouse or other Beneficiary.

Article 10. In-Service Withdrawals.

10.01. Availability of In-Service Withdrawals. Except as otherwise permitted
under Section 11.02 with respect to Participants who continue in employment past
Normal Retirement Age, or as required under Section 12.04 with respect to
Participants who continue in employment past their Required Beginning Date, a
Participant shall not be permitted to make a withdrawal from his Account under
the Plan prior to retirement or termination of employment with the Employer and
all Related Employers, if any, except as provided in this Article.

10.02. Withdrawal of Employee Contributions. a Participant may elect to
withdraw, in cash, up to 100 percent of the amount then credited to his Employee
Contributions Account. Such withdrawals may be made at any time, unless the
Employer elects in Subsection 1.19(c)(l)(A) of the Adoption Agreement to limit
the frequency of such withdrawals.

10.03. Withdrawal of Rollover Contributions. A Participant may elect to
withdraw, in cash, up to 100 percent of the amount then credited to his Rollover
Contributions Account. Such withdrawals may be made at any time.

10.04. Age 59 1/2 Withdrawals. If so provided by the Employer in Subsection
1.19(b) of the Adoption Agreement or the In-Service Withdrawals Addendum to the
Adoption Agreement, a Participant who continues in employment as an Employee and
who has attained the age of 59 1/2 is permitted to withdraw upon request all or
any portion of his Accounts specified by the Employer in Subsection 1.19(b) of
the Adoption Agreement or the In-Service Withdrawals Addendum to the Adoption
Agreement, as applicable.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

40



--------------------------------------------------------------------------------

10.05. Hardship Withdrawals. If so provided by the Employer in Subsection
1.19(a) of the Adoption Agreement, a Participant who continues in employment as
an Employee may apply to the Administrator for a hardship withdrawal of all or
any portion of (a) his Deferral Contributions Account (excluding any earnings
thereon accrued after the later of December 31, 1988 or the last day of the last
Plan Year ending before July 1, 1989), if elected by the Employer in Subsection
1.19(a)(l)(A) of the Adoption Agreement or (b), if elected by the Employer in
Subsection 1.19(a)(l)(B) of the Adoption Agreement, such Accounts as may be
specified in Section (c) of the In-Service Withdrawals Addendum to the Adoption
Agreement. The minimum amount that a Participant may withdraw because of
hardship is the dollar amount specified by the Employer in Subsection 1.19(a) of
the Adoption Agreement, if any.

For purposes of this Section 10.05, a withdrawal is made on account of hardship
if made on account of an immediate and heavy financial need of the Participant
where such Participant lacks other available resources. The Administrator shall
direct the Trustee with respect to hardship withdrawals and those withdrawals
shall be based on the following special rules:

(a) The following are the only financial needs considered immediate and heavy:

(1) expenses incurred or necessary for medical care (that would be deductible
under Code Section 213(d), determined without regard to whether the expenses
exceed any applicable income limit) of the Participant, the Participant’s
spouse, children, or dependents;

(2) costs directly related to the purchase (excluding mortgage payments) of a
principal residence for the Participant;

(3) payment of tuition, related educational fees, and room and board for the
next 12 months of post-secondary education for the Participant, the
Participant’s spouse, children or dependents (as defined in Code Section 152,
without regard to subsections (b)(l), (b)(2), and (d)(l)(B) thereof);

(4) payments necessary to prevent the eviction of the Participant from, or a
foreclosure on the mortgage on, the Participant’s principal residence;

(5) payments for funeral or burial expenses for the Participant’s deceased
parent, spouse, child, or dependent (as defined in Code Section 152, without
regard to subsection (d)(l)(B) thereof);

(6) expenses for the repair of damage to the Participant’s principal residence
that would qualify for a casualty loss deduction under Code Section 165
(determined without regard to whether the loss exceeds any applicable income
limit); or

(7) any other financial need determined to be immediate and heavy under rules
and regulations issued by the Secretary of the Treasury or his delegate;
provided, however, that any such financial need shall constitute an immediate
and heavy need under this paragraph (7) no sooner than administratively
practicable following the date such rule or regulation is issued.

(b) A distribution shall be considered as necessary to satisfy an immediate and
heavy financial need of the Participant only if:

(1) The Participant has obtained all distributions, other than the hardship
withdrawal, and all nontaxable (at the time of the loan) loans currently
available under all plans maintained by the Employer or any Related Employer;

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

41



--------------------------------------------------------------------------------

(2) The Participant suspends Deferral Contributions and Employee Contributions
to the Plan for the 6-month period following receipt of his hardship withdrawal.
The suspension must also apply to all elective contributions and employee
contributions to all other qualified plans and non-qualified plans maintained by
the Employer or any Related Employer, other than any mandatory employee
contribution portion of a defined benefit plan, including stock option, stock
purchase, and other similar plans, but not including health and welfare benefit
plans (other than the cash or deferred arrangement portion of a cafeteria plan);
and

(3) The withdrawal amount is not in excess of the amount of an immediate and
heavy financial need (including amounts necessary to pay any Federal, state or
local income taxes or penalties reasonably anticipated to result from the
distribution).

10.06. Preservation of Prior Plan In-Service Withdrawal Rules. As indicated by
the Employer in Subsection 1.19(d) of the Adoption Agreement, to the extent
required under Code Section 411(d)(6), in-service withdrawals that were
available under a prior plan shall be available under the Plan.

(a) The following provisions shall apply to preserve prior in-service withdrawal
provisions.

(1) If the Plan is an amendment and restatement of a prior plan document or is a
transferee plan of a prior plan that provided for in-service withdrawals from a
Participant’s vested interest in his Matching Employer and/or Nonelective
Employer Contributions Accounts of amounts that have been held in such Accounts
for a specified period of time, a Participant shall be entitled to withdraw at
any time prior to his termination of employment, any vested interest in amounts
attributable to such Employer Contributions held in such Accounts for the period
of time specified by the Employer in Subsection 1.19(d)(l)(A) of the Adoption
Agreement. Any such withdrawal shall be subject to any restrictions applicable
under the prior plan or document that the Employer elects in Subsection
1.19(d)(1)(A)(i) of the Adoption Agreement to continue under the Plan as amended
and restated hereunder (other than any mandatory suspension of contributions
restriction).

(2) If the Plan is an amendment and restatement of a prior plan document or is a
transferee plan of a prior plan that provided for in-service withdrawals from a
Participant’s vested interest in his Matching Employer and/or Nonelective
Employer Contributions Accounts by Participants with at least 60 months of
participation, a Participant with at least 60 months of participation shall be
entitled to withdraw at any time prior to his termination of employment, his
vested interest held in such Accounts. Any such withdrawal shall be subject to
any restrictions applicable under the prior plan or document that the Employer
elects in Subsection 1.19(d)(l)(B)(i) of the Adoption Agreement to continue
under the Plan as amended and restated hereunder (other than any mandatory
suspension of contributions restriction).

(3) If the Plan is an amendment and restatement of a prior plan document or is a
transferee plan of a prior plan that provided for in-service withdrawals from a
Participant’s vested interest in his Matching Employer and/or Nonelective
Employer Contributions Accounts under any other circumstances, a Participant who
has met any applicable requirements, as set forth in the In-Service Withdrawals
Addendum to the Adoption Agreement, shall be entitled to withdraw at any time
prior to his termination of employment his vested interest held in such
Accounts. Any such withdrawal shall be subject to any restrictions applicable
under the prior plan or document that the Employer elects to continue under the
Plan as amended and restated hereunder, as set forth in the In-Service
Withdrawal Addendum to the Adoption Agreement.

(b) If the Plan is a transferee plan of a prior profit sharing plan that
provided for in-service withdrawals from any portion of a Participant’s Account
other than his Employee Contributions and/or Rollover Contributions Accounts, a
Participant who has met any applicable requirements, as set forth in the
In-Service Withdrawals Addendum to the Adoption Agreement, shall be entitled to
withdraw at any time

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

42



--------------------------------------------------------------------------------

prior to his termination of employment his vested interest in amounts
attributable to such prior profit sharing accounts, subject to any restrictions
applicable under the prior plan that the Employer elects to continue under the
Plan as amended and restated hereunder (other than any mandatory suspension of
contributions restriction), as set forth in the In-Service Withdrawals Addendum
to the Adoption Agreement.

10.07. Restrictions on In-Service Withdrawals. The following restrictions apply
to any in-service withdrawal made from a Participant’s Account under this
Article:

(a) If the provisions of Section 14.04 apply to a Participant’s Account, the
Participant must obtain the consent of his spouse, if any, to obtain an
in-service withdrawal.

(b) In-service withdrawals under this Article shall be made in a lump sum
payment, except that if the provisions of Section 14.04 apply to a Participant’s
Account, the Participant shall receive the in-service withdrawal in the form of
a “qualified joint and survivor annuity”, as defined in Subsection 14.01(a),
unless the consent rules in Section 14.05 are satisfied.

(c) Notwithstanding any other provision of the Plan to the contrary other than
the provisions of Section 11.02 or 12.04, a Participant shall not be permitted
to make an in-service withdrawal from his Account of amounts attributable to
contributions made to a money purchase pension plan, except employee and/or
rollover contributions that were held in a separate account(s) under such plan.

Article 11. Right to Benefits.

11.01. Normal or Early Retirement. Each Participant who continues in employment
as an Employee until his Normal Retirement Age or, if so provided by the
Employer in Subsection 1.14(b) of the Adoption Agreement, Early Retirement Age,
shall have a vested interest in his Account of 100 percent regardless of any
vesting schedule elected in Section 1.16 of the Adoption Agreement. If a
Participant retires upon the attainment of Normal or Early Retirement Age, such
retirement is referred to as a normal retirement.

11.02. Late Retirement. If a Participant continues in employment as an Employee
after his Normal Retirement Age, he shall continue to have a 100 percent vested
interest in his Account and shall continue to participate in the Plan until the
date he establishes with the Employer for his late retirement. Until he retires,
he has a continuing right to elect to receive distribution of all or any portion
of his Account in accordance with the provisions of Articles 12 and 13;
provided, however, that a Participant may not receive any portion of his
Deferral Contributions, Qualified Nonelective Employer Contributions, Qualified
Matching Employer Contributions, 401(k) Safe Harbor Matching Employer
Contributions, or 401(k) Safe Harbor Nonelective Employer Contributions Accounts
prior to his attainment of age 59 1/2.

11.03. Disability Retirement. If so provided by the Employer in Subsection
1.14(c) of the Adoption Agreement, a Participant who becomes disabled while
employed as an Employee shall have a 100 percent vested interest in his Account
regardless of any vesting schedule elected in Section 1.16 of the Adoption
Agreement. An Employee is considered disabled if he satisfies any of the
requirements for disability retirement selected by the Employer in Section 1.15
of the Adoption Agreement and terminates his employment with the Employer. Such
termination of employment is referred to as a disability retirement.

11.04. Death. A Participant who dies while employed as an Employee shall have a
100 percent vested interest in his Account and his designated Beneficiary shall
be entitled to receive the balance of his Account, plus any amounts thereafter
credited to his Account. If a Participant whose employment as an Employee has
terminated dies, his designated Beneficiary shall be entitled to receive the
Participant’s vested interest in his Account.

A copy of the death notice or other sufficient documentation must be filed with
and approved by the Administrator. If upon the death of the Participant there
is, in the opinion of the Administrator, no designated Beneficiary for part or
all of the Participant’s Account, such amount shall be paid to his surviving
spouse or, if none,

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

43



--------------------------------------------------------------------------------

to his estate (such spouse or estate shall be deemed to be the Beneficiary for
purposes of the Plan). If a Beneficiary dies after benefits to such Beneficiary
have commenced, but before they have been completed, and, in the opinion of the
Administrator, no person has been designated to receive such remaining benefits,
then such benefits shall be paid in a lump sum to the deceased Beneficiary’s
estate.

Subject to the requirements of Section 14.04, a Participant may designate a
Beneficiary, or change any prior designation of Beneficiary by giving notice to
the Administrator using procedures established by the Administrator. If more
than one person is designated as the Beneficiary, their respective interests
shall be as indicated on the designation form. In the case of a married
Participant, the Participant’s spouse shall be deemed to be the designated
Beneficiary unless the Participant’s spouse has consented to another designation
in the manner described in Section 14.06. Notwithstanding the foregoing, if a
Participant’s Account is subject to the requirements of Section 14.04 and the
Employer has specified in Subsection 1.20(d)(2)(B)(ii) of the Adoption Agreement
that less than 100 percent of the Participant’s Account that is subject to
Section 14.04 shall be used to purchase the “qualified preretirement survivor
annuity”, as defined in Section 14.01, the Participant may designate a
Beneficiary other than his spouse for the portion of his Account that would not
be used to purchase the “qualified preretirement survivor annuity,” regardless
of whether the spouse consents to such designation.

11.05. Other Termination of Employment. If a Participant terminates his
employment with the Employer and all Related Employers, if any, for any reason
other than death or normal, late, or disability retirement, he shall be entitled
to a termination benefit equal to the sum of (a) his vested interest in the
balance of his Matching Employer and/or Nonelective Employer Contributions
Account(s), other than the balance attributable to 401(k) Safe Harbor Matching
Employer and/or 401(k) Safe Harbor Nonelective Employer Contributions, such
vested interest to be determined in accordance with the vesting schedule(s)
selected by the Employer in Section 1.16 of the Adoption Agreement, and (b) the
balance of his Deferral, Employee, Qualified Nonelective Employer, 401(k) Safe
Harbor Nonelective Employer, Qualified Matching Employer, 401(k) Safe Harbor
Matching Employer, and Rollover Contributions Accounts.

11.06. Application for Distribution. Except as provided in Subsection 1.21(a) of
the Adoption Agreement or Section 13.02, a Participant (or his Beneficiary, if
the Participant has died) who is entitled to a distribution hereunder must make
application, using procedures established by the Administrator, for a
distribution from his Account and no such distribution shall be made without
proper application.

11.07. Application of Vesting Schedule Following Partial Distribution. If a
distribution from a Participant’s Matching Employer and/or Nonelective Employer
Contributions Account has been made to him at a time when his vested interest in
such Account balance is less than 100 percent, the vesting schedule(s) in
Section 1.16 of the Adoption Agreement shall thereafter apply only to the
balance of his Account attributable to Matching Employer and/or Nonelective
Employer Contributions allocated after such distribution. The balance of the
Account from which such distribution was made shall be transferred to a separate
account immediately following such distribution.

At any relevant time prior to a forfeiture of any portion thereof under
Section 11.08, a Participant’s vested interest in such separate account shall be
equal to P(AB+(RxD))-(RxD), where P is the Participant’s vested interest
expressed as a percentage at the relevant time determined under Section 11.05;
AB is the account balance of the separate account at the relevant time; D is the
amount of the distribution; and R is the ratio of the account balance at the
relevant time to the account balance after distribution. Following a forfeiture
of any portion of such separate account under Section 11.08 below, the
Participant’s vested interest in any balance in such separate account shall
remain 100 percent.

11.08. Forfeitures. If a Participant terminates his employment with the Employer
and all Related Employers before his vested interest in his Matching Employer
and/or Nonelective Employer Contributions Accounts is 100 percent, the
non-vested portion of his Account (including any amounts credited after his
termination of employment) shall be forfeited by him as follows:

(a) If the Inactive Participant elects to receive distribution of his entire
vested interest in his Account, the non-vested portion of his Account shall be
forfeited upon the complete distribution of such vested

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

44



--------------------------------------------------------------------------------

interest, subject to the possibility of reinstatement as provided in
Section 11.10. For purposes of this Subsection, if the value of an Employee’s
vested interest in his Account balance is zero, the Employee shall be deemed to
have received a distribution of his vested interest immediately following
termination of employment.

(b) If the Inactive Participant elects not to receive distribution of his vested
interest in his Account following his termination of employment, the non-vested
portion of his Account shall be forfeited after the Participant has incurred
five consecutive Breaks in Vesting Service.

No forfeitures shall occur solely as a result of a Participant’s withdrawal of
Employee Contributions.

11.09. Application of Forfeitures. Any forfeitures occurring during a Plan Year
shall be applied to reduce the contributions of the Employer, unless the
Employer has elected in Subsection 1.16(f)(l) of the Adoption Agreement that
such remaining forfeitures shall be allocated among the Accounts of Active
Participants who are eligible to receive allocations of Nonelective Employer
Contributions for the Plan Year in which the forfeiture occurs. Forfeitures that
are allocated among the Accounts of eligible Active Participants shall be
allocated as provided in the Adoption Agreement. Notwithstanding any other
provision of the Plan to the contrary, forfeitures shall first be used to pay
administrative expenses under the Plan, if so directed by the Employer. To the
extent that forfeitures are not used to reduce administrative expenses under the
Plan, as directed by the Employer, forfeitures will be applied in accordance
with this Section 11.09.

Pending application, forfeitures shall be held in the Permissible Investment
selected by the Employer for such purpose.

Notwithstanding any other provision of the Plan to the contrary, in no event may
forfeitures be used to reduce the Employer’s obligation to remit to the Trust
(or other appropriate Plan funding vehicle) loan repayments made pursuant to
Article 9, Deferral Contributions or Employee Contributions.

11.10. Reinstatement of Forfeitures. If a Participant forfeits any portion of
his Account under Subsection 11.08(a) because of distribution of his complete
vested interest in his Account, but again becomes an Eligible Employee, then the
amount so forfeited, without any adjustment for the earnings, expenses, losses,
or gains of the assets credited to his Account since the date forfeited, shall
be recredited to his Account (or to a separate account as described in
Section 11.07, if applicable) if he repays the entire amount of his distribution
not attributable to Employee Contributions before the earlier of:

(a) his incurring five-consecutive Breaks in Vesting Service following the date
complete distribution of his vested interest was made to him; or

(b) five years after his Reemployment Date.

If an Employee is deemed to have received distribution of his complete vested
interest as provided in Section 11.08, the Employee shall be deemed to have
repaid such distribution on his Reemployment Date.

Upon such an actual or deemed repayment, the provisions of the Plan (including
Section 11.07) shall thereafter apply as if no forfeiture had occurred. The
amount to be recredited pursuant to this paragraph shall be derived first from
the forfeitures, if any, which as of the date of recrediting have yet to be
applied as provided in Section 11.09 and, to the extent such forfeitures are
insufficient, from a special contribution to be made by the Employer.

11.11. Adjustment for Investment Experience. If any distribution under this
Article 11 is not made in a single payment, the amount retained by the Trustee
after the distribution shall be subject to adjustment until distributed to
reflect the income and gain or loss on the investments in which such amount is
invested and any expenses properly charged under the Plan and Trust to such
amounts.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

45



--------------------------------------------------------------------------------

Article 12. Distributions.

12.01. Restrictions on Distributions.

(a) Severance from Employment Rule. A Participant, or his Beneficiary, may not
receive a distribution from the Participant’s Deferral Contributions, Qualified
Nonelective Employer Contributions, Qualified Matching Employer Contributions,
401(k) Safe Harbor Matching Employer Contributions or 401(k) Safe Harbor
Nonelective Employer Contributions Accounts earlier than upon the Participant’s
severance from employment with the Employer and all Related Employers, death, or
disability, except as otherwise provided in Article 10, Section 11.02 or
Section 12.04. If the Employer elected Subsection 1.21(c) of the Adoption
Agreement, distribution from the Participant’s Deferral Contributions, Qualified
Nonelective Employer Contributions, Qualified Matching Employer Contributions,
401(k) Safe Harbor Matching Employer Contributions or 401(k) Safe Harbor
Nonelective Employer Contributions Accounts may be further postponed in
accordance with the provisions of Subsection 12.01(b) below.

(b) Same Desk Rule. If elected by the Employer in Subsection 1.21(c) of the
Adoption Agreement, a Participant, or his Beneficiary, may not receive a
distribution from the Participant’s Deferral Contributions, Qualified
Nonelective Employer Contributions, Qualified Matching Employer Contributions,
401(k) Safe Harbor Matching Employer Contributions or 401(k) Safe Harbor
Nonelective Employer Contributions Accounts earlier than upon the Participant’s
separation from service with the Employer and all Related Employers, death, or
disability, except as otherwise provided in Article 10, Section 11.02 or
Section 12.04. Notwithstanding the foregoing, amounts may also be distributed
from such Accounts, in the form of a lump sum only, upon

(1) The disposition by a corporation to an unrelated corporation of
substantially all of the assets (within the meaning of Code Section 409(d)(2))
used in a trade or business of such corporation if such corporation continues to
maintain the Plan with respect to the Participant after the disposition, but
only with respect to former Employees who continue employment with the
corporation acquiring such assets.

(2) The disposition by a corporation to an unrelated entity of such
corporation’s interest in a subsidiary (within the meaning of Code
Section 409(d)(3)) if such corporation continues to maintain the Plan with
respect to the Participant, but only with respect to former Employees who
continue employment with such subsidiary.

In addition to the distribution events described in paragraph (a) or (b) above,
as applicable, such amounts may also be distributed upon the termination of the
Plan provided that the Employer does not maintain another defined contribution
plan (other than an employee stock ownership plan as defined in Code
Section 4975(e)(7) or 409(a), a simplified employee pension plan as defined in
Code Section 408(k), a SIMPLE IRA plan as defined in Code Section 408(p), a plan
or contract described in Code Section 403(b) or a plan described in Code
Section 457(b) or (f)) at any time during the period beginning on the date of
plan termination and ending 12 months after all assets have been distributed
from the Plan. Subject to Section 14.04, such a distribution must be made in a
lump sum.

12.02. Timing of Distribution Following Retirement or Termination of Employment.
Except as otherwise elected by the Employer in Subsection 1.21(b) of the
Adoption Agreement and provided in the Postponed Distribution Addendum to the
Adoption Agreement, the balance of a Participant’s vested interest in his
Account shall be distributable upon his termination of employment with the
Employer and all Related Employers, if any, because of death, normal, early, or
disability retirement (as permitted under the Plan), or other termination of
employment. Notwithstanding the foregoing, a Participant may elect to postpone
distribution of his Account until the date in Subsection 1.21(a) of the Adoption
Agreement, unless the Employer has elected in Subsection 1.20(f)(1) of the
Adoption Agreement to cash out de minimus Accounts and the Participant’s vested
interest in his Account does not exceed the amount subject to automatic
distribution pursuant to Section 13.02. A Participant who elects to postpone
distribution has a continuing election to receive such distribution prior to the
date as of which distribution is required, unless such Participant is reemployed
as an Employee.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

46



--------------------------------------------------------------------------------

12.03. Participant Consent to Distribution. No distribution shall be made to the
Participant before he reaches his Normal Retirement Age (or age 62, if later)
without the Participant’s consent, unless the Employer has elected in Subsection
1.20(f)(l) of the Adoption Agreement to cash out de minimus Accounts and the
Participant’s vested interest in his Account does not exceed the amount subject
to automatic distribution pursuant to Section 13.02. Such consent shall be made
within the 90-day period ending on the Participant’s Annuity Starting Date.

If a Participant’s vested interest in his Account exceeds the maximum cash out
limit permitted under Code Section 411(a)(11)(A) ($5,000 as of January 1, 2005),
the consent of the Participant’s spouse must also be obtained if the
Participant’s Account is subject to the provisions of Section 14.04, unless the
distribution shall be made in the form of a “qualified joint and survivor
annuity” or “qualified preretirement survivor annuity” as those terms are
defined in Section 14.01. A spouse’s consent to early distribution, if required,
must satisfy the requirements of Section 14.06.

Neither the consent of the Participant nor the Participant’s spouse shall be
required to the extent that a distribution is required to satisfy Code
Section 401(a)(9) or Code Section 415. In addition, upon termination of the Plan
if it does not offer an annuity option (purchased from a commercial provider)
and if the Employer or any Related Employer does not maintain another defined
contribution plan (other than an employee stock ownership plan as defined in
Code Section 4975(e)(7)) the Participant’s Account shall, without the
Participant’s consent, be distributed to the Participant. However, if any
Related Employer maintains another defined contribution plan (other than an
employee stock ownership plan as defined in Code Section 4975(e)(7)) then the
Participant’s Account shall be transferred, without the Participant’s consent,
to the other plan if the Participant does not consent to an immediate
distribution.

12.04. Required Commencement of Distribution to Participants. In no event shall
distribution to a Participant commence later than the date in Section 1.21(a) of
the Adoption Agreement, which date shall not be later than the earlier of the
dates described in (a) and (b) below:

(a) unless the Participant (and his spouse, if appropriate) elects otherwise,
the 60th day after the close of the Plan Year in which occurs the latest of
(i) the date on which the Participant attains Normal Retirement Age, or age 65,
if earlier, (ii) the date on which the Participant’s employment with the
Employer and all Related Employers ceases, or (iii) the 10th anniversary of the
year in which the Participant commenced participation in the Plan; and

(b) the Participant’s Required Beginning Date.

Notwithstanding the provisions of Subsection 12.04(a) above, the failure of a
Participant (and the Participant’s spouse, if applicable) to consent to a
distribution shall be deemed to be an election to defer commencement of payment
as provided in Section 12.02 above.

12.05. Required Commencement of Distribution to Beneficiaries. Subject to the
requirements of Subsection 12.05(a) below, if a Participant dies before his
Annuity Starting Date, the Participant’s Beneficiary shall receive distribution
of the Participant’s vested interest in his Account in the form provided under
Article 13 or 14, as applicable, beginning as soon as reasonably practicable
following the date the Beneficiary’s application for distribution is filed with
the Administrator. If distribution is to be made to a Participant’s spouse, it
shall be made available within a reasonable period of time after the
Participant’s death that is no less favorable than the period of time applicable
to other distributions.

(a) Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire vested interest will be
distributed, or begin to be distributed, no later than as follows:

(1) If the Participant’s surviving spouse is the Participant’s sole “designated
beneficiary,” then, except as otherwise elected under Subsection 12.05(b),
minimum distributions, as described in Section 13.03, will begin to the
surviving spouse by December 31 of the calendar year immediately following the
calendar year in which the Participant died, or by December 31 of the calendar
year in which the Participant would have attained age 70 1/2, if later.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

47



--------------------------------------------------------------------------------

(2) If the Participant’s surviving spouse is not the Participant’s sole
“designated beneficiary,” then, except as otherwise elected under Subsection
12.05(b), minimum distributions, as described in Section 13.03, will begin to
the “designated beneficiary” by December 31 of the calendar year immediately
following the calendar year in which the Participant died.

(3) If there is no “designated beneficiary” as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire vested
interest will be distributed by December 31 of the calendar year containing the
fifth anniversary of the Participant’s death.

(4) If the Participant’s surviving spouse is the Participant’s sole “designated
beneficiary” and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Subsection 12.05(a), other
than Subsection 12.05(a)(1), will apply as if the surviving spouse were the
Participant.

For purposes of this Subsection 12.05(a), unless Subsection 12.05(a)(4) applies,
distributions are considered to begin on the Participant’s Required Beginning
Date. If Subsection 12.05(a)(4) applies, distributions are considered to begin
on the date distributions are required to begin to the surviving spouse under
Subsection 12.05(a)(l). If distributions under an annuity purchased from an
insurance company irrevocably commence to the Participant before the
Participant’s Required Beginning Date (or to the Participant’s surviving spouse
before the date distributions are required to begin to the surviving spouse
under Subsection 12.05(a)(1)), the date distributions are considered to begin is
the date distributions actually commence.

(b) Election of 5-Year Rule. Participants or Beneficiaries may elect on an
individual basis whether the 5-year rule described in Subsection 12.05(a)(3) or
the minimum distribution rule described in Section 13.03 applies to
distributions after the death of a Participant who has a “designated
beneficiary.” The election must be made no later than the earlier of
September 30 of the calendar year in which distribution would be required to
begin under Subsection 12.05(a), or by September 30 of the calendar year which
contains the fifth anniversary of the Participant’s (or, if applicable, the
surviving spouse’s) death. If neither the Participant nor the Beneficiary makes
an election under this Subsection 12.05(b), distributions will be made in
accordance with Subsection 12.05(a) and Section 13.03.

Subject to the requirements of Subsection 12.05(a) above, if a Participant dies
on or after his Annuity Starting Date, but before his entire vested interest in
his Account is distributed, his Beneficiary shall receive distribution of the
remainder of the Participant’s vested interest in his Account beginning as soon
as reasonably practicable following the Participant’s date of death in a form
that provides for distribution at least as rapidly as under the form in which
the Participant was receiving distribution.

For purposes of this Section 12.05, “designated beneficiary” is as defined in
Subsection 13.03(c)(1).

12.06. Whereabouts of Participants and Beneficiaries. The Administrator shall at
all times be responsible for determining the whereabouts of each Participant or
Beneficiary who may be entitled to benefits under the Plan and shall direct the
Trustee as to the maintenance of a current address of each such Participant or
Beneficiary. The Trustee shall be under no duty to make any distributions other
than those for which it has received satisfactory direction from the
Administrator.

Notwithstanding the foregoing, if the Trustee attempts to make a distribution in
accordance with the Administrator’s instructions but is unable to make such
distribution because the whereabouts of the distributee is unknown, the Trustee
shall notify the Administrator of such situation and thereafter the Trustee
shall be under no duty to make any further distributions to such distributee
until it receives further written instructions from the Administrator.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

48



--------------------------------------------------------------------------------

If the Administrator is unable after diligent attempts to locate a Participant
or Beneficiary who is entitled to a benefit under the Plan, the benefit
otherwise payable to such Participant or Beneficiary shall be forfeited and
applied as provided in Section 11.09. If a benefit is forfeited because the
Administrator determines that the Participant or Beneficiary cannot be found,
such benefit shall be reinstated by the Employer if a claim is filed by the
Participant or Beneficiary with the Administrator and the Administrator confirms
the claim to the Employer. Notwithstanding the above, forfeiture of a
Participant’s or Beneficiary’s benefit may occur only if a distribution could be
made to the Participant or Beneficiary without obtaining the Participant’s or
Beneficiary’s consent in accordance with the requirements of Section 1.411(a)-11
of the Treasury Regulations.

Article 13. Form of Distribution.

13.01. Normal Form of Distribution Under Profit Sharing Plan. Unless a
Participant’s Account is subject to the requirements of Section 14.03 or 14.04,
distributions to a Participant or to the Beneficiary of the Participant shall be
made in a lump sum in cash or, if elected by the Participant (or the
Participant’s Beneficiary, if applicable) and provided by the Employer in
Section 1.20 of the Adoption Agreement, under a systematic withdrawal plan
(installments). If elected by the Employer in Subsection 1.20(c) of the Adoption
Agreement and subject to the requirements of Article 14, if applicable, a
Participant whose employment has terminated and whose Account is distributable
in accordance with the provisions of Article 12 may elect to withdraw, in cash,
a portion of his vested interest in his Account at any time. A Participant (or
the Participant’s Beneficiary, if applicable) who is receiving distribution
under a systematic withdrawal plan may elect to accelerate installment payments
or to receive a lump sum distribution of the remainder of his Account balance.

Notwithstanding anything herein to the contrary, if distribution to a
Participant commences on the Participant’s Required Beginning Date as determined
under Subsection 2.01(uu); the Participant may elect to receive distributions
under a systematic withdrawal plan that provides the minimum distributions
required under Code Section 401(a)(9), as described in Section 13.03.

Distributions shall be made in cash, except that distributions may be made in
Fund Shares of marketable securities (as defined in Code Section 731(c)(2)),
other than Fund Shares of Employer Stock as defined in Section 20.12, at the
election of the Participant, pursuant to the qualifying rollover of such
distribution to a Fidelity Investments® individual retirement account.

13.02. Cash Out Of Small Accounts. Notwithstanding any other provision of the
Plan to the contrary, if the Employer elected to cash out small Accounts as
provided in Subsection 1.20(f)(1) of the Adoption Agreement, and a Participant’s
vested interest in his Account does not exceed $1,000 the Participant’s vested
interest in his Account shall be distributed in a lump sum following the
Participant’s termination of employment because of retirement, disability, or
other termination of employment. If elected by the Employer in Subsection
1.20(f)(1)(A) of the Adoption Agreement, if a mandatory distribution greater
than $1,000 is made to a Participant in accordance with the provisions of this
Section prior to the Participant’s Normal Retirement Age (or age 62, if later)
and the Participant does not elect to have such distribution paid directly to an
eligible retirement plan specified by the Participant in a direct rollover or to
receive such distribution directly, then the Administrator will pay the
distribution in a direct rollover to an individual retirement plan designated by
the Administrator. For purposes of determining whether an amount being
distributed pursuant to this Section 13.02 will be subject to a direct rollover
by the Administrator, a Participant’s Roth 401(k) Contributions Account will be
considered separately from the amount within the Participant’s non-Roth Account.

If the Employer elected to cash out small Accounts as provided in Subsection
1.20(f)(1) of the Adoption Agreement and if distribution is to be made to a
Participant’s Beneficiary following the death of the Participant and the
Beneficiary’s vested interest in the Participant’s Account does not exceed the
maximum cash out limit permitted under Code Section 411(a)(11)(A) ($5,000 as of
January 1, 2005), distribution shall be made to the Beneficiary in a lump sum
following the Participant’s death.

13.03. Minimum Distributions. Unless a Participant’s vested interest in his
Account is distributed in the form of an annuity purchased from an insurance
company or in a single sum on or before the Participant’s Required

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

49



--------------------------------------------------------------------------------

Beginning Date, as of the first “distribution calendar year” distributions will
be made in accordance with this Section. If the Participant’s vested interest in
his Account is distributed in the form of an annuity purchased from an insurance
company, distributions thereunder will be made in accordance with the
requirements of Code Section 401(a)(9) and the Treasury Regulations issued
thereunder.

Notwithstanding the foregoing or any other provisions of this Section,
distributions may be made under a designation made before January 1, 1984, in
accordance with Section 242(b)(2) of the Tax Equity and Fiscal Responsibility
Act (TEFRA) and the provisions of Subsection 13.03(d) below.

(a) Required Minimum Distributions During a Participant’s Lifetime. During a
Participant’s lifetime, the minimum amount that will be distributed for each
“distribution calendar year” is the lesser of:

(1) the quotient obtained by dividing the Participant’s “account balance” by the
distribution period in the Uniform Lifetime Table set forth in Section
1.401(a)(9)-9 of the Treasury Regulations, using the Participant’s age as of the
Participant’s birthday in the “distribution calendar year”; or

(2) if the Participant’s sole “designated beneficiary” for the “distribution
calendar year” is the Participant’s spouse, the quotient obtained by dividing
the Participant’s “account balance” by the number in the Joint and Last Survivor
Table set forth in Section 1.401(a)(9)-9 of the Treasury Regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the “distribution calendar year.”

Required minimum distributions will be determined under this Subsection 13.03(a)
beginning with the first “distribution calendar year” and up to and including
the “distribution calendar year” that includes the Participant’s date of death.

(b) Required Minimum Distributions After Participant’s Death.

(1) If a Participant dies on or after the date distributions begin and there is
a “designated beneficiary,” the minimum amount that will be distributed for each
“distribution calendar year” after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s “account balance” by the longer
of the remaining “life expectancy” of the Participant or the remaining “life
expectancy” of the Participant’s “designated beneficiary,” determined as
follows:

(A) The Participant’s remaining “life expectancy” is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.

(B) If the Participant’s surviving spouse is the Participant’s sole “designated
beneficiary,” the remaining life expectancy of the surviving spouse is
calculated for each distribution calendar year after the year of the
Participant’s death using the surviving spouse’s age as of the spouse’s birthday
in that year. For “distribution calendar years” after the year of the surviving
spouse’s death, the remaining “life expectancy” of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse’s birthday in
the calendar year of the spouse’s death, reduced by one for each subsequent
calendar year.

(C) If the Participant’s surviving spouse is not the Participant’s sole
“designated beneficiary,” the “designated beneficiary’s” remaining “life
expectancy” is calculated using the age of the “designated beneficiary” in the
year following the year of the Participant’s death, reduced by one for each
subsequent year.

(2) If the Participant dies on or after the date distributions begin and there
is no “designated beneficiary” as of September 30 of the year after the year of
the Participant’s death, the minimum

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

50



--------------------------------------------------------------------------------

amount that will be distributed for each “distribution calendar year” after the
year of the Participant’s death is the quotient obtained by dividing the
Participant’s “account balance” by the Participant’s remaining “life expectancy”
calculated using the age of the Participant in the year of death, reduced by one
for each subsequent year.

(3) Unless the Participant or Beneficiary elects otherwise in accordance with
Subsection 12.05(b), if the Participant dies before the date distributions begin
and there is a “designated beneficiary,” the minimum amount that will be
distributed for each “distribution calendar year” after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
“account balance” by the remaining “life expectancy” of the Participant’s
“designated beneficiary,” determined as provided in Subsection 13.03(b)(1).

(4) If the Participant dies before the date distributions begin and there is no
“designated beneficiary” as of September 30 of the year following the year of
the Participant’s death, distribution of the Participant’s full vested interest
in his Account will be completed by December 31 of the calendar year containing
the fifth anniversary of the Participant’s death.

(5) If the Participant dies before the date distributions begin, the
Participant’s surviving spouse is the Participant’s sole “designated
beneficiary,” and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Subsection 12.05(a)(1), Subsections
13.03(b)(3) and (4) will apply as if the surviving spouse were the Participant.

For purposes of this Subsection 13.03(b), unless Subsection 13.03(b)(5) applies,
distributions are considered to begin on the Participant’s Required Beginning
Date. If Subsection 13.03(b)(5) applies, distributions are considered to begin
on the date distributions are required to begin to the surviving spouse under
Subsection 12.05(a)(1). If distributions under an annuity purchased from an
insurance company irrevocably commence to the Participant before the
Participant’s Required Beginning Date (or to the Participant’s surviving spouse
before the date distributions are required to begin to the surviving spouse
under Subsection 12.05(a)(1)), the date distributions are considered to begin is
the date distributions actually commence.

(c) Definitions. For purposes of this Section 13.03, the following special
definitions shall apply:

(1) “Designated beneficiary” means the individual who is the Participant’s
Beneficiary as defined under Section 2.01(g) and is the designated beneficiary
under Code Section 401(a)(9) and Section 1.401(a)(9)-4 of the Treasury
Regulations.

(2) “Distribution calendar year” means a calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first “distribution calendar year” is the calendar year immediately
preceding the calendar year which contains the Participant’s Required Beginning
Date. For distributions beginning after the Participant’s death, the first
“distribution calendar year” is the calendar year in which distributions are
required to begin under Subsection 12.05(a). The required minimum distribution
for the Participant’s first “distribution calendar year” will be made on or
before the Participant’s Required Beginning Date. The required minimum
distribution for other “distribution calendar years,” including the required
minimum distribution for the “distribution calendar year” in which the
Participant’s Required Beginning Date occurs, will be made on or before
December 31 of that “distribution calendar year.”

(3) “Life expectancy” means life expectancy as computed by use of the Single
Life Table in Section 1.401(a)(9)-9 of the Treasury Regulations.

(4) A Participant’s “account balance” means the balance of the Participant’s
vested interest in his Account as of the last valuation date in the calendar
year immediately preceding the

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

51



--------------------------------------------------------------------------------

“distribution calendar year” (valuation calendar year) increased by the amount
of any contributions made and allocated or forfeitures allocated to the Account
as of dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the
valuation date. The “account balance” for the valuation calendar year includes
any amounts rolled over or transferred to the Plan either in the valuation
calendar year or in the “distribution calendar year” if distributed or
transferred in the valuation calendar year.

(d) Section 242(b)(2) Elections. Notwithstanding any other provisions of this
Section and subject to the requirements of Article 14, if applicable,
distribution on behalf of a Participant, including a five-percent owner, may be
made pursuant to an election under Section 242(b)(2) of the Tax Equity and
Fiscal Responsibility Act of 1982 and in accordance with all of the following
requirements:

(1) The distribution is one which would not have disqualified the Trust under
Code Section 401(a)(9), if applicable, or any other provisions of Code
Section 401(a), as in effect prior to the effective date of Section 242(a) of
the Tax Equity and Fiscal Responsibility Act of 1982.

(2) The distribution is in accordance with a method of distribution elected by
the Participant whose vested interest in his Account is being distributed or, if
the Participant is deceased, by a Beneficiary of such Participant.

(3) Such election was in writing, was signed by the Participant or the
Beneficiary, and was made before January 1, 1984.

(4) The Participant had accrued a benefit under the Plan as of December 31,
1983.

(5) The method of distribution elected by the Participant or the Beneficiary
specifies the form of the distribution, the time at which distribution will
commence, the period over which distribution will be made, and in the case of
any distribution upon the Participant’s death, the Beneficiaries of the
Participant listed in order of priority.

A distribution upon death shall not be made under this Subsection 13.03(d)
unless the information in the election contains the required information
described above with respect to the distributions to be made upon the death of
the Participant. For any distribution which commences before January 1, 1984,
but continues after December 31, 1983, the Participant or the Beneficiary to
whom such distribution is being made will be presumed to have designated the
method of distribution under which the distribution is being made, if this
method of distribution was specified in writing and the distribution satisfies
the requirements in Subsections 13.03(d)(1) and (5). If an election is revoked,
any subsequent distribution will be in accordance with the other provisions of
the Plan. Any changes in the election will be considered to be a revocation of
the election. However, the mere substitution or addition of another Beneficiary
(one not designated as a Beneficiary in the election), under the election will
not be considered to be a revocation of the election, so long as such
substitution or addition does not alter the period over which distributions are
to be made under the election directly, or indirectly (for example, by altering
the relevant measuring life).

The Administrator shall direct the Trustee regarding distributions necessary to
comply with the minimum distribution rules set forth in this Section 13.03.

13.04. Direct Rollovers. Notwithstanding any other provision of the Plan to the
contrary, a “distributee” may elect, at the time and in the manner prescribed by
the Administrator, to have any portion or all of an “eligible rollover
distribution” paid directly to an “eligible retirement plan” specified by the
“distributee” in a direct rollover; provided, however, that a “distributee” may
not elect a direct rollover with respect to a portion of an “eligible rollover
distribution” if such portion totals less than $500. In applying the $500
minimum on rollovers of a portion of a distribution, any “eligible rollover
distribution” from a Participant’s Roth 401(k) Contributions Account will be
considered separately from any “eligible rollover distribution” from the
Participant’s non-Roth Account.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

52



--------------------------------------------------------------------------------

The portion of any “eligible rollover distribution” consisting of Employee
Contributions may only be rolled over to an individual retirement account or
annuity described in Code Section 408(a) or (b) or to a qualified defined
contribution plan described in Code Section 401(a) or 403(a) that provides for
separate accounting with respect to such accounts, including separate accounting
for the portion of such “eligible rollover distribution” that is includible in
income and the portion that is not includible in income. That portion of any
“eligible rollover distribution” consisting of Roth 401(k) Contributions, may
only be rolled over to another designated Roth account established for the
individual under an applicable retirement plan described in Code
Section 402A(e)(1) that provides for “designated Roth contributions”, as defined
in Section 6.01, or to a Roth individual retirement account described in Code
Section 408A, subject to the rules of Code Section 402(c).

For purposes of this Section 13.04, the following definitions shall apply:

(a) “Distributee” means a Participant, the Participant’s surviving spouse, and
the Participant’s spouse or former spouse who is the alternate payee under a
qualified domestic relations order, who is entitled to receive a distribution
from the Participant’s vested interest in his Account.

(b) “Eligible retirement plan” means an individual retirement account described
in Code Section 408(a), an individual retirement annuity described in Code
Section 408(b), an annuity plan described in Code Section 403(a), a qualified
defined contribution plan described in Code Section 401(a), an annuity contract
described in Code Section 403(b), an eligible deferred compensation plan
described in Code Section 457(b) that is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state, provided that such 457 plan provides for separate
accounting with respect to such rolled over amounts, that accepts “eligible
rollover distributions”, or a Roth individual retirement account described in
Code Section 408A.

(c) “Eligible rollover distribution” means any distribution of all or any
portion of the balance to the credit of the “distributee”, except that an
“eligible rollover distribution” does not include the following:

(1) any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the “distributee” or the joint lives (or joint life expectancies)
of the “distributee” and the “distributee’s” designated beneficiary, or for a
specified period of ten years or more;

(2) any distribution to the extent such distribution is required under Code
Section 401(a)(9); or

(3) any hardship withdrawal made in accordance with the provisions of
Section 10.05 or the In-Service Withdrawals Addendum to the Adoption Agreement.

13.05. Notice Regarding Timing and Form of Distribution. Within the period
beginning 90 days before a Participant’s Annuity Starting Date and ending 30
days before such date, the Administrator shall provide such Participant with
written notice containing a general description of the material features of each
form of distribution available under the Plan and an explanation of the
financial effect of electing each form of distribution available under the Plan.
The notice shall also inform the Participant of his right to defer receipt of
the distribution until the date in Subsection 1.21(a) of the Adoption Agreement
and his right to make a direct rollover.

Distribution may commence fewer than 30 days after such notice is given,
provided that:

(a) the Administrator clearly informs the Participant that the Participant has a
right to a period of at least 30 days after receiving the notice to consider the
decision of whether or not to elect a distribution (and, if applicable, a
particular distribution option);

(b) the Participant, after receiving the notice, affirmatively elects a
distribution, with his spouse’s written consent, if necessary;

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

53



--------------------------------------------------------------------------------

(c) if the Participant’s Account is subject to the requirements of
Section 14.04, the following additional requirements apply:

(1) the Participant is permitted to revoke his affirmative distribution election
at any time prior to the later of (A) his Annuity Starting Date or (B) the
expiration of the seven-day period beginning the day after such notice is
provided to him; and

(2) distribution does not begin to such Participant until such revocation period
ends.

13.06. Determination of Method of Distribution. Subject to Section 13.02, the
Participant shall determine the method of distribution of benefits to himself
and may determine the method of distribution to his Beneficiary. If the
Participant does not determine the method of distribution to his Beneficiary or
if the Participant permits his Beneficiary to override his determination, the
Beneficiary, in the event of the Participant’s death, shall determine the method
of distribution of benefits to himself as if he were the Participant. A
determination by the Beneficiary must be made no later than the close of the
calendar year in which distribution would be required to begin under
Section 12.05 or, if earlier, the close of the calendar year in which the fifth
anniversary of the death of the Participant occurs.

13.07. Notice to Trustee. The Administrator shall notify the Trustee in any
medium acceptable to the Trustee, which may be specified in the Service
Agreement, whenever any Participant or Beneficiary is entitled to receive
benefits under the Plan. The Administrator’s notice shall indicate the form of
payment of benefits that such Participant or Beneficiary shall receive, (in the
case of distributions to a Participant) the name of any designated Beneficiary
or Beneficiaries, and such other information as the Trustee shall require.

Article 14. Superseding Annuity Distribution Provisions.

14.01. Special Definitions. For purposes of this Article, the following special
definitions shall apply:

(a) “Qualified joint and survivor annuity” means (1) if the Participant is not
married on his Annuity Starting Date, an immediate annuity payable for the life
of the Participant or (2) if the Participant is married on his Annuity Starting
Date, an immediate annuity for the life of the Participant with a survivor
annuity for the life of the Participant’s spouse (to whom the Participant was
married on the Annuity Starting Date) equal to 50 percent (or the percentage
designated in Subsection 1.20(d)(2)(A)(i)(I) or 1.20(d)(2)(B)(i), as applicable,
of the Adoption Agreement) of the amount of the annuity which is payable during
the joint lives of the Participant and such spouse, provided that the survivor
annuity shall not be payable to a Participant’s spouse if such spouse is not the
same spouse to whom the Participant was married on his Annuity Starting Date.

(b) “Qualified preretirement survivor annuity” means an annuity purchased with
at least 50 percent of a Participant’s vested interest in his Account that is
payable for the life of a Participant’s surviving spouse. The Employer shall
specify that portion of a Participant’s vested interest in his Account that is
to be used to purchase the “qualified preretirement survivor annuity” in
Section 1.20 of the Adoption Agreement.

14.02. Applicability. The provisions of this Article shall apply to a
Participant’s Account if:

(a) the Plan includes assets transferred from a money purchase pension plan;

(b) the Plan is an amendment and restatement of a plan that provided an annuity
form of payment and such form of payment has not been eliminated pursuant to
Subsection 1.20(e) of the Adoption Agreement;

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

54



--------------------------------------------------------------------------------

(c) the Plan is an amendment and restatement of a plan that provided an annuity
form of payment and such form of payment has been eliminated pursuant to
Subsection 1.20(e) of the Adoption Agreement, but the Participant elected a life
annuity form of payment before the effective date of the elimination;

(d) the Participant’s Account contains assets attributable to amounts directly
or indirectly transferred from a plan that provided an annuity form of payment
and such form of payment has not been eliminated pursuant to Subsection 1.20(e)
of the Adoption Agreement;

(e) the Participant’s Account contains assets attributable to amounts directly
or indirectly transferred from a plan that provided an annuity form of payment
and such form of payment has been eliminated pursuant to Subsection 1.20(e) of
the Adoption Agreement, but the Participant elected a life annuity form of
payment before the effective date of the elimination.

14.03. Annuity Form of Payment. To the extent provided in Section 1.20 of the
Adoption Agreement, a Participant may elect distributions made in whole or in
part in the form of an annuity contract. Any annuity contract distributed under
the Plan shall be subject to the provisions of this Section 14.03 and, to the
extent provided therein, Sections 14.04 through 14.09.

(a) At the direction of the Administrator, the Trustee shall purchase the
annuity contract on behalf of a Participant or Beneficiary from an insurance
company. Such annuity contract shall be nontransferable.

(b) The terms of the annuity contract shall comply with the requirements of the
Plan and distributions under such contract shall be made in accordance with Code
Section 401(a)(9) and the Treasury Regulations issued thereunder.

(c) The annuity contract may provide for payment over the life of the
Participant and, upon the death of the Participant, may provide a survivor
annuity continuing for the life of the Participant’s designated Beneficiary.
Such an annuity may provide for an annuity certain feature for a period not
exceeding the life expectancy of the Participant or, if the annuity is payable
to the Participant and a designated Beneficiary, the joint life and last
survivor expectancy of the Participant and such Beneficiary. If the Participant
dies prior to his Annuity Starting Date, the annuity contract distributed to the
Participant’s Beneficiary may provide for payment over the life of the
Beneficiary, and may provide for an annuity certain feature for a period not
exceeding the life expectancy of the Beneficiary. The types of annuity contracts
provided under the Plan shall be limited to the types of annuities described in
Section 1.20 of the Adoption Agreement and the Forms of Payment Addendum to the
Adoption Agreement.

(d) The annuity contract must provide for nonincreasing payments.

14.04. “Qualified Joint and Survivor Annuity” and “Qualified Preretirement
Survivor Annuity” Requirements. The requirements of this Section 14.04 apply to
a Participant’s Account if:

(a) the Plan includes assets transferred from a money purchase pension plan;

(b) the Employer has selected in Subsection 1.20(d)(2)(B) of the Adoption
Agreement that distribution in the form of a life annuity is the normal form of
distribution with respect to such Participant’s Account; or

(c) the Employer has selected in Subsection 1.20(d)(2)(A) of the Adoption
Agreement that distribution in the form of a life annuity is an optional form of
distribution with respect to such Participant’s Account and the Participant is
permitted to elect and has elected distribution in the form of an annuity
contract payable over the life of the Participant.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

55



--------------------------------------------------------------------------------

If a Participant’s Account is subject to the requirements of this Section 14.04,
distribution shall be made to the Participant with respect to such Account in
the form of a “qualified joint and survivor annuity” (with a survivor annuity in
the percentage amount specified by the Employer in Subsection 1.20 of the
Adoption Agreement) in the amount that can be purchased with such Account unless
the Participant waives the “qualified joint and survivor annuity” as provided in
Section 14.05. If the Participant dies prior to his Annuity Starting Date,
distribution shall be made to the Participant’s surviving spouse, if any, in the
form of a “qualified preretirement survivor annuity” in the amount that can be
purchased with such Account unless the Participant waives the “qualified
preretirement survivor annuity” as provided in Section 14.05, or the
Participant’s surviving spouse elects in writing to receive distribution in one
of the other forms of payment provided under the Plan. A Participant’s Account
that is subject to the requirements of this Section 14.04 shall be used to
purchase the “qualified preretirement survivor annuity” and the balance of the
Participant’s vested interest in his Account that is not used to purchase the
“qualified preretirement survivor annuity” shall be distributed to the
Participant’s designated Beneficiary in accordance with the provisions of
Sections 11.04 and 12.05.

14.05. Waiver of the “Qualified Joint and Survivor Annuity” and/or “Qualified
Preretirement Survivor Annuity” Rights. A Participant may waive the “qualified
joint and survivor annuity” described in Section 14.04 and elect another form of
distribution permitted under the Plan at any time during the 90-day period
ending on his Annuity Starting Date; provided, however, that if the Participant
is married, his spouse must consent in writing to such election as provided in
Section 14.06.

A Participant may waive the “qualified preretirement survivor annuity” and
designate a non-spouse Beneficiary at any time during the “applicable election
period”; provided, however, that the Participant’s spouse must consent in
writing to such election as provided in Section 14.06. The “applicable election
period” begins on the later of (1) the date the Participant’s Account becomes
subject to the requirements of Section 14.04 or (2) the first day of the Plan
Year in which the Participant attains age 35 or, if he terminates employment
prior to such date, the date he terminates employment with the Employer and all
Related Employers. The “applicable election period” ends on the earlier of the
Participant’s Annuity Starting Date or the date of the Participant’s death. A
Participant whose employment has not terminated may elect to waive the
“qualified preretirement survivor annuity” prior to the Plan Year in which he
attains age 35, provided that any such waiver shall cease to be effective as of
the first day of the Plan Year in which the Participant attains age 35.

A Participant’s waiver of the “qualified joint and survivor annuity” or
“qualified preretirement survivor annuity” shall be valid only if the applicable
notice described in Section 14.07 or 14.08 has been provided to the Participant.

14.06. Spouse’s Consent to Waiver. A spouse’s written consent to a Participant’s
waiver of the “qualified joint and survivor annuity” or “qualified preretirement
survivor annuity” forms of distribution must acknowledge the effect of the
Participant’s election and must be witnessed by a Plan representative or a
notary public. In addition, the spouse’s written consent must either (a) specify
the form of distribution elected instead of the “qualified joint and survivor
annuity”, if applicable, and that such form may not be changed (except to a
“qualified joint and survivor annuity”) without written spousal consent and
specify any non-spouse Beneficiary designated by the Participant, if applicable,
and that such designation may not be changed without written spousal consent or
(b) acknowledge that the spouse has the right to limit consent as provided in
clause (a) above, but permit the Participant to change the form of distribution
elected or the designated Beneficiary without the spouse’s further consent.

A Participant’s spouse shall be deemed to have given written consent to a
Participant’s waiver if the Participant establishes to the satisfaction of a
Plan representative that spousal consent cannot be obtained because the spouse
cannot be located or because of other circumstances set forth in Code
Section 401(a)(l1) and Treasury Regulations issued thereunder.

Any written consent given or deemed to have been given by a Participant’s spouse
hereunder shall be irrevocable and shall be effective only with respect to such
spouse and not with respect to any subsequent spouse.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

56



--------------------------------------------------------------------------------

A spouse’s consent to a Participant’s waiver shall be valid only if the
applicable notice described in Section 14.07 or 14.08 has been provided to the
Participant.

14.07. Notice Regarding “Qualified Joint and Survivor Annuity”. The notice
provided to a Participant under Section 14.05 shall include a written
explanation of (a) the terms and conditions of the “qualified joint and survivor
annuity” provided herein, (b) the financial effect of receiving payment under
the “qualified joint and survivor annuity”, (c) the Participant’s right to make,
and the effect of, an election to waive the “qualified joint and survivor
annuity”, (d) the rights of the Participant’s spouse under Section 14.06, and
(e) the Participant’s right to revoke an election to waive the “qualified joint
and survivor annuity” prior to his Annuity Starting Date.

14.08. Notice Regarding “Qualified Preretirement Survivor Annuity”. If a
Participant’s Account is subject to the requirements of Section 14.04, the
Participant shall be provided with a written explanation of the “qualified
preretirement survivor annuity” comparable to the written explanation provided
with respect to the “qualified joint and survivor annuity”, as described in
Section 14.07. Such explanation shall be furnished within whichever of the
following periods ends last:

(a) the period beginning with the first day of the Plan Year in which the
Participant reaches age 32 and ending with the end of the Plan Year preceding
the Plan Year in which he reaches age 35;

(b) a reasonable period ending after the Employee becomes an Active Participant;

(c) a reasonable period ending after Section 14.04 first becomes applicable to
the Participant’s Account; or

(d) in the case of a Participant who separates from service before age 35, a
reasonable period ending after such separation from service.

For purposes of the preceding sentence, the two-year period beginning one year
prior to the date of the event described in Subsection 14.08(b), (c) or
(d) above, whichever is applicable, and ending one year after such date shall be
considered reasonable, provided, that in the case of a Participant who separates
from service under Subsection 14.08(d) above and subsequently recommences
employment with the Employer, the applicable period for such Participant shall
be redetermined in accordance with this Section 14.08.

14.09. Former Spouse. For purposes of this Article, a former spouse of a
Participant shall be treated as the spouse or surviving spouse of the
Participant, and a current spouse shall not be so treated, to the extent
required under a qualified domestic relations order, as defined in Code
Section 414(p).

Article 15. Top-Heavy Provisions.

15.01. Definitions. For purposes of this Article, the following special
definitions shall apply:

(a) “Determination date” means, for any Plan Year subsequent to the first Plan
Year, the last day of the preceding Plan Year. For the first Plan Year of the
Plan, “determination date” means the last day of that Plan Year.

(b) “Determination period” means the Plan Year containing the “determination
date”.

(c) “Distribution period” means (i) for any distribution made to an employee on
account of severance from employment, death, disability, or termination of a
plan which would have been part of the “required aggregation group” had it not
been terminated, the one-year period ending on the “determination date” and
(ii) for any other distribution, the five-year period ending on the
“determination date”.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

57



--------------------------------------------------------------------------------

(d) “Key employee” means any Employee or former Employee (including any deceased
Employee) who at any time during the “determination period” was (1) an officer
of the Employer or a Related Employer having annual Compensation greater than
the dollar amount specified in Code Section 416(i)(1)(A)(I) adjusted under Code
Section 416(i)(1) for Plan Years beginning after December 31, 2002 (e.g.,
$135,000 for Plan Years beginning in 2005), (2) a five-percent owner of the
Employer or a Related Employer, or (3) a one-percent owner of the Employer or a
Related Employer having annual Compensation of more than $150,000. The
determination of who is a “key employee” shall be made in accordance with Code
Section 416(i)(1) and any applicable guidance or regulations issued thereunder.

(e) “Permissive aggregation group” means the “required aggregation group” plus
any other qualified plans of the Employer or a Related Employer which, when
considered as a group with the “required aggregation group”, would continue to
satisfy the requirements of Code Sections 401(a)(4) and 410.

(f) “Required aggregation group” means:

(1) Each qualified plan of the Employer or Related Employer in which at least
one “key employee” participates, or has participated at any time during the
“determination period” or, unless and until modified by future Treasury
guidance, any of the four preceding Plan Years (regardless of whether the plan
has terminated), and

(2) any other qualified plan of the Employer or Related Employer which enables a
plan described in Subsection 15.01(f)(1) above to meet the requirements of Code
Section 401(a)(4) or 410.

(g) “Top-heavy plan” means a plan in which any of the following conditions
exists:

(1) the “top-heavy ratio” for the plan exceeds 60 percent and the plan is not
part of any “required aggregation group” or “permissive aggregation group”;

(2) the plan is a part of a “required aggregation group” but not part of a
“permissive aggregation group” and the “top-heavy ratio” for the “required
aggregation group” exceeds 60 percent; or

(3) the plan is a part of a “required aggregation group” and a “permissive
aggregation group” and the “top-heavy ratio” for both groups exceeds 60 percent.

Notwithstanding the foregoing, a plan is not a “top-heavy plan” for a Plan Year
if it consists solely of a cash or deferred arrangement that satisfies the
nondiscrimination requirements under Code Section 401(k) by application of Code
Section 401(k)(12) and, if matching contributions are provided under such plan,
satisfies the nondiscrimination requirements under Code Section 401(m) by
application of Code Section 401(m)(11).

(h) “Top-heavy ratio” means:

(1) With respect to the Plan, or with respect to any “required aggregation
group” or “permissive aggregation group” that consists solely of defined
contribution plans (including any simplified employee pension, as defined in
Code Section 408(k)), a fraction, the numerator of which is the sum of the
account balances of all “key employees” under the plans as of the “determination
date” (including any part of any account balance distributed during the
“distribution period”), and the denominator of which is the sum of all account
balances (including any part of any account balance distributed during the
“distribution period”) of all participants under the plans as of the
“determination date”. Both the numerator and denominator of the “top-heavy
ratio” shall be increased, to the extent required by Code Section 416, to
reflect any contribution which is due but unpaid as of the “determination date”.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

58



--------------------------------------------------------------------------------

(2) With respect to any “required aggregation group” or “permissive aggregation
group” that includes one or more defined benefit plans which, during the
“determination period”, has covered or could cover an Active Participant in the
Plan, a fraction, the numerator of which is the sum of the account balances
under the defined contribution plans for all “key employees” and the present
value of accrued benefits under the defined benefit plans for all “key
employees”, and the denominator of which is the sum of the account balances
under the defined contribution plans for all participants and the present value
of accrued benefits under the defined benefit plans for all participants. Both
the numerator and denominator of the “top-heavy ratio” shall be increased for
any distribution of an account balance or an accrued benefit made during the
“distribution period” and any contribution due but unpaid as of the
“determination date”.

For purposes of Subsections 15.01(h)(1) and (2) above, the value of accounts
shall be determined as of the most recent “determination date” and the present
value of accrued benefits shall be determined as of the date used for computing
plan costs for minimum funding that falls within 12 months of the most recent
“determination date”, except as provided in Code Section 416 and the regulations
issued thereunder for the first and second plan years of a defined benefit plan.
When aggregating plans, the value of accounts and accrued benefits shall be
calculated with reference to the “determination dates” that fall within the same
calendar year.

The accounts and accrued benefits of a Participant who is not a “key employee”
but who was a “key employee” in a prior year, or who has not performed services
for the Employer or any Related Employer at any time during the one-year period
ending on the “determination date”, shall be disregarded. The calculation of the
“top-heavy ratio”, and the extent to which distributions, rollovers, and
transfers are taken into account, shall be made in accordance with Code
Section 416 and the regulations issued thereunder. Deductible employee
contributions shall not be taken into account for purposes of computing the
“top-heavy ratio”.

For purposes of determining if the Plan, or any other plan included in a
“required aggregation group” of which the Plan is a part, is a “top-heavy plan”,
the accrued benefit in a defined benefit plan of an Employee other than a “key
employee” shall be determined under the method, if any, that uniformly applies
for accrual purposes under all plans maintained by the Employer or a Related
Employer, or, if there is no such method, as if such benefit accrued not more
rapidly than the slowest accrual rate permitted under the fractional accrual
rate of Code Section 411(b)(1)(C).

15.02. Application. If the Plan is or becomes a “top-heavy plan” in any Plan
Year or is automatically deemed to be a “top-heavy plan” in accordance with the
Employer’s selection in Subsection 1.22(a)(1) of the Adoption Agreement, the
provisions of this Article shall apply and shall supersede any conflicting
provision in the Plan. Notwithstanding the foregoing, the provisions of this
Article shall not apply if Subsection 1.22(a)(3) of the Adoption Agreement is
selected.

15.03. Minimum Contribution. Except as otherwise specifically provided in this
Section 15.03, the Nonelective Employer Contributions made for the Plan Year on
behalf of any Active Participant who is not a “key employee”, when combined with
the Matching Employer Contributions made on behalf of such Active Participant
for the Plan Year, shall not be less than the lesser of three percent (or five
percent, if selected by the Employer in Subsection 1.22(b) of the Adoption
Agreement) of such Participant’s Compensation for the Plan Year or, in the case
where neither the Employer nor any Related Employer maintains a defined benefit
plan which uses the Plan to satisfy Code Section 401(a)(4) or 410, the largest
percentage of Employer contributions made on behalf of any “key employee” for
the Plan Year, expressed as a percentage of the “key employee’s” Compensation
for the Plan Year. Catch-Up Contributions made on behalf of a “key employee” for
the Plan Year shall not be taken into account for purposes of determining the
amount of the minimum contribution required hereunder.

If an Active Participant is entitled to receive a minimum contribution under
another qualified plan maintained by the Employer or a Related Employer that is
a “top-heavy plan”, no minimum contribution shall be made hereunder unless the
Employer has provided in Subsection 1.22(b)(1) of the Adoption Agreement that
the

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

59



--------------------------------------------------------------------------------

minimum contribution shall be made under this Plan in any event. If the Employer
has provided in Subsection 1.22(b)(2) that an alternative means shall be used to
satisfy the minimum contribution requirements where an Active Participant is
covered under multiple plans that are “top-heavy plans”, no minimum contribution
shall be required under this Section, except as provided under the 416
Contributions Addendum to the Adoption Agreement. If a minimum contribution is
required to be made under the Plan for the Plan Year on behalf of an Active
Participant who is not a “key employee” and who is a participant in a defined
benefit plan maintained by the Employer or a Related Employer that is aggregated
with the Plan, the minimum contribution shall not be less than five percent of
such Participant’s Compensation for the Plan Year.

The minimum contribution required under this Section 15.03 shall be made to the
Account of an Active Participant even though, under other Plan provisions, the
Active Participant would not otherwise be entitled to receive a contribution, or
would have received a lesser contribution for the Plan Year, because (a) the
Active Participant failed to complete the Hours of Service requirement selected
by the Employer in Subsection 1.11(e) or 1.12(d) of the Adoption Agreement, or
(b) the Participant’s Compensation was less than a stated amount; provided,
however, that no minimum contribution shall be made for a Plan Year to the
Account of an Active Participant who is not employed by the Employer or a
Related Employer on the last day of the Plan Year.

That portion of a Participant’s Account that is attributable to minimum
contributions required under this Section 15.03, to the extent required to be
nonforfeitable under Code Section 416(b), may not be forfeited under Code
Section 411(a)(3)(B).

15.04. Determination of Minimum Required Contribution. For purposes of
determining the amount of any minimum contribution required to be made on behalf
of a Participant who is not a “key employee” for a Plan Year, the Matching
Employer Contributions made on behalf of such Participant and the Nonelective
Employer Contributions allocated to such Participant for the Plan Year shall be
aggregated. If the aggregate amount of such contributions, when expressed as a
percentage of such Participant’s Compensation for the Plan Year, is less than
the minimum contribution required to be made to such Participant under
Section 15.03, the Employer shall make an additional contribution on behalf of
such Participant in an amount that, when aggregated with the Matching Employer
Contributions and Nonelective Employer Contributions previously allocated to
such Participant, will equal the minimum contribution required to be made to
such Participant under Section 15.03.

15.05. Accelerated Vesting. For any Plan Year in which the Plan is or is deemed
to be a “top-heavy plan” and all Plan Years thereafter, the top-heavy vesting
schedule provided in Subsection 1.22(c) of the Adoption Agreement shall
automatically apply to the Plan. The top-heavy vesting schedule applies to all
benefits within the meaning of Code Section 411(a)(7) except those already
subject to a vesting schedule which vests at least as rapidly in all cases as
the schedule elected in Subsection 1.22(c) of the Adoption Agreement, including
benefits accrued before the Plan becomes a “top-heavy plan”. Notwithstanding the
foregoing provisions of this Section 15.05, the top-heavy vesting schedule does
not apply to the Account of any Participant who does not have an Hour of Service
after the Plan initially becomes or is deemed to have become a “top-heavy plan”
and such Employee’s Account attributable to Employer Contributions shall be
determined without regard to this Section 15.05.

15.06. Exclusion of Collectively-Bargained Employees. Notwithstanding any other
provision of this Article 15, Employees who are included in a unit covered by an
agreement which the Secretary of Labor finds to be a collective bargaining
agreement between employee representatives and one or more employers shall not
be included in determining whether or not the Plan is a “top-heavy plan”. In
addition, such Employees shall not be entitled to a minimum contribution under
Section 15.03 or accelerated vesting under Section 15.05, unless otherwise
provided in the collective bargaining agreement.

Article 16. Amendment and Termination.

16.01. Amendments by the Employer that do Not Affect Volume submitter Status.
The Employer reserves the authority through a board of directors’ resolution or
similar action, subject to the provisions of Article 1 and Section 16.04, to
amend the Plan as provided herein, and such amendment shall not affect the
status of the Plan as a volume submitter plan.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

60



--------------------------------------------------------------------------------

(a) The Employer may amend the Adoption Agreement to make a change or changes in
the provisions previously elected by it. Such amendment may be made either by
(1) completing an amended Adoption Agreement, or (2) adopting an amendment in
the form provided by the Volume Submitter Sponsor. Any such amendment must be
filed with the Trustee.

(b) The Employer may adopt certain model amendments published by the Internal
Revenue Service which specifically provide that their adoption shall not cause
the Plan to be treated as an individually designed plan.

16.02. Amendments by the Employer Adopting Provisions not Included in Volume
Submitter Specimen Plan. The Employer reserves the authority, subject to the
provisions of Section 16.04, to amend the Plan by adopting provisions that are
not included in the Volume Submitter Sponsor’s specimen plan. Any such amendment
shall be made through use of the Superseding Provisions Addendum to the Adoption
Agreement. Any such amendment may affect the Plan’s status as a volume submitter
adopter.

16.03. Amendment by the Volume Submitter Sponsor. Effective as of the date the
Volume Submitter Sponsor receives approval from the Internal Revenue Service of
its Volume Submitter specimen plan, the Volume Submitter Sponsor may in its
discretion amend the volume submitter plan at any time, which amendment may also
apply to the Plan maintained by the Employer. The Volume Submitter Sponsor shall
satisfy any recordkeeping and notice requirements imposed by the Internal
Revenue Service in order to maintain its amendment authority. The Volume
Submitter Sponsor shall provide a copy of any such amendment to each Employer
adopting its volume submitter plan at the Employer’s last known address as shown
on the books maintained by the Volume Submitter Sponsor or its affiliates.

Notwithstanding the above, the Volume Submitter Sponsor will no longer have the
authority to amend the Plan on behalf of an adopting Employer as of the earlier
of (a) the date the Internal Revenue Service requires the Employer to file Form
5300 as an individually-designed plan as a result of an Employer amendment to
the Plan to incorporate a type of plan that is not allowable in the Volume
Submitter program, as described in Section 16.02 of Rev. Proc. 2005-16 (or the
successor thereto), or (b) the date the Employer’s Plan is otherwise considered
an individually-designed plan due to the nature and extent of amendments, as
described in Section 24.03 of Rev. Proc. 2005-16 (or the successor thereto).

16.04. Amendments Affecting Vested Interest and/or Accrued Benefits. Except as
permitted by Section 16.05, Section 1.20(e) of the Adoption Agreement, and/or
Code Section 411(d)(6) and regulations issued thereunder, no amendment to the
Plan shall be effective to the extent that it has the effect of decreasing a
Participant’s Account or eliminating an optional form of benefit with respect to
benefits attributable to service before the amendment. Furthermore, if the
vesting schedule of the Plan is amended, the nonforfeitable interest of a
Participant in his Account, determined as of the later of the date the amendment
is adopted or the date it becomes effective, shall not be less than the
Participant’s nonforfeitable interest in his Account determined without regard
to such amendment.

If the Plan’s vesting schedule is amended because of a change to “top-heavy
plan” status, as described in Subsection 15.01(g), the accelerated vesting
provisions of Section 15.05 shall continue to apply for all Plan Years
thereafter, regardless of whether the Plan is a “top-heavy plan” for such Plan
Year.

If the Plan’s vesting schedule is amended and an Active Participant’s vested
interest, as calculated by using the amended vesting schedule, is less in any
year than the Active Participant’s vested interest calculated under the Plan’s
vesting schedule immediately prior to the amendment, the amended vesting
schedule shall apply only to Employees first hired on or after the effective
date of the change in vesting schedule.

16.05. Retroactive Amendments made by Volume Submitter Sponsor. An amendment
made by the Volume Submitter Sponsor in accordance with Section 16.03 may be
made effective on a date prior to the first day of the Plan Year in which it is
adopted if, in published guidance, the Internal Revenue Service either permits
or requires such an amendment to be made to enable the Plan and Trust to satisfy
the applicable requirements of the Code and all requirements for the retroactive
amendment are satisfied.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

61



--------------------------------------------------------------------------------

16.06. Termination and Discontinuation of Contributions. The Employer has
adopted the Plan with the intention and expectation that assets shall continue
to be held under the Plan on behalf of Participants and their Beneficiaries
indefinitely and, unless the Plan is a frozen plan as provided in Subsection
1.01(g)(5) of the Adoption Agreement, that contributions under the Plan shall be
continued indefinitely. However, said Employer has no obligation or liability
whatsoever to maintain the Plan for any length of time and may amend the Plan to
discontinue contributions under the Plan or terminate the Plan at any time
without any liability hereunder for any such discontinuance or termination.

If the Plan is not already a frozen plan, the Employer may amend the Plan to
discontinue further contributions to the Plan by selecting Subsection 1.01(g)(5)
of the Adoption Agreement. An Employer that has selected in Subsection
1.01(g)(5) of the Adoption Agreement may change its selection and provide for
contributions under the Plan to recommence with the intention that such
contributions continue indefinitely, as provided in the preceding paragraph.

The Employer may terminate the Plan by written notice delivered to the Trustee.
Notwithstanding the effective date of the termination of the Plan, loan payments
being made pursuant to Section 9.07 shall continue to be remitted to the Trust
until the loan has been defaulted or distributed pursuant to Sections 9.10 and
9.11 or Section 9.13, respectively.

16.07. Distribution upon Termination of the Plan. Upon termination or partial
termination of the Plan or complete discontinuance of contributions thereunder,
each Participant (including a terminated Participant with respect to amounts not
previously forfeited by him) who is affected by such termination or partial
termination or discontinuance shall have a vested interest in his Account of 100
percent. Subject to Section 12.01 and Article 14, upon receipt of instructions
from the Administrator, the Trustee shall distribute to each Participant or
other person entitled to distribution the balance of the Participant’s Account
in a single lump sum payment. In the absence of such instructions, the Trustee
shall notify the Administrator of such situation and the Trustee shall be under
no duty to make any distributions under the Plan until it receives instructions
from the Administrator. Upon the completion of such distributions, the Trust
shall terminate, the Trustee shall be relieved from all liability under the
Trust, and no Participant or other person shall have any claims thereunder,
except as required by applicable law.

If distribution is to be made to a Participant or Beneficiary who cannot be
located, following the Administrator’s completion of such search methods as
described in applicable Department of Labor guidance, the Administrator shall
give instructions to the Trustee to roll over the distribution to an individual
retirement account established by the Administrator in the name of the missing
Participant or Beneficiary, which account shall satisfy the requirements of the
Department of Labor automatic rollover safe harbor generally applicable to
amounts less than or equal to the maximum cashout amount specified in Code
Section 401(a)(31)(B)(ii) ($5,000 as of January 1, 2005) that are mandatorily
distributed from the Plan. In the absence of such instructions, the Trustee
shall make no distribution to the distributee.

16.08. Merger or Consolidation of Plan; Transfer of Plan Assets. In case of any
merger or consolidation of the Plan with, or transfer of assets and liabilities
of the Plan to, any other plan, provision must be made so that each Participant
would, if the Plan then terminated, receive a benefit immediately after the
merger, consolidation or transfer which is equal to or greater than the benefit
he would have been entitled to receive immediately before the merger,
consolidation or transfer if the Plan had then terminated.

Article 17. Amendment and Continuation of Prior Plan; Transfer of Funds to or
from Other Qualified Plans.

17.01. Amendment and Continuation of Prior Plan. In the event the Employer has
previously established a plan (the “prior plan”) which is a defined contribution
plan under the Code and which on the date of adoption of the Plan meets the
applicable requirements of Code Section 401(a), the Employer may, in accordance
with the provisions of the prior plan, amend and restate the prior plan in the
form of the Plan and become the Employer hereunder, subject to the following:

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

62



--------------------------------------------------------------------------------

(a) Subject to the provisions of the Plan, each individual who was a Participant
in the prior plan immediately prior to the effective date of such amendment and
restatement shall become a Participant in the Plan on the effective date of the
amendment and restatement, provided he is an Eligible Employee as of that date.

(b) Except as provided in Section 16.04, no election may be made under the
vesting provisions of the Adoption Agreement if such election would reduce the
benefits of a Participant under the Plan to less than the benefits to which he
would have been entitled if he voluntarily separated from the service of the
Employer immediately prior to such amendment and restatement.

(c) No amendment to the Plan shall decrease a Participant’s accrued benefit or
eliminate an optional form of benefit, except as permitted under Subsection
1.20(e) of the Adoption Agreement.

(d) The amounts standing to the credit of a Participant’s account immediately
prior to such amendment and restatement which represent the amounts properly
attributable to (1) contributions by the Participant and (2) contributions by
the Employer and forfeitures shall constitute the opening balance of his Account
or Accounts under the Plan.

(e) Amounts being paid to an Inactive Participant or to a Beneficiary in
accordance with the provisions of the prior plan shall continue to be paid in
accordance with such provisions.

(f) Any election and waiver of the “qualified preretirement survivor annuity”,
as defined in Section 14.01, in effect after August 23, 1984, under the prior
plan immediately before such amendment and restatement shall be deemed a valid
election and waiver of Beneficiary under Section 14.04 if such designation
satisfies the requirements of Sections 14.05 and 14.06, unless and until the
Participant revokes such election and waiver under the Plan.

(g) All assets of the predecessor trust shall be invested by the Trustee as soon
as reasonably practicable pursuant to Article 8. The Employer agrees to assist
the Trustee in any way requested by the Trustee in order to facilitate the
transfer of assets from the predecessor trust to the Trust Fund.

17.02. Transfer of Funds from an Existing Plan. The Employer may from time to
time direct the Trustee, in accordance with such rules as the Trustee may
establish, to accept cash, allowable Fund Shares or participant loan promissory
notes transferred for the benefit of Participants from a trust forming part of
another qualified plan under the Code, provided such plan is a defined
contribution plan. Such transferred assets shall become assets of the Trust as
of the date they are received by the Trustee. Such transferred assets shall be
credited to Participants’ Accounts in accordance with their respective interests
immediately upon receipt by the Trustee. A Participant’s vested interest under
the Plan in transferred assets which were fully vested and nonforfeitable under
the transferring plan or which were transferred to the Plan in a manner intended
to satisfy the requirements of subsection (b) of this Section 17.02 shall be
fully vested and nonforfeitable at all times. A Participant’s interest under the
Plan in transferred assets which were transferred to the Plan in a manner
intended to satisfy the requirements of subsection (a) of this Section 17.02
shall be determined in accordance with the terms of the Plan, but applying the
Plan’s vesting schedule or the transferor plan’s vesting schedule, whichever is
more favorable, for each year of Vesting Service completed by the Participant.
Such transferred assets shall be invested by the Trustee in accordance with the
provisions of Subsection 17.01(g) as if such assets were transferred from a
prior plan, as defined in Section 17.01. Except as otherwise provided below, no
transfer of assets in accordance with this Section 17.02 may cause a loss of an
accrued or optional form of benefit protected by Code Section 41 l(d)(6).

The terms of the Plan as in effect at the time of the transfer shall apply to
the amounts transferred regardless of whether such application would have the
effect of eliminating or reducing an optional form of benefit protected by Code
Section 411(d)(6) which was previously available with respect to any amount
transferred to the Plan pursuant to this Section 17.02, provided that such
transfer satisfies the requirements set forth in either (a) or (b):

 

  (a) (1) The transfer is conditioned upon a voluntary, fully informed election
by the Participant to transfer his entire account balance to the Plan. As an
alternative to the transfer, the Participant is offered the opportunity to
retain the form of benefit previously available to him (or, if the transferor
plan is terminated, to receive any optional form of benefit for which the
participant is eligible under the transferor plan as required by Code
Section 411(d)(6));

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

63



--------------------------------------------------------------------------------

(2) If the defined contribution plan from which the transfer is made includes a
qualified cash or deferred arrangement, the Plan includes a cash or deferred
arrangement;

(3) The defined contribution plan from which the transfer is made is not a money
purchase pension plan and

(4) The transfer is made either in connection with an asset or stock
acquisition, merger or other similar transaction involving a change in employer
of the employees of a trade or business (i.e., an acquisition or disposition
within the meaning of Section 1.410(b)-2(f) of the Treasury Regulations) or in
connection with the participant’s change in employment status such that the
participant is not entitled to additional allocations under the transferor plan.

 

  (b) (1) The transfer satisfies the requirements of subsection (a)(1) of this
Section 17.02;

(2) The transfer occurs at a time when the Participant is eligible, under the
terms of the transferor plan, to receive an immediate distribution of his
account;

(3) The transfer occurs at a time when the participant is not eligible to
receive an immediate distribution of his entire nonforfeitable account balance
in a single sum distribution that would consist entirely of an eligible rollover
distribution within the meaning of Code Section 401(a)(31)(C); and

(4) The amount transferred, together with the amount of any contemporaneous Code
Section 401(a)(31) direct rollover to the Plan, equals the entire nonforfeitable
account of the participant whose account is being transferred.

It is the Employer’s obligation to ensure that all assets of the Plan, other
than those maintained in a separate trust or fund pursuant to the provisions of
Section 20.10, are transferred to the Trustee. The Trustee shall have no
liability for and no duty to inquire into the administration of such transferred
assets for periods prior to the transfer.

17.03. Acceptance of Assets by Trustee. The Trustee shall not accept assets
which are not either in a medium proper for investment under the Plan, as set
forth in the Plan and the Service Agreement, or in cash. Such assets shall be
accompanied by instructions in writing (or such other medium as may be
acceptable to the Trustee) showing separately the respective contributions by
the prior employer and by the Participant, and identifying the assets
attributable to such contributions. The Trustee shall establish such accounts as
may be necessary or appropriate to reflect such contributions under the Plan.
The Trustee shall hold such assets for investment in accordance with the
provisions of Article 8, and shall in accordance with the instructions of the
Employer make appropriate credits to the Accounts of the Participants for whose
benefit assets have been transferred.

17.04. Transfer of Assets from Trust. The Employer may direct the Trustee to
transfer all or a specified portion of the Trust assets to any other plan or
plans maintained by the Employer or the employer or employers of an Inactive
Participant or Participants, provided that the Trustee has received evidence
satisfactory to it that such other plan meets all applicable requirements of the
Code, subject to the following:

(a) The assets so transferred shall be accompanied by instructions from the
Employer naming the persons for whose benefit such assets have been transferred,
showing separately the respective contributions by the Employer and by each
Inactive Participant, if any, and identifying the assets attributable to the
various contributions. The Trustee shall not transfer assets hereunder until all
applicable filing requirements are met. The Trustee shall have no further
liabilities with respect to assets so transferred.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

64



--------------------------------------------------------------------------------

(b) A transfer of assets made pursuant to this Section 17.04 may result in the
elimination or reduction of an optional form of benefit protected by Code
Section 411(d)(6), provided that the transfer satisfies the requirements set
forth in either (1) or (2):

 

  (1) (i) The transfer is conditioned upon a voluntary, fully informed election
by the Participant to transfer his entire Account to the other defined
contribution plan. As an alternative to the transfer, the Participant is offered
the opportunity to retain the form of benefit previously available to him (or,
if the Plan is terminated, to receive any optional form of benefit for which the
Participant is eligible under the Plan as required by Code Section 411(d)(6));

(ii) If the Plan includes a qualified cash or deferred arrangement under Code
Section 401(k), the defined contribution plan to which the transfer is made must
include a qualified cash or deferred arrangement; and

(iii) The transfer is made either in connection with an asset or stock
acquisition, merger or other similar transaction involving a change in employer
of the employees of a trade or business (i.e., an acquisition or disposition
within the meaning of Section 1.410(b)-2(f) of the Treasury Regulations) or in
connection with the Participant’s change in employment status such that the
Participant becomes an Inactive Participant.

 

  (2) (i) The transfer satisfies the requirements of subsection (1)(i) of this
Section 17.04;

(ii) The transfer occurs at a time when the Participant is eligible, under the
terms of the Plan, to receive an immediate distribution of his benefit;

(iii) The transfer occurs at a time when the Participant is not eligible to
receive an immediate distribution of his entire nonforfeitable Account in a
single sum distribution that would consist entirely of an eligible rollover
distribution within the meaning of Code Section 401(a)(31)(C);

(iv) The Participant is fully vested in the transferred amount in the transferee
plan; and

(v) The amount transferred, together with the amount of any contemporaneous Code
Section 401(a)(31) direct rollover to the transferee plan, equals the entire
nonforfeitable Account of the Participant whose Account is being transferred.

Article 18. Miscellaneous.

18.01. Communication to Participants. The Plan shall be communicated to all
Eligible Employees by the Employer promptly after the Plan is adopted.

18.02. Limitation of Rights. Neither the establishment of the Plan and the
Trust, nor any amendment thereof, nor the creation of any fund or account, nor
the payment of any benefits, shall be construed as giving to any Participant or
other person any legal or equitable right against the Employer, Administrator or
Trustee, except as provided herein; and in no event shall the terms of
employment or service of any Participant be modified or in any way affected
hereby. It is a condition of the Plan, and each Participant expressly agrees by
his participation herein, that each Participant shall look solely to the assets
held in the Trust for the payment of any benefit to which he is entitled under
the Plan.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

65



--------------------------------------------------------------------------------

18.03. Nonalienabilitv of Benefits. Except as provided in Code Sections
401(a)(13)(C) and (D) (relating to offsets ordered or required under a criminal
conviction involving the Plan, a civil judgment in connection with a violation
or alleged violation of fiduciary responsibilities under ERISA, or a settlement
agreement between the Participant and the Department of Labor in connection with
a violation or alleged violation of fiduciary responsibilities under ERISA),
Section 1.401(a)-13(b)(2) of the Treasury Regulations (relating to Federal tax
levies), or as otherwise required by law, the benefits provided hereunder shall
not be subject to alienation, assignment, garnishment, attachment, execution or
levy of any kind, either voluntarily or involuntarily, and any attempt to cause
such benefits to be so subjected shall not be recognized. The preceding sentence
shall also apply to the creation, assignment, or recognition of a right to any
benefit payable with respect to a Participant pursuant to a domestic relations
order, unless such order is determined in accordance with procedures established
by the Administrator to be a qualified domestic relations order, as defined in
Code Section 414(p), or any domestic relations order entered before January 1,
1985.

18.04. Qualified Domestic Relations Orders Procedures. The Administrator must
establish reasonable procedures to determine the qualified status of a domestic
relations order. Upon receiving a domestic relations order, the Participant and
any alternate payee named in the order shall be notified, in writing, of the
receipt of the order and the Plan’s procedures for determining the qualified
status of the order. Within a reasonable period of time after receiving the
domestic relations order, the Administrator must determine the qualified status
of the order. The Participant and each alternate payee shall be provided notice
of such determination by mailing to the individual’s address specified in the
domestic relations order, or in a manner consistent with the Department of Labor
regulations.

If any portion of the Participant’s Account is payable during the period the
Administrator is making its determination of the qualified status of the
domestic relations order, the Administrator must make a separate accounting of
the amounts payable. If the Administrator determines the order is a qualified
domestic relations order within 18 months of the date amounts first are payable
following receipt of the order, the Administrator shall direct the Trustee to
distribute the payable amounts in accordance with the order. If the
determination of the qualified status of the order is not made within the
18-month determination period, the Administrator shall direct the Trustee to
distribute the payable amounts in the manner the Plan would distribute if the
order did not exist and shall apply the order prospectively if the Administrator
later determines that the order is a qualified domestic relations order.

The Trustee shall set up segregated accounts for each alternate payee as
directed by the Administrator.

A domestic relations order shall not fail to be deemed a qualified domestic
relations order merely because it permits distribution or requires segregation
of all or part of a Participant’s Account with respect to an alternate payee
prior to the Participant’s earliest retirement age (as defined in Code
Section 414(p)) under the Plan. A distribution to an alternate payee prior to
the Participant’s attainment of the earliest retirement age is available only if
the order provides for distribution at that time and the alternate payee
consents to a distribution occurring prior to the Participant’s attainment of
earliest retirement age.

Notwithstanding any other provisions of this Section or of a domestic relations
order, if the Employer has elected to cash out small Accounts as provided in
Subsection 1.20(f)(l) of the Adoption Agreement and the alternate payee’s
benefits under the Plan do not exceed the maximum cash out limit permitted under
Code Section 411(a)(ll)(A) ($5,000 as of January 1, 2005), distribution shall be
made to the alternate payee in a lump sum as soon as practicable following the
Administrator’s determination that the order is a qualified domestic relations
order.

18.05. Application of Plan Provisions for Multiple Employer Plans.
Notwithstanding any other provision of the Plan to the contrary, if one of the
Employers designated in Subsection 1.02(b) of the Adoption Agreement is or
ceases to be a Related Employer (hereinafter “un-Related Employer”), the Plan
shall be treated as a multiple employer plan (as defined in Code Section 413(c))
in accordance with applicable guidance.

For the period, if any, that the Plan is a multiple employer plan, each
un-Related Employer shall be treated as a separate Employer for purposes of
contributions, application of the “ADP” and “ACP” tests described in Sections
6.03 and 6.06, top-heavy determinations and application of the top-heavy
requirements under Article 15,

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

66



--------------------------------------------------------------------------------

and application of such other Plan provisions as the Employers determine to be
appropriate. For any such period, the Volume Submitter Sponsor shall continue to
treat the Employer as participating in this volume submitter plan arrangement
for purposes of notice or other communications in connection with the Plan, and
other Plan-related services. The Administrator shall be responsible for
administering the Plan as a multiple employer plan.

18.06. Veterans Reemployment Rights. Notwithstanding any other provision of the
Plan to the contrary, contributions, benefits, and service credit with respect
to qualified military service shall be provided in accordance with Code
Section 414(u) and the regulations thereunder. The Administrator shall notify
the Trustee of any Participant with respect to whom additional contributions are
made because of qualified military service. Additional contributions made to the
Plan pursuant to Code Section 414(u) shall be treated as Deferral Contributions
(if Option 1.07(a)(5) is selected in the Adoption Agreement, including, to the
extent designated by the Participant, Roth 401(k) Contributions), Employee
Contributions, Matching Employer Contributions, Qualified Matching Employer
Contributions, Qualified Nonelective Employer Contributions, or Nonelective
Employer Contributions based on the character of the contribution they are
intended to replace; provided, however, that the Plan shall not be treated as
failing to meet the requirements of Code Section 401(a)(4), 401(k)(3),
401(k)(12), 401(m), 410(b), or 416 by reason of the making of or the right to
make such contribution.

18.07. Facility of Payment. In the event the Administrator determines, on the
basis of medical reports or other evidence satisfactory to the Administrator,
that the recipient of any benefit payments under the Plan is incapable of
handling his affairs by reason of minority, illness, infirmity or other
incapacity, the Administrator may direct the Trustee to disburse such payments
to a person or institution designated by a court which has jurisdiction over
such recipient or a person or institution otherwise having the legal authority
under state law for the care and control of such recipient. The receipt by such
person or institution of any such payments shall be complete acquittance
therefore, and any such payment to the extent thereof, shall discharge the
liability of the Trust for the payment of benefits hereunder to such recipient.

18.08. Information between Employer and/or Administrator and Trustee. The
Employer and/or Administrator will furnish the Trustee, and the Trustee will
furnish the Employer and/or Administrator, with such information relating to the
Plan and Trust as may be required by the other in order to carry out their
respective duties hereunder, including without limitation information required
under the Code and any regulations issued or forms adopted by the Treasury
Department thereunder or under the provisions of ERISA and any regulations
issued or forms adopted by the Department of Labor thereunder.

18.09. Effect of Failure to Qualify Under Code. Notwithstanding any other
provision contained herein, if the Employer’s plan fails to be a qualified plan
under the Code, such plan can no longer participate in this volume submitter
plan arrangement and shall be considered an individually designed plan.

18.10. Directions. Notices and Disclosure. Any notice or other communication in
connection with this Plan shall be deemed delivered in writing if addressed as
follows and if either actually delivered at said address or, in the case of a
letter, three business days shall have elapsed after the same shall have been
deposited in the United States mail, first-class postage prepaid and registered
or certified:

(a) If to the Employer or Administrator, to it at the address as the
Administrator shall direct pursuant to the Service Agreement;

(b) If to the Trustee, to it at the address set forth in Subsection 1.03(a) of
the Adoption Agreement;

or, in each case at such other address as the addressee shall have specified by
written notice delivered in accordance with the foregoing to the addressor’s
then effective notice address.

Any direction, notice or other communication provided to the Employer, the
Administrator or the Trustee by another party which is stipulated to be in
written form under the provisions of this Plan may also be provided in any
medium which is permitted under applicable law or regulation. Any written
communication or disclosure to

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

67



--------------------------------------------------------------------------------

Participants required under the provisions of this Plan may be provided in any
other medium (electronic, telephone or otherwise) that is permitted under
applicable law or regulation.

18.11. Governing Law. The Plan and the accompanying Adoption Agreement shall be
construed, administered and enforced according to ERISA, and to the extent not
preempted thereby, the laws of the Commonwealth of Massachusetts.

18.12. Discharge of Duties by Fiduciaries. The Trustee, the Employer and any
other fiduciary shall discharge their duties under the Plan in accordance with
the requirements of ERISA solely in the interests of Participants and their
Beneficiaries and with the care, skill, prudence, and diligence under the
applicable circumstances that a prudent man acting in a like capacity and
familiar with such matters would use in conducting an enterprise of like
character with like aims.

Article 19. Plan Administration.

19.01. Powers and Responsibilities of the Administrator. Except to the extent
such authority is delegated to the Investment Professional as agent for the
Employer, as provided in Section 19.02, the Administrator has the full power and
the full responsibility to administer the Plan in all of its details, subject,
however, to the requirements of ERISA. The Administrator is the agent for
service of legal process for the Plan. In addition to the powers and authorities
expressly conferred upon it in the Plan, the Administrator shall have all such
powers and authorities as may be necessary to carry out the provisions of the
Plan, including the discretionary power and authority to interpret and construe
the provisions of the Plan, such interpretation to be final and conclusive on
all persons claiming benefits under the Plan; to make benefit determinations; to
utilize the correction programs or systems established by the Internal Revenue
Service (such as the Employee Plans Compliance and Resolution System) or the
Department of Labor; and to resolve any disputes arising under the Plan. The
Administrator may, by written instrument, allocate and delegate its fiduciary
responsibilities in accordance with ERISA Section 405, including allocation of
such responsibilities to an administrative committee formed to administer the
Plan.

19.02. Delegation of Authority to Investment Professional. The Employer may
authorize the Investment Professional to act as its agent with respect to any of
the nonfiduciary powers, duties, and responsibilities retained by the Employer
or the Administrator under the Plan. The Investment Professional may execute
such instructions and directions as may be necessary to perform such powers,
duties, and responsibilities in the manner provided under the Plan.

19.03. Nondiscriminatory Exercise of Authority. Whenever, in the administration
of the Plan, any discretionary action by the Administrator is required, the
Administrator shall exercise its authority in a nondiscriminatory manner so that
all persons similarly situated shall receive substantially the same treatment.

19.04. Claims and Review Procedures. As required under Section 2560.503-l(b)(2)
of Regulations issued by the Department of Labor, the claims and review
procedures are described in detail in the Summary Plan Description for the Plan.

19.05. Named Fiduciary. The Administrator is a “named fiduciary” for purposes of
ERISA Section 402(a)(l) and has the powers and responsibilities with respect to
the management and operation of the Plan described herein.

19.06. Costs of Administration. Unless paid by the Employer, all reasonable
costs and expenses (including legal, accounting, and employee communication
fees) incurred by the Administrator and the Trustee in administering the Plan
and Trust may be paid from the forfeitures (if any) resulting under
Section 11.08, or from the remaining Trust Fund. All such costs and expenses
paid from the Trust Fund shall, unless allocable to the Accounts of particular
Participants, be charged against the Accounts of all Participants as provided in
the Service Agreement.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

68



--------------------------------------------------------------------------------

Article 20. Trust Agreement

20.01. Acceptance of Trust Responsibilities. By executing the Adoption
Agreement, the Employer establishes a trust to hold the assets of the Plan that
are invested in Permissible Investments. By executing the Adoption Agreement,
the Trustee agrees to accept the rights, duties and responsibilities set forth
in this Article. If the Plan is an amendment and restatement of a prior plan,
the Trustee shall have no liability for and no duty to inquire into the
administration of the assets of the Plan for periods prior to the date such
assets are transferred to the Trust.

20.02. Establishment of Trust Fund. A trust is hereby established under the
Plan. The Trustee shall open and maintain a trust account for the Plan and, as
part thereof, Accounts for such individuals as the Employer shall from time to
time notify the Trustee are Participants in the Plan. The Trustee shall accept
and hold in the Trust Fund such contributions on behalf of Participants as it
may receive from time to time from the Employer. The Trust Fund shall be fully
invested and reinvested in accordance with the applicable provisions of the Plan
in Fund Shares or as otherwise provided in Section 20.10.

20.03. Exclusive Benefit. The Trustee shall hold the assets of the Trust Fund
for the exclusive purpose of providing benefits to Participants and
Beneficiaries and defraying the reasonable expenses of administering the Plan.
No assets of the Plan shall revert to the Employer except as specifically
permitted by the terms of the Plan.

20.04. Powers of Trustee. The Trustee shall have no discretion or authority with
respect to the investment of the Trust Fund but shall act solely as a directed
trustee of the funds contributed to it. In addition to and not in limitation of
such powers as the Trustee has by law or under any other provisions of the Plan,
the Trustee shall have the following powers, each of which the Trustee exercises
solely as a directed trustee in accordance with the written direction of the
Employer except to the extent a Plan asset is subject to Participant direction
of investment and provided that no such power shall be exercised in any manner
inconsistent with the provisions of ERISA:

(a) to deal with all or any part of the Trust Fund and to invest all or a part
of the Trust Fund in Permissible Investments, without regard to the law of any
state regarding proper investment;

(b) to transfer to and invest all or any part of the Trust in any collective
investment trust which is then maintained by a bank or trust company (or any
affiliate) and which is tax-exempt pursuant to Code Section 501(a) and Rev. Rul.
81-100; provided that such collective investment trust is a Permissible
Investment; and provided, further, that the instrument establishing such
collective investment trust, as amended from time to time, shall govern any
investment therein, and is hereby made a part of the Plan and this Trust
Agreement to the extent of such investment therein;

(c) to retain uninvested such cash as the Named Fiduciary or Administrator may,
from time to time, direct;

(d) to sell, lease, convert, redeem, exchange, or otherwise dispose of all or
any part of the assets constituting the Trust Fund;

(e) to borrow funds from a bank or other financial institution not affiliated
with the Trustee in order to provide sufficient liquidity to process Plan
transactions in a timely fashion, provided that the cost of borrowing shall be
allocated in a reasonable fashion to the Permissible Investment(s) in need of
liquidity;

(f) to enforce by suit or otherwise, or to waive, its rights on behalf of the
Trust, and to defend claims asserted against it or the Trust, provided that the
Trustee is indemnified to its satisfaction against liability and expenses;

(g) to employ legal, accounting, clerical, and other assistance to carry out the
provisions of this Trust and to pay the reasonable expenses of such employment,
including compensation, from the Trust if not paid by the Employer;

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

69



--------------------------------------------------------------------------------

(h) to compromise, adjust and settle any and all claims against or in favor of
it or the Trust;

(i) to oppose, or participate in and consent to the reorganization, merger,
consolidation, or readjustment of the finances of any enterprise, to pay
assessments and expenses in connection therewith, and to deposit securities
under deposit agreements;

(j) to apply for or purchase annuity contracts in accordance with Article 14;

(k) to hold securities unregistered, or to register them in its own name or in
the name of nominees in accordance with the provisions of Section 2550.403
a-l(b) of Department of Labor Regulations;

(1) to appoint custodians to hold investments within the jurisdiction of the
district courts of the United States and to deposit securities with stock
clearing corporations or depositories or similar organizations;

(m) to make, execute, acknowledge and deliver any and all instruments that it
deems necessary or appropriate to carry out the powers herein granted;

(n) generally to exercise any of the powers of an owner with respect to all or
any part of the Trust Fund; and

(o) to take all such actions as may be necessary under the Trust Agreement, to
the extent consistent with applicable law.

The Employer specifically acknowledges and authorizes that affiliates of the
Trustee may act as its agent in the performance of ministerial, nonfiduciary
duties under the Trust.

The Trustee shall provide the Employer with reasonable notice of any claim filed
against the Plan or Trust or with regard to any related matter, or of any claim
filed by the Trustee on behalf of the Plan or Trust or with regard to any
related matter.

20.05. Accounts. The Trustee shall keep full accounts of all receipts and
disbursements and other transactions hereunder. Within 120 days after the close
of each Plan Year and at such other times as may be appropriate, the Trustee
shall determine the then net fair market value of the Trust Fund as of the close
of the Plan Year, as of the termination of the Trust, or as of such other time,
whichever is applicable, and shall render to the Employer and Administrator an
account of its administration of the Trust during the period since the last such
accounting, including all allocations made by it during such period.

20.06. Approval of Accounts. To the extent permitted by law, the written
approval of any account by the Employer or Administrator shall be final and
binding, as to all matters and transactions stated or shown therein, upon the
Employer, Administrator, Participants and all persons who then are or thereafter
become interested in the Trust. The failure of the Employer or Administrator to
notify the Trustee within six months after the receipt of any account of its
objection to the account shall, to the extent permitted by law, be the
equivalent of written approval. If the Employer or Administrator files any
objections within such six month period with respect to any matters or
transactions stated or shown in the account, and the Employer or Administrator
and the Trustee cannot amicably settle the question raised by such objections,
the Trustee shall have the right to have such questions settled by judicial
proceedings. Nothing herein contained shall be construed so as to deprive the
Trustee of the right to have judicial settlement of its accounts. In any
proceeding for a judicial settlement of any account or for instructions, the
only necessary parties shall be the Trustee, the Employer and the Administrator.

20.07. Distribution from Trust Fund. The Trustee shall make such distributions
from the Trust Fund as the Employer or Administrator may direct (in writing or
such other medium as may be acceptable to the Trustee), consistent with the
terms of the Plan and either for the exclusive benefit of Participants or their
Beneficiaries, or for the payment of expenses of administering the Plan.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

70



--------------------------------------------------------------------------------

20.08. Transfer of Amounts from Qualified Plan. If amounts are to be transferred
to the Plan from another qualified plan or trust under Code Section 401(a), such
transfer shall be made in accordance with the provisions of the Plan and with
such rules as may be established by the Trustee. The Trustee shall only accept
assets which are in a medium proper for investment under this Trust Agreement or
in cash, and that are accompanied in a timely manner, as agreed to by the
Administrator and the Trustee, by instructions in writing (or such other medium
as may be acceptable to the Trustee) showing separately the respective
contributions by the prior employer and the transferring Employee, the records
relating to such contributions, and identifying the assets attributable to such
contributions. The Trustee shall hold such assets for investment in accordance
with the provisions of this Trust Agreement.

20.09. Transfer of Assets from Trust. Subject to the provisions of the Plan, the
Employer may direct the Trustee to transfer all or a specified portion of the
Trust assets to any other plan or plans maintained by the Employer or the
employer or employers of an Inactive Participant or Participants, provided that
the Trustee has received evidence satisfactory to it that such other plan meets
all applicable requirements of the Code. The assets so transferred shall be
accompanied by written instructions from the Employer naming the persons for
whose benefit such assets have been transferred, showing separately the
respective contributions by the Employer and by each Participant, if any, and
identifying the assets attributable to the various contributions. The Trustee
shall have no further liabilities with respect to assets so transferred.

20.10. Separate Trust or Fund for Existing Plan Assets. With the consent of the
Trustee, the Employer may maintain a trust or fund (including a group annuity
contract) under this volume submitter plan document separate from the Trust Fund
for Plan assets which are not Permissible Investments listed in the Service
Agreement and which (i) are purchased prior to the adoption of this volume
submitter plan document or (ii) are transferred to the Plan in connection with
the merger of another plan into the Plan, provided that such transferred assets
were acquired by such other plan prior to the merger date specified for such
other plan in the Plan Mergers Addendum to the Adoption Agreement. The Trustee
shall have no authority and no responsibility for the Plan assets held in such
separate trust or fund. The Employer shall be responsible for assuring that such
separate trust or fund is maintained pursuant to a separate trust agreement
signed by the Employer and a trustee. The duties and responsibilities of the
trustee of a separate trust shall be provided by the separate trust agreement,
between the Employer and the trustee of the separate trust. Notwithstanding any
other provision of the Plan to the contrary, in the event such separate trust
contains illiquid assets, to the extent a Participant’s account is invested in
such illiquid assets and Plan loans are otherwise available, such illiquid
assets shall be disregarded in determining the amount available as a loan from
the Plan and shall in no event be included in a Plan loan.

Notwithstanding the preceding paragraph, the Trustee or an affiliate of the
Trustee may agree in writing to provide ministerial recordkeeping services for
guaranteed investment contracts held in the separate trust or fund. The
guaranteed investment contract(s) shall be valued as directed by the Employer or
the trustee of the separate trust.

The trustee of the separate trust shall be the owner of any insurance contract
purchased prior to the adoption of this volume submitter plan document. The
insurance contract(s) must provide that proceeds shall be payable to the trustee
of the separate trust; provided, however, that the trustee of the separate trust
shall be required to pay over all proceeds of the contract(s) to the
Participant’s designated Beneficiary in accordance with the distribution
provisions of this Plan. A Participant’s spouse shall be the designated
Beneficiary of the proceeds in all circumstances unless a qualified election has
been made in accordance with Article 14. Under no circumstances shall the trust
retain any part of the proceeds. In the event of any conflict between the terms
of the Plan and the terms of any insurance contract purchased hereunder, the
Plan provisions shall control.

Any life insurance contracts held in the Trust Fund or in the separate trust are
subject to the following limits:

(a) Ordinary life - For purposes of these incidental insurance provisions,
ordinary life insurance contracts are contracts with both nondecreasing death
benefits and nonincreasing premiums. If such contracts are held, less than 1/2
of the aggregate employer contributions allocated to any Participant shall be
used to pay the premiums attributable to them.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

71



--------------------------------------------------------------------------------

(b) Term and universal life - No more than 1/4 of the aggregate employer
contributions allocated to any participant shall be used to pay the premiums on
term life insurance contracts, universal life insurance contracts, and all other
life insurance contracts which are not ordinary life.

(c) Combination - The sum of 1/2 of the ordinary life insurance premiums and all
other life insurance premiums shall not exceed 1/4 of the aggregate employer
contributions allocated to any Participant.

20.11. Self-Directed Brokerage Option. If one of the Permissible Investments
under the Plan is Fidelity BrokerageLink®, the self-directed brokerage option
(“BrokerageLink”), the Employer hereby directs the Trustee to use Fidelity
Brokerage Services LLC (“FBSLLC”) to purchase or sell individual securities for
each Participant BrokerageLink account (“PBLA”) in accordance with investment
directions provided by such Participant. The Employer directs the Trustee to
establish a PBLA with FBSLLC in the name of the Trustee for each Participant
electing to utilize the BrokerageLink option. Each electing Participant shall be
granted limited trading authority over the PBLA established for such
Participant, and FBSLLC shall accept and act upon instructions from such
Participants to buy, sell, exchange, convert, tender, trade and otherwise
acquire and dispose of securities in the PBLA. The provision of BrokerageLink
shall be subject to the following:

(a) Each Participant who elects to utilize the BrokerageLink option must
complete a BrokerageLink Participant Acknowledgement Form which incorporates the
provisions of the BrokerageLink Account Terms and Conditions. Upon acceptance by
FBSLLC of the BrokerageLink Participant Acknowledgement Form, FBSLLC will
establish a PBLA for the Participant. Participant activity in the PBLA will be
governed by the BrokerageLink Participant Acknowledgement Form and the
BrokerageLink Account Terms and Conditions. If the BrokerageLink Participant
Acknowledgement Form or the BrokerageLink Account Terms and Conditions conflicts
with the terms of this Trust, the Plan or an applicable statute or regulation,
the Trust, the Plan or the applicable statute or regulation shall control.

(b) Any successor organization of FBSLLC, through reorganization, consolidation,
merger or similar transactions, shall, upon consummation of such transaction,
become the successor broker in accordance with the terms of this authorization
provision.

(c) The Trustee and FBSLLC shall continue to rely on this direction provision
until notified to the contrary. The Employer reserves the right to terminate
this direction upon written notice to FBSLLC (or its successor) and the Trustee,
such termination to be implemented as soon as administratively feasible. Such
notice shall be deemed a direction to terminate BrokerageLink as an investment
option.

(d) The Trustee shall provide the Employer with a list of the types of
securities which may not be purchased under BrokerageLink. Administrative
procedures governing investment in and withdrawals from a PBLA will also be
provided to the Employer by the Trustee.

(e) With respect to exchanges from the Participant’s Account holding investments
outside of the BrokerageLink option (hereinafter, the “SPO”) into the PBLA, the
named fiduciary hereby directs the Trustee to submit for processing all
instructions for purchases into the core account indicated in the BrokerageLink
Account Terms and Conditions (the “BrokerageLink Core Account”) received before
the close of the New York Stock Exchange (“NYSE”) on a particular date resulting
from such exchange requests the next day that the NYSE is operating.

(f) A Participant has the authority to designate an agent to have limited
trading authority over assets in the PBLA established for such Participant. Such
agent as the Participant may designate shall have the same authority to trade in
and otherwise transact business in the PBLA, in the same manner and to the same

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

72



--------------------------------------------------------------------------------

extent as the Participant is otherwise empowered to do hereunder, and FBSLLC
shall act upon instructions from the agent as if the instructions had come from
the Participant. Designation of an agent by the Participant is subject to
acceptance by FBSLLC of a completed BrokerageLink Third Party Limited Trading
Authorization Form, the terms of which shall govern the activity of the
Participant and the authorized agent. In the event that a provision of the
BrokerageLink Third Party Limited Trading Authorization Form conflicts with the
terms of the BrokerageLink Participant Acknowledgement Form, the BrokerageLink
Account Terms and Conditions, this Trust, the Plan or an applicable statute or
regulation, the terms of the BrokerageLink Participant Acknowledgement Form, the
Brokerage Link Account Terms and Conditions, this Trust, the Plan or the
applicable statute or regulation shall control.

(g) The Participant shall be solely responsible for receiving and responding to
all trade confirmations, account statements, prospectuses, annual reports,
proxies and other materials that would otherwise be distributed to the owner of
the PBLA. With respect to proxies for securities held in the PBLA, FBSLLC shall
send a copy of the meeting notice and all proxies and proxy solicitation
materials, together with a voting direction form, to the Participant and the
Participant shall have the authority to direct the exercise of all shareholder
rights attributable to those securities. The Trustee shall not exercise such
rights in the absence of direction from the Participant.

(h) FBSLLC shall buy, sell, exchange, convert, tender, trade and otherwise
acquire and dispose of securities in each PBLA, transfer funds to and from the
BrokerageLink Core Account and the SPO default fund, collect any fees or other
remuneration due FBSLLC or any of its affiliates (other than the Fidelity
BrokerageLink Plan related Account Fee, which shall be assessed and collected as
described in the Service Agreement), and make distributions to the Participant,
in accordance with the Service Agreement. No prior notice to or consent from the
Participant is required. In the event of a transfer of the Plan to another
service provider, the directions of the Employer in transferring Plan assets
shall control. Such transfers may be effected without notice to or consent from
the Participant.

(i) FBSLLC may accept from the Participant changes to indicative data including,
but not limited to, postal address, email address, and phone number associated
with the PBLA established for the Participant.

20.12. Employer Stock Investment Option. If one of the Permissible Investments
is equity securities issued by the Employer or a Related Employer (“Employer
Stock”), such Employer Stock must be publicly traded and “qualifying employer
securities” within the meaning of ERISA Section 407(d)(5). Plan investments in
Employer Stock shall be made via the Employer Stock Investment Fund (the “Stock
Fund”) which shall consist of either (i) the shares of Employer Stock held for
each Participant who participates in the Stock Fund (a “Share Accounting Stock
Fund”), or (ii) a combination of shares of Employer Stock and short-term liquid
investments, consisting of mutual fund shares or commingled money market pool
units as agreed to by the Employer and the Trustee, which are necessary to
satisfy the Stock Fund’s cash needs for transfers and payments (a “Unitized
Stock Fund”). Dividends received by the Stock Fund are reinvested in additional
shares of Employer Stock or, in the case of a Unitized Stock Fund, in short-term
liquid investments. The determination of whether each Participant’s interest in
the Stock Fund is administered on a share-accounting or a unitized basis shall
be determined by the Employer’s election in the Service Agreement.

In the case of a Unitized Stock Fund, such units shall represent a proportionate
interest in all assets of the Unitized Stock Fund, which includes shares of
Employer Stock, short-term investments, and at times, receivables for dividends
and/or Employer Stock sold and payables for Employer Stock purchased. A net
asset value per unit shall be determined daily for each cash unit outstanding of
the Unitized Stock Fund. The return earned by the Unitized Stock Fund shall
represent a combination of the dividends paid on the shares of Employer Stock
held by the Unitized Stock Fund, gains or losses realized on sales of Employer
Stock, appreciation or depreciation in the market price of those shares owned,
and interest on the short-term investments held by the Unitized Stock Fund. A
target range for the short-term liquid investments shall be maintained for the
Unitized Stock Fund. The named fiduciary shall, after consultation with the
Trustee, establish and communicate to the Trustee in writing such target range
and a drift allowance for such short-term liquid investments. Such target range
and drift allowance may be changed by

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

73



--------------------------------------------------------------------------------

the named fiduciary, after consultation with the Trustee, provided any such
change is communicated to the Trustee in writing. The Trustee is responsible for
ensuring that the actual short-term liquid investments held in the Unitized
Stock Fund fall within the agreed upon target range over time, subject to the
Trustee’s ability to execute open-market trades in Employer Stock or to
otherwise trade with the Employer.

Investments in Employer Stock shall be subject to the following limitations:

(a) Acquisition Limit. Pursuant to the Plan, the Trust may be invested in
Employer Stock to the extent necessary to comply with investment directions
under Section 8.02 of the Plan. Notwithstanding the foregoing, effective for
Deferral Contributions made for Plan Years beginning on or after January 1,
1999, the portion of a Participant’s Deferral Contributions that the Employer
may require to be invested in Employer Stock for a Plan Year cannot exceed one
percent of such Participant’s Compensation for the Plan Year.

(b) Fiduciary Duty of Named Fiduciary. The Administrator or any person
designated by the Administrator as a named fiduciary under Section 19.01 (the
“named fiduciary”) shall continuously monitor the suitability under the
fiduciary duty rules of ERISA Section 404(a)(l) (as modified by ERISA
Section 404(a)(2)) of acquiring and holding Employer Stock. The Trustee shall
not be liable for any loss, or by reason of any breach, which arises from the
directions of the named fiduciary with respect to the acquisition and holding of
Employer Stock, unless it is clear on their face that the actions to be taken
under those directions would be prohibited by the foregoing fiduciary duty rules
or would be contrary to the terms of the Plan or this Trust Agreement.

(c) Execution of Purchases and Sales. Purchases and sales of Employer Stock
shall be made on the open market on the date on which the Trustee receives in
good order all information and documentation necessary to accurately effect such
purchases and sales or (i) if later, in the case of purchases, the date on which
the Trustee has received a transfer of the funds necessary to make such
purchases, (ii) as otherwise provided in the Service Agreement, or (iii) as
provided in Subsection (d) below. Such general rules shall not apply in the
following circumstances:

(1) If the Trustee is unable to determine the number of shares required to be
purchased or sold on such day;

(2) If the Trustee is unable to purchase or sell the total number of shares
required to be purchased or sold on such day as a result of market conditions;
or

(3) If the Trustee is prohibited by the Securities and Exchange Commission, the
New York Stock Exchange, or any other regulatory body from purchasing or selling
any or all of the shares required to be purchased or sold on such day.

In the event of the occurrence of the circumstances described in (1), (2), or
(3) above, the Trustee shall purchase or sell such shares as soon as possible
thereafter and, in the case of a Share Accounting Stock Fund, shall determine
the price of such purchases or sales to be the average purchase or sales price
of all such shares purchased or sold, respectively.

(d) Purchases and Sales from or to Employer. If directed by the Employer in
writing prior to the trading date, the Trustee may purchase or sell Employer
Stock from or to the Employer if the purchase or sale is for adequate
consideration (within the meaning of ERISA Section 3(18)) and no commission is
charged. If Employer contributions or contributions made by the Employer on
behalf of the Participants under the Plan are to be invested in Employer Stock,
the Employer may transfer Employer Stock in lieu of cash to the Trust. In such
case, the shares of Employer Stock to be transferred to the Trust will be valued
at a price that constitutes adequate consideration (within the meaning of ERISA
Section 3(18)).

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

74



--------------------------------------------------------------------------------

(e) Use of Broker to Purchase Employer Stock. The Employer hereby directs the
Trustee to use Fidelity Capital Markets, Inc., an affiliate of the Trustee, or
any other affiliate or subsidiary of the Trustee (collectively, “Capital
Markets”), to provide brokerage services in connection with all market purchases
and sales of Employer Stock for the Stock Fund, except in circumstances where
the Trustee has determined, in accordance with its standard trading guidelines
or pursuant to Employer direction, to seek expedited settlement of trades. The
Trustee shall provide the Employer with the commission schedule for such
transactions and a copy of Capital Markets’ brokerage placement practices. The
following shall apply as well:

(1) Any successor organization of Capital Markets through reorganization,
consolidation, merger, or similar transactions, shall, upon consummation of such
transaction, become the successor broker in accordance with the terms of this
provision.

(2) The Trustee shall continue to rely on this Employer direction until notified
to the contrary. The Employer reserves the right to terminate this authorization
upon sixty (60) days written notice to Capital Markets (or its successor) and
the Trustee and the Employer and the Trustee shall decide on a
mutually-agreeable alternative procedure for handling brokerage transactions on
behalf of the Stock Fund.

(f) Securities Law Reports. The named fiduciary shall be responsible for filing
all reports required under Federal or state securities laws with respect to the
Trust’s ownership of Employer Stock; including, without limitation, any reports
required under Section 13 or 16 of the Securities Exchange Act of 1934 and shall
immediately notify the Trustee in writing of any requirement to stop purchases
or sales of Employer Stock pending the filing of any report. The Trustee shall
provide to the named fiduciary such information on the Trust’s ownership of
Employer Stock as the named fiduciary may reasonably request in order to comply
with Federal or state securities laws.

(g) Voting and Tender Offers. Notwithstanding any other provision of the Trust
Agreement the provisions of this Subsection shall govern the voting and
tendering of Employer Stock. For purposes of this Subsection, each Participant
shall be designated as a named fiduciary under ERISA with respect to shares of
Employer Stock that reflect that portion, if any, of the Participant’s interest
in the Stock Fund not acquired at the direction of the Participant in accordance
with ERISA Section 404(c).

The Employer, after consultation with the Trustee, shall provide and pay for all
printing, mailing, tabulation and other costs associated with the voting and
tendering of Employer Stock, except as required by law. The Trustee, after
consultation with the Employer, shall prepare the necessary documents associated
with the voting and tendering of Employer Stock, unless the Employer directs the
Trustee not to do so.

(1) Voting.

(A) When the issuer of the Employer Stock prepares for any annual or special
meeting, the Employer shall notify the Trustee thirty (30) days in advance of
the intended record date and shall cause a copy of all proxy solicitation
materials to be sent to the Trustee. If requested by the Trustee, the Employer
shall certify to the Trustee that the aforementioned materials represent the
same information that is distributed to shareholders of Employer Stock. Based on
these materials the Trustee shall prepare a voting instruction form. At the time
of mailing of notice of each annual or special stockholders’ meeting of the
issuer of the Employer Stock, the Employer shall cause a copy of the notice and
all proxy solicitation materials to be sent to each Participant with an interest
in Employer Stock held in the Trust, together with the foregoing voting
instruction form to be returned to the Trustee or its designee. The form shall
show the proportional interest in the number of full and fractional shares of
Employer Stock credited to the Participant’s Sub-Accounts held in the Stock
Fund. The Employer shall

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

75



--------------------------------------------------------------------------------

provide the Trustee with a copy of any materials provided to the Participants
and shall (if the mailing is not handled by the Trustee) notify the Trustee that
the materials have been mailed or otherwise sent to Participants.

(B) Each Participant with an interest in the Stock Fund shall have the right to
direct the Trustee as to the manner in which the Trustee is to vote (including
not to vote) that number of shares of Employer Stock that is credited to his
Account, if the Plan uses share accounting, or, if accounting is by units of
participation, that reflects such Participant’s proportional interest in the
Stock Fund (both vested and unvested). Directions from a Participant to the
Trustee concerning the voting of Employer Stock shall be communicated in
writing, or by such other means mutually acceptable to the Trustee and the
Employer. These directions shall be held in confidence by the Trustee and shall
not be divulged to the Employer, or any officer or employee thereof, or any
other person, except to the extent that the consequences of such directions are
reflected in reports regularly communicated to any such persons in the ordinary
course of the performance of the Trustee’s services hereunder. Upon its receipt
of the directions, the Trustee shall vote the shares of Employer Stock that
reflect the Participant’s interest in the Stock Fund as directed by the
Participant. The Trustee shall not vote shares of Employer Stock that reflect a
Participant’s interest in the Stock Fund for which the Trustee has received no
direction from the Participant, except as required by law; provided, however,
that the Employer (acting as named fiduciary) may direct the Trustee in the
Service Agreement to vote shares of Employer Stock that reflect a Participant’s
interest in the Stock Fund for which the Trustee has received no directions from
the Participant in the same proportion on each issue as it votes those shares
that reflect all Participants’ interests in the Stock Fund (in the aggregate)
for which it received voting instructions from Participants.

(2) Tender Offers.

(A) Upon commencement of a tender offer for any securities held in the Trust
that are Employer Stock, the Employer shall timely notify the Trustee in advance
of the intended tender date and shall cause a copy of all materials to be sent
to the Trustee. The Employer shall certify to the Trustee that the
aforementioned materials represent the same information distributed to
shareholders of Employer Stock. Based on these materials, and after consultation
with the Employer, the Trustee shall prepare a tender instruction form and shall
provide a copy of all tender materials to be sent to each Participant with an
interest in the Stock Fund, together with the foregoing tender instruction form,
to be returned to the Trustee or its designee. The tender instruction form shall
show the number of full and fractional shares of Employer Stock credited to the
Participant’s Account, if the Plan uses share accounting, or, if accounting is
by units of participation, that reflect the Participant’s proportional interest
in the Stock Fund (both vested and unvested). The Employer shall notify each
Participant with an interest in such Employer Stock of the tender offer and
utilize its best efforts to timely distribute or cause to be distributed to the
Participant the tender materials and the tender instruction form described
herein. The Employer shall provide the Trustee with a copy of any materials
provided to the Participants and shall (if the mailing is not handled by the
Trustee) notify the Trustee that the materials have been mailed or otherwise
sent to Participants.

(B) Each Participant with an interest in the Stock Fund shall have the right to
direct the Trustee to tender or not to tender some or all of the shares of
Employer Stock that are credited to his Account, if the Plan uses share
accounting, or, if accounting is by units of participation, that reflect such
Participant’s proportional interest in the Stock Fund (both vested and
unvested). Directions from a Participant to the Trustee concerning the tender of
Employer Stock shall be communicated in writing, or by such other means as is
agreed upon by the Trustee and the Employer under the preceding paragraph. These
directions

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

76



--------------------------------------------------------------------------------

shall be held in confidence by the Trustee and shall not be divulged to the
Employer, or any officer or employee thereof, or any other person, except to the
extent that the consequences of such directions are reflected in reports
regularly communicated to any such persons in the ordinary course of the
performance of the Trustee’s services hereunder. The Trustee shall tender or not
tender shares of Employer Stock as directed by the Participant. Except as
otherwise required by law, the Trustee shall not tender shares of Employer Stock
that are credited to a Participant’s Account, if the Plan uses share accounting,
or, if accounting is by units of participation, that reflect a Participant’s
proportional interest in the Stock Fund for which the Trustee has received no
direction from the Participant.

(C) A Participant who has directed the Trustee to tender some or all of the
shares of Employer Stock that reflect the Participant’s proportional interest in
the Stock Fund may, at any time prior to the tender offer withdrawal date,
direct the Trustee to withdraw some or all of such tendered shares, and the
Trustee shall withdraw the directed number of shares from the tender offer prior
to the tender offer withdrawal deadline. A Participant shall not be limited as
to the number of directions to tender or withdraw that the Participant may give
to the Trustee.

(D) A direction by a Participant to the Trustee to tender shares of Employer
Stock that reflect the Participant’s proportional interest in the Stock Fund
shall not be considered a written election under the Plan by the Participant to
withdraw, or have distributed, any or all of his withdrawable shares. If the
Plan uses share accounting, the Trustee shall credit to the Participant’s
Account the proceeds received by the Trustee in exchange for the shares of
Employer Stock tendered from the Participant’s Account. If accounting is by
units of participation, the Trustee shall credit to each proportional interest
of the Participant from which the tendered shares were taken the proceeds
received by the Trustee in exchange for the shares of Employer Stock tendered
from that interest. Pending receipt of direction (through the Administrator)
from the Participant or the named fiduciary, as provided in the Plan, as to
which of the remaining Permissible Investments the proceeds should be invested
in, the Trustee shall invest the proceeds in the Permissible Investment
specified for such purposes in the Service Agreement.

(h) Shares Credited. If accounting with respect to the Stock Fund is by units of
participation, then for all purposes of this Section 20.12, the number of shares
of Employer Stock deemed “reflected” in a Participant’s proportional interest
shall be determined as of the last preceding valuation date. The trade date is
the date the transaction is valued.

(i) General. With respect to all rights other than the right to vote, the right
to tender, and the right to withdraw shares previously tendered, in the case of
Employer Stock credited to a Participant’s Account or proportional interest in
the Stock Fund, the Trustee shall follow the directions of the Participant and
if no such directions are received, the directions of the named fiduciary. The
Trustee shall have no duty to solicit directions from Participants. The
Administrator is responsible for ensuring that (i) the procedures established in
accordance with the provisions of Subsection 20.12(g) are sufficient to
safeguard the confidentiality of the information described therein, (ii) such
procedures are being followed, and (iii) an independent fiduciary, as described
in regulations issued under ERISA Section 404(c), is appointed when needed in
accordance with those regulations.

(j) Conversion. All provisions in this Section 20.12 shall also apply to any
securities received as a result of a conversion to Employer Stock.

20.13. Voting; Delivery of Information. The Trustee shall deliver, or cause to
be executed and delivered, to the Employer or Administrator all notices,
prospectuses, financial statements, proxies and proxy soliciting materials
received by the Trustee relating to securities held by the Trust or, if
applicable, deliver these materials to the

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

77



--------------------------------------------------------------------------------

appropriate Participant or the Beneficiary of a deceased Participant. Unless
provided otherwise in the Service Agreement, the Trustee shall vote any
securities held by the Trust in accordance with the instructions of the
Participant or the Beneficiary of a deceased Participant and shall not vote
securities for which it has not received instructions.

20.14. Compensation and Expenses of Trustee. The Trustee’s fee for performing
its duties hereunder shall be such reasonable amounts as specified in the
Service Agreement or any other written agreement with the Employer. Such fee,
any taxes of any kind which may be levied or assessed upon or with respect to
the Trust Fund, and any and all expenses, including without limitation legal
fees and expenses of administrative and judicial proceedings, reasonably
incurred by the Trustee in connection with its duties and responsibilities
hereunder shall, unless some or all have been paid by said Employer, be paid
from the Trust in the method specified in the Service Agreement.

20.15. Reliance by Trustee on Other Persons. The Trustee may rely upon and act
upon any writing from any person, including the Investment Professional,
authorized by the Employer or the Administrator pursuant to the Service
Agreement or any other written direction to give instructions concerning the
Plan and may conclusively rely upon and be protected in acting upon any written
order from the Employer, the Investment Professional, or the Administrator or
upon any other notice, request, consent, certificate, or other instructions or
paper reasonably believed by it to have been executed by a duly authorized
person, so long as it acts in good faith in taking or omitting to take any such
action. The Trustee need not inquire as to the basis in fact of any statement in
writing received from the Employer, the Investment Professional, or the
Administrator.

The Trustee shall be entitled to rely on the latest certificate it has received
from the Employer or the Administrator as to any person or persons authorized to
act for the Employer or the Administrator hereunder and to sign on behalf of the
Employer or the Administrator any directions or instructions, until it receives
from the Employer or the Administrator written notice that such authority has
been revoked.

Except with respect to instructions from a Participant as to the Participant’s
Account that are otherwise authorized under the Plan, the Trustee shall be under
no duty to take any action with respect to any Participant’s Account (other than
as specified herein) unless and until the Employer, the Investment Professional,
or the Administrator furnishes the Trustee with written instructions on a form
acceptable to the Trustee, and the Trustee agrees thereto in writing. The
Trustee shall not be liable for any action taken pursuant to the Employer’s, the
Investment Professional’s, or the Administrator’s written instructions (nor for
the collection of contributions under the Plan, nor the purpose or propriety of
any distribution made thereunder).

20.16. Indemnification by Employer. The Employer shall indemnify and save
harmless the Trustee, and all affiliates, employees, agents and sub-contractors
of the Trustee, from and against any and all liability or expense (including
reasonable attorneys’ fees) to which the Trustee, or such other individuals or
entities, may be subjected by reason of any act or conduct being taken in the
performance of any Plan-related duties, including those described in this Trust
Agreement and the Service Agreement, unless such liability or expense results
from the Trustee’s, or such other individuals’ or entities’, negligence or
willful misconduct.

20.17. Consultation by Trustee with Counsel. The Trustee may consult with legal
counsel (who may be but need not be counsel for the Employer or the
Administrator) concerning any question which may arise with respect to its
rights and duties under the Plan and Trust, and the opinion of such counsel
shall, to the extent permitted by law, be full and complete protection in
respect of any action taken or omitted by the Trustee hereunder in good faith
and in accordance with the opinion of such counsel.

20.18. Persons Dealing with the Trustee. No person dealing with the Trustee
shall be bound to see to the application of any money or property paid or
delivered to the Trustee or to inquire into the validity or propriety of any
transactions.

20.19. Resignation or Removal of Trustee. The Trustee may resign at any time by
written notice to the Employer, which resignation shall be effective 60 days
after delivery to the Employer. The Trustee may be removed by the Employer by
written notice to the Trustee, which removal shall be effective 60 days after
delivery to the Trustee or such shorter period as may be mutually agreed upon by
the Employer and the Trustee.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

78



--------------------------------------------------------------------------------

Except in the case of Plan termination, upon resignation or removal of the
Trustee, the Employer shall appoint a successor trustee. Any such successor
trustee shall, upon written acceptance of his appointment, become vested with
the estate, rights, powers, discretion, duties and obligations of the Trustee
hereunder as if he had been originally named as Trustee in this Agreement.

Upon resignation or removal of the Trustee, the Employer shall no longer
participate in this volume submitter plan and shall be deemed to have adopted an
individually designed plan. In such event, the Employer shall appoint a
successor trustee within said 60-day period and the Trustee shall transfer the
assets of the Trust to the successor trustee upon receipt of sufficient evidence
(such as a determination letter or opinion letter from the Internal Revenue
Service or an opinion of counsel satisfactory to the Trustee) that such trust
shall be a qualified trust under the Code.

The appointment of a successor trustee shall be accomplished by delivery to the
Trustee of written notice that the Employer has appointed such successor
trustee, and written acceptance of such appointment by the successor trustee.
The Trustee may, upon transfer and delivery of the Trust Fund to a successor
trustee, reserve such reasonable amount as it shall deem necessary to provide
for its fees, compensation, costs and expenses, or for the payment of any other
liabilities chargeable against the Trust Fund for which it may be liable. The
Trustee shall not be liable for the acts or omissions of any successor trustee.

20.20. Fiscal Year of the Trust. The fiscal year of the Trust shall coincide
with the Plan Year.

20.21. Amendment. In accordance with provisions of the Plan, and subject to the
limitations set forth therein, this Trust Agreement may only be amended by an
instrument in writing signed by the Employer and the Trustee. No amendment to
this Trust Agreement shall divert any part of the Trust Fund to any purpose
other than as provided in Section 20.03.

20.22. Plan Termination. Upon termination or partial termination of the Plan or
complete discontinuance of contributions thereunder, the Trustee shall make
distributions to the Participants or other persons entitled to distributions as
the Employer or Administrator directs in accordance with the provisions of the
Plan. In the absence of such instructions and unless the Plan otherwise
provides, the Trustee shall notify the Employer or Administrator of such
situation and the Trustee shall be under no duty to make any distributions under
the Plan until it receives written instructions from the Employer or
Administrator. Upon the completion of such distributions, the Trust shall
terminate, the Trustee shall be relieved from all liability under the Trust, and
no Participant or other person shall have any claims thereunder, except as
required by applicable law.

20.23. Permitted Reversion of Funds to Employer. If it is determined by the
Internal Revenue Service that the Plan does not initially qualify under Code
Section 401, all assets then held under the Plan shall be returned by the
Trustee, as directed by the Administrator, to the Employer, but only if the
application for determination is made by the time prescribed by law for filing
the Employer’s return for the taxable year in which the Plan was adopted or such
later date as may be prescribed by regulations. Such distribution shall be made
within one year after the date the initial qualification is denied. Upon such
distribution the Plan shall be considered to be rescinded and to be of no force
or effect.

Contributions under the Plan are conditioned upon their deductibility under Code
Section 404. In the event the deduction of a contribution made by the Employer
is disallowed under Code Section 404, such contribution (to the extent
disallowed) must be returned to the Employer within one year of the disallowance
of the deduction.

Any contribution made by the Employer because of a mistake of fact must be
returned to the Employer within one year of the contribution.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

79



--------------------------------------------------------------------------------

20.24. Governing Law. This Trust Agreement shall be construed, administered and
enforced according to ERISA and, to the extent not preempted thereby, the laws
of the State or Commonwealth in which the Trustee has its principal place of
business.

20.25. Assignment and Successors. This Trust Agreement, and any of its rights
and obligations hereunder, may not be assigned by any party without the prior
written consent of the other party(ies), and such consent may be withheld in any
party’s sole discretion. Notwithstanding the foregoing, the Trustee may assign
this Agreement in whole or in part, and any of its rights and obligations
hereunder, to a subsidiary or affiliate of the Trustee without consent of the
Employer. Any successor to the Trustee or successor trustee, either through sale
or transfer of the business or trust department of the Trustee or successor
trustee, or through reorganization, consolidation, or merger, or any similar
transaction of either the Trustee or successor trustee, shall, upon consummation
of the transaction, become the successor trustee under this Agreement. All
provisions in this Trust Agreement shall extend to and be binding upon the
parties hereto and their respective successors and permitted assigns.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

80



--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan

ADDENDUM

RE: Code Sections 401(k) and 415 2007 Final Regulations

Katrina Emergency Tax Relief Act of 2005 and

Gulf Opportunity Zone Act of 2005

Amendments for Fidelity Basic Plan Document No. 14

PREAMBLE

Adoption and Effective Date of Amendment. This amendment of the Plan is adopted
to reflect the final regulations under Internal Revenue Code (Code) Sections
401(k) and 415 and to reflect amendments to the Code pursuant to the Katrina
Emergency Tax Relief Act (“KETRA”) and the Gulf Opportunity Zone Act of 2005
(“GOZA”).. This amendment is intended as good faith compliance with the
requirements of Code Sections 401(k) and 415, KETRA, and GOZA and is to be
construed in accordance with guidance issued thereunder. This amendment shall be
effective as described below.

Supersession of Inconsistent Provisions. This amendment shall supersede the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this amendment.

 

  1. Effective for Plan Years and Limitation Years beginning on and after
July 1, 2007, the first paragraph of Section 2.01(k) is hereby amended in its
entirety, to provide as follows:

(k) “Compensation” (subject to any adjustments thereto in Section 5.02, for
purposes of determining the amount and allocation of contributions, or in
Section 6.12(c), for purposes of applying the Code Section 415 limitations)
means wages as defined in Code Section 3401 (a) (for purposes of income tax
withholding at the source) plus amounts that would be included in wages but for
an election under Code Section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B),
402(k), or 457(b) and all other payments of compensation to an Eligible Employee
by the Employer (in the course of the Employer’s trade or business) for services
to the Employer while employed as an Eligible Employee for which the Employer is
required to furnish the Eligible Employee a written statement under Code
Sections 604l(d), 605l(a)(3) and 6052. Compensation must be determined without
regard to any rules under Code Section 3401(a) that limit the remuneration
included in wages based on the nature or location of the employment or the
services performed (such as the exception for agricultural labor in Code
Section 3401(a)(2)). Notwithstanding anything to the contrary herein, however,
severance amounts paid after severance from employment shall be excluded from
Compensation.

(1) For purposes of this Section 2.01(k), “severance amounts” are any amounts
paid after severance from employment, except a payment of regular compensation
for services during the Eligible Employee’s regular working hours, or
compensation for services outside the Eligible Employee’s regular working hours
(such as overtime or shift differential), commissions, bonuses, or other similar
payments provided such payment would have been made prior to a severance from
employment if the Eligible Employee had continued in employment with the
Employer, provided such amounts are paid by the later of (A) 2 1/2 months after
or (B) the end of the Limitation Year that includes the date of the Eligible
Employee’s severance from employment (as defined in Subsection 2.0l(k)(2)
below).

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

1



--------------------------------------------------------------------------------

(2) For purposes of this Section 2.01(k), an Eligible Employee has a “severance
from employment” when (i) the employee ceases to be an employee of an employer
(applying the aggregation rules in Code Section 414) maintaining a plan and
(ii) in connection with a change of employment, the individual’s new employer
does not maintain such plan with respect to the individual. The determination of
whether an Eligible Employee ceases to be an employee of an employer maintaining
a plan is based on all of the relevant facts and circumstances.

 

  2. Effective for Plan Years and Limitation Years beginning on and after
July 1, 2007, the third paragraph of Section 2.01(k) is hereby amended, in its
entirety to provide as follows:

Compensation shall generally be based on the amount actually paid to the
Eligible Employee during the Plan Year or, for purposes of Article 5, if so
elected by the Employer in Subsection 1.05(b) of the Adoption Agreement, during
that portion of the Plan Year during which the Eligible Employee is an Active
Participant. Notwithstanding the preceding sentence, Compensation for purposes
of Article 15 (Top-Heavy Provisions) shall be based on the amount actually paid
or made available to the Participant during the Plan Year. Compensation is
treated as paid on a date if it is actually paid on that date or it would have
been paid on that date but for an election under Code Section 125,132(f)(4),
401(k), 403(b), 408(k), 408(p)(2)(A)(i), or 457(b).

 

  3. Effective for Plan Years and Limitation Years beginning on and after
July 1, 2007, Subsections (1), (2), and (3) of Section 2.01(k) are re-numbered
as Subsections (3), (4), and (5).

 

  4. Effective for Plan Years beginning on and after July 1, 2007, the first
paragraph of Section 5.02 is hereby amended to provide as follows:

5.02 Compensation Taken into Account in Determining Contributions. In
determining the amount or allocation of any contribution that is based on
Compensation, only Compensation paid to a Participant for services rendered to
the Employer while employed as an Eligible Employee shall be taken into account.
Except as otherwise specifically provided in this Article 5, for purposes of
determining the amount and allocation of contributions under this Article 5,
Compensation shall not include any amounts elected by the Employer with respect
to such contributions in Subsection 1.05(a) or (b), as applicable, of the
Adoption Agreement.

 

  5. Effective for Limitation Years beginning on and after July 1, 2007,
Section 6.12 is hereby amended in its entirety to provide as follows:

6.12. Code Section 415 Limitations. Notwithstanding any other provisions of the
Plan, the following limitations shall apply:

(a) Employer Maintains Single Plan: If the “415 employer” does not maintain any
other qualified defined contribution plan or any “welfare benefit fund”,
“individual medical benefit account”, or “simplified employee pension” in
addition to the Plan, the provisions of this Subsection 6.12(a) shall apply.

(1) If a Participant does not participate in, and has never participated in any
other qualified defined contribution plan, “welfare benefit fund”, “individual
medical benefit account”, or “simplified employee pension” maintained by the
“415 employer”, which provides an “annual addition”, the amount of “annual
additions” to the Participant’s Account for a Limitation Year shall not exceed
the lesser of the “maximum permissible amount” or any other limitation contained
in the Plan. If a contribution that would otherwise be contributed or allocated
to the Participant’s Account would cause the “annual additions” for the
Limitation Year to exceed the “maximum permissible amount”, the amount
contributed or allocated shall be reduced so that the “annual additions” for the
Limitation Year shall equal the “maximum permissible amount”.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

2



--------------------------------------------------------------------------------

(2) Prior to the determination of a Participant’s actual Compensation for a
Limitation Year, the “maximum permissible amount” may be determined on the basis
of a reasonable estimation of the Participant’s Compensation for such Limitation
Year, uniformly determined for all Participants similarly situated. Any Employer
contributions based on estimated annual Compensation shall be reduced by any
“excess 415 amounts” carried over from prior Limitation Years.

(3) As soon as is administratively feasible after the end of the Limitation
Year, the “maximum permissible amount” for such Limitation Year shall be
determined on the basis of the Participant’s actual Compensation for such
Limitation Year.

(b) Employer Maintains Multiple Defined Contribution Type Plans: Unless the
Employer specifies another method for limiting “annual additions” in the 415
Correction Addendum to the Adoption Agreement, if the “415 employer” maintains
any other qualified defined contribution plan or any “welfare benefit fund”,
“individual medical benefit account”, or “simplified employee pension” in
addition to the Plan, the provisions of this Subsection 6.12(b) shall apply.

(1) If a Participant is covered under any other qualified defined contribution
plan or any “welfare benefit fund”, “individual medical benefit account”, or
“simplified employee pension” maintained by the “415 employer”, that provides an
“annual addition”, the amount of “annual additions” to the Participant’s Account
for a Limitation Year shall not exceed the lesser of

(A) the “maximum permissible amount”, reduced by the sum of any “annual
additions” to the Participant’s accounts for the same Limitation Year under such
other qualified defined contribution plans and “welfare benefit funds”,
“individual medical benefit accounts”, and “simplified employee pensions”, or

(B) any other limitation contained in the Plan.

If the “annual additions” with respect to a Participant under other qualified
defined contribution plans, “welfare benefit funds”, “individual medical benefit
accounts”, and “simplified employee pensions” maintained by the “415 employer”
are less than the “maximum permissible amount” and a contribution that would
otherwise be contributed or allocated to the Participant’s Account under the
Plan would cause the “annual additions” for the Limitation Year to exceed the
“maximum permissible amount”, the amount to be contributed or allocated shall be
reduced so that the “annual additions” for the Limitation Year shall equal the
“maximum permissible amount”. If the “annual additions” with respect to the
Participant under such other qualified defined contribution plans, “welfare
benefit funds”, “individual medical benefit accounts”, and “simplified employee
pensions” in the aggregate are equal to or greater than the “maximum permissible
amount”, no amount shall be contributed or allocated to the Participant’s
Account under the Plan for the Limitation Year.

(2) Prior to the determination of a Participant’s actual Compensation for the
Limitation Year, the amounts referred to in Subsection 6.12(b)(1)(A) above may
be determined on the basis of a reasonable estimation of the Participant’s
Compensation for such Limitation Year, uniformly determined for all Participants
similarly situated. Any Employer contribution based on estimated annual
Compensation shall be reduced by any “excess 415 amounts” carried over from
prior Limitation Years.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

3



--------------------------------------------------------------------------------

(3) As soon as is administratively feasible after the end of the Limitation
Year, the amounts referred to in Subsection 6.12(b)(1)(A) shall be determined on
the basis of the Participant’s actual Compensation for such Limitation Year.

(c) Adjustments to Compensation: Compensation for purposes of this Section 6.12
shall be subject to the following:

(1) Compensation shall be based on compensation for all services to the “415
employer.”

(2) Compensation shall be based on the amount actually paid or made available to
the Participant (or, if earlier, includible in the gross income of the
Participant) during the Limitation Year.

(3) An Eligible Employee’s severance from employment, as defined in
Section 2.01(k), shall be applied using the modification to the employer
aggregation rules prescribed in Code Section 415(h).

(4) Compensation shall include amounts paid by the later of (A) 2 1/2 months
after or (B) the end of the Limitation Year that includes the date of the
Participant’s severance from employment (as defined in Section 2.01(k), modified
as provided in subparagraph (c)(3) above) if such amounts are either payments
for unused accrued bona fide sick, vacation, or other leave (but only if the
Eligible Employee would have been able to use the leave if employment had
continued), or received by a Participant pursuant to a nonqualified unfunded
deferred compensation plan, but only if the payment would have been paid to the
Participant at the same time if the Participant had not severed employment and
only to the extent that the payment is includible in the Participant’s gross
income.

(5) Compensation shall include amounts that otherwise would be excluded as
“severance amounts” if such amounts are paid to an individual who does not
currently perform services for the employer because of qualified military
service (as used in Code Section 414(u)(1)) to the extent those amounts do not
exceed the amounts the individual would have received if the individual had
continued to perform services for the employer rather than entering qualified
military service or to a Participant who is permanently and totally disabled.

(6) Compensation shall include amounts earned, but not paid during the
Limitation Year solely because of the timing of pay periods and pay dates,
provided

(A) such amounts are paid during the first few weeks of the next Limitation
Year;

(B) such amounts are included on a uniform and consistent basis with respect to
all similarly situated Participants; and

(C) no such amounts are included in more than one Limitation Year.

In addition, for Limitation Years beginning on or after July 1, 2007,
Compensation for purposes of this Section 6.12 shall not reflect compensation
for a year greater than the limit under Code Section 401(a)(17) that applies to
that year.

(d) Corrections: In correcting an “excess 415 amount” in a Limitation Year
beginning on or after July 1, 2007, the Employer may use any appropriate
correction under the Employee Plans Compliance Resolution System, or any
successor thereto.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

4



--------------------------------------------------------------------------------

(e) Exclusion from Annual Additions: Restorative payments allocated to a
Participant’s Account, which include payments made to restore losses to the Plan
resulting from actions (or a failure to act) by a fiduciary for which there is a
reasonable risk of liability under Title I of ERISA or under other applicable
federal or state law, where similarly situated Participants are similarly
treated do not give rise to an “annual addition” for any Limitation Year.

 

  6. Effective August 25, 2005, a new Section 10.08 is added at the end of
Article 10 to provide as follows:

10.08 Qualified Hurricane Distributions. Qualified Individuals (as defined in
subsection (b) below) may designate all or a portion of a qualifying
distribution as a Qualified Hurricane Distribution (as defined in subsection
(a) below).

(a) A “Qualified Hurricane Distribution” means any distribution made on or after
the QHD Effective Date (as defined in subsection (c) below) and before the QHD
Distribution Date (as defined in subsection (d) below) to a Qualified
Individual, to the extent that such distribution, when aggregated with all other
Qualified Hurricane Distributions to the Qualified Individual made under the
Plan (and under any other plan maintained by the Employer or a Related
Employer), does not exceed $100,000. A Qualified Hurricane Distribution must be
made in accordance with and pursuant to the distribution provisions of the Plan,
except that:

(1) A Qualified Hurricane Distribution of amounts attributable to Nonelective
Employer Contributions, Deferral Contributions and Qualified Nonelective
Employer contributions shall be deemed to be made after the occurrence of any
distributable events otherwise applicable under Code section 401(k)(2)(B)(i),
such as termination of employment (and shall be deemed permissible under
Section 12.01), and

(2) The requirements of Code sections 401(a)(31), 402(f) and 3405 and
Section 13.04 shall not apply.

(b) A “Qualified Individual” means any individual whose principal place of abode
on

(1) August 28, 2005, is located in the Hurricane Katrina disaster area (as
defined in Code section 1400M(2)) and who has sustained an economic loss by
reason of Hurricane Katrina;

(2) September 23, 2005, is located in the Hurricane Rita disaster area (as
defined in Code section 1400M(4)) and who has sustained an economic loss by
reason of Hurricane Rita; or

(3) October 23, 2005, is located in the Hurricane Wilma disaster area (as
defined in Code section 1400M(6)) and who has sustained an economic loss by
reason of Hurricane Wilma.

(c) The “QHD Effective Date” means

(1) August 25, 2005, with respect to a Qualified Individual described in
subsection (b)(1) above;

(2) September 23, 2005, with respect to a Qualified Individual described in
subsection (b)(2) above; and

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

5



--------------------------------------------------------------------------------

(3) October 23, 2005, with respect to a Qualified Individual described in
subsection (b)(3) above.

(d) The “QHD Distribution Date” means

(1) January 1, 2007, with respect to a Qualified Individual described in
subsection (b)(1), (2), or (3) above.

(e) If the Employer elected to provide for Rollover Contributions in Subsection
1.09(a) of the Adoption Agreement, an Eligible Employee who received a Qualified
Hurricane Distribution, as defined herein, may repay to the Plan the Qualified
Hurricane Distribution, provided the Qualified Hurricane Distribution is
eligible for tax-free rollover treatment. Any such re-contribution will be
treated as having been made in a direct rollover to the Plan, provided it is
made during the three-year period beginning on the day after the date on which
the Qualified Hurricane Distribution was received and does not exceed the amount
of such distribution.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

6



--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan

ADDENDUM

RE: Compensation Taken into Account

Amendment for Fidelity Basic Plan Document No. 14

Effective December 11, 2008, the first paragraph of Section 5.02 is hereby
amended to provide as follows:

5.02 Compensation Taken into Account in Determining Contributions. In
determining the amount or allocation of any contribution that is based on
Compensation, only Compensation paid to a Participant for services rendered to
the Employer while employed as an Eligible Employee shall be taken into account.
Except as otherwise specifically provided in this Article 5, for purposes of
determining the amount and allocation of contributions under this Article 5,
Compensation shall not include reimbursements or other expense allowances,
fringe benefits (cash and non-cash), moving expenses, deferred compensation,
welfare benefits, and any amounts elected by the Employer with respect to such
contributions in Subsection 1.05(a) or (b), as applicable, of the Adoption
Agreement.

 

Fidelity Advisor 401(k) Program

© 2008 FMR Corp.

All rights reserved.

 

1